Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

This AMENDMENT NO. 1, dated as of June 14, 2013 (this “Amendment”), among
GENPACT INTERNATIONAL, INC., a Delaware corporation (“GII”), HEADSTRONG
CORPORATION, a Delaware corporation (“Headstrong” and, together with GII, the
“Domestic Borrowers”), GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED, an exempted
limited liability company organized under the laws of Bermuda (the “Bermuda
Borrower” and, together with the Domestic Borrowers, the “Borrowers”), GENPACT
LIMITED, an exempted limited liability company organized under the laws of
Bermuda (“Holdings”), the other guarantors party hereto (the “Guarantors”), the
other Transaction Obligors party hereto (the “Other Obligors” and, together with
the Guarantors, the “Transaction Obligors”), MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent (together with its successors, the “Administrative
Agent”), each of the Lenders that is a signatory hereto, and MORGAN STANLEY
SENIOR FUNDING, INC., in its capacity as Term Lender with respect to the
Additional Term B-1 Commitment (as defined in Exhibit A hereto) (the “Additional
Term B-1 Lender”), amends that (a) certain Credit Agreement dated as of
August 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), entered into among the Borrowers, Holdings, the
financial institutions from time to time party thereto as Lenders (the
“Lenders”), the Administrative Agent and the other agents and arrangers named
therein, (b) certain Guarantee Agreement, dated as of August 30, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), entered into among the Borrowers, Holdings, the Guarantors and
MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent (in such capacity, the
“Collateral Agent”), (c) certain Share Pledge Agreement, dated as of August 30,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Genpact India Holdings Pledge Agreement”), entered into among Genpact
Mauritius, a company organized and existing under the laws of Mauritius
(“Genpact Mauritius”), Genpact India Holdings, a company incorporated as a
private limited company limited by shares in Mauritius (“India Holdings”) and
the Collateral Agent, (d) certain Share Pledge Agreement, dated as of August 30,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Genpact India Investments Pledge Agreement”), entered into among India
Holdings, Genpact India Investments, a company incorporated as a private limited
company limited by shares in Mauritius, and the Collateral Agent, (e) certain
Share Pledge Agreement, dated as of August 30, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Genpact China Pledge Agreement”),
entered into among Genpact Mauritius, Genpact China Investments, a company
incorporated as a private limited company limited by shares in Mauritius, and
the Collateral Agent and (f) certain Share Pledge Agreement, dated as of
August 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “SMS Pledge Agreement” and, together with the Genpact India Holdings
Pledge Agreement, the Genpact India Investments Pledge Agreement and the Genpact
China Pledge Agreement, the “Mauritius Pledge Agreements”), entered into among
GII, Symphony Marketing Solutions, Mauritius, a company incorporated as a
private limited company limited by shares in Mauritius, and the Collateral
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Section 2.20 of the Credit Agreement provides that the Borrowers may
from time to time obtain Other Term Loans and Other Revolving Credit
Commitments, subject to the terms and conditions set forth therein, to permit
the refinancing of all or any portion of any Class of Term Loans and Revolving
Loans (or unused Revolving Commitments) outstanding under the Credit Agreement;

WHEREAS, Section 9.02 of the Credit Agreement provides that the Loan Parties may
amend the Credit Agreement or any other Loan Document (including the Mauritius
Pledge Agreements and the Guarantee Agreement) with the consent of the Required
Lenders or Lenders, as applicable;



--------------------------------------------------------------------------------

WHEREAS, on the date hereof, the Borrowers, Holdings, the Guarantors, the Other
Obligors party hereto, the Administrative Agent, the Lenders party hereto and
the Additional Term B-1 Lender desire to enter into this Amendment to amend the
Loan Documents referenced in the introductory paragraph hereto to, among other
things, refinance (x) the Domestic Term Loans outstanding thereunder on the
Amendment No. 1 Effective Date with Other Term Loans having identical terms and
the same rights and obligations under the Loan Documents as, and in the same
aggregate principal amount as, the Domestic Term Loans, in each case as set
forth in the Credit Agreement and the other Loan Documents (such refinancing
term loans, the “Domestic Term B-1 Loans”) and (y) the Revolving Commitments
outstanding thereunder on the Amendment No. 1 Effective Date with Other
Revolving Credit Commitments having the same rights and obligations under the
Loan Documents as, and in the same aggregate principal amount as, the Revolving
Commitments, in each case as set forth in the Credit Agreement and the other
Loan Documents (such refinancing revolving credit commitments, the “Tranche A
Revolving Commitments”), in each case except as such terms are amended hereby;

WHEREAS, Morgan Stanley Senior Funding, Inc., Citigroup Global Markets, Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Agricole Corporate
and Investment Bank, J.P. Morgan Securities LLC and Wells Fargo Securities, LLC
will act as joint lead arrangers and joint bookrunners under the Amended Credit
Agreement (as defined below) and this Amendment (in such capacities, the
“Arrangers”);

WHEREAS, upon the Amendment No. 1 Effective Date (as defined below), each Term
Lender that shall have executed and delivered a signature page to this Amendment
(a “Consent”) under the “Cashless Settlement Option” (each, a “Cashless Option
Lender”) shall be deemed to have had all (or such lesser amount as the
Arrangers, together with the Administrative Agent, may allocate) of its Domestic
Term Loans under the Credit Agreement repaid (such existing Domestic Term Loans
shall thereafter no longer be deemed to be outstanding) and automatically relent
the proceeds thereof to the Domestic Borrowers as Domestic Term B-1 Loans under
the Credit Agreement, as amended by this Amendment (the “Amended Credit
Agreement”), in the same aggregate principal amount as such Lender’s Domestic
Term Loans under the Credit Agreement (or such lesser amount as the Arrangers
together with the Administrative Agent may allocate; any such principal amount
of Domestic Term Loans not allocated for such repayment and relending as
Domestic Term B-1 Loans, the “Non-Allocated Domestic Term Loans”), and such
Lender shall thereafter be a Term Lender under the Amended Credit Agreement;

WHEREAS, upon the Amendment No. 1 Effective Date, (x) each Term Lender that
shall have executed and delivered a Consent under the “Consent and Assignment
Option” or that shall not have executed a Consent hereto shall have its Term
Loans outstanding immediately prior to the Amendment No. 1 Effective Date repaid
in full, and the Borrowers shall pay to each such Term Lender all accrued and
unpaid interest on, and premiums and fees related to, such Term Lender’s Term
Loans to, but not including, the Amendment No. 1 Effective Date and (y) each
Cashless Option Lender with Non-Allocated Domestic Term Loans shall have its
Non-Allocated Domestic Term Loans outstanding immediately prior to the Amendment
No. 1 Effective Date repaid in full, and the Borrowers shall pay to each such
Term Lender all accrued and unpaid interest on, and premiums and fees related
to, such Term Lender’s Non-Allocated Domestic Term Loans to, but not including,
the Amendment No. 1 Effective Date;

WHEREAS, the Additional Term B-1 Lender has agreed to make Other Term Loans to
the Domestic Borrowers on the Amendment No. 1 Effective Date in an amount equal
to $675,000,000 minus the aggregate principal amount of the Domestic Term Loans
held by each Cashless Option Lender on the Amendment No. 1 Effective Date
immediately prior to the effectiveness of this Amendment (or, if less, the
aggregate amount notified to each Lender by the Administrative Agent prior to
the Amendment No. 1 Effective Date) (the “Rollover Domestic Term Loans”) (such
Other Term Loans, the “Additional Term B-1 Loans”);

 

-2-



--------------------------------------------------------------------------------

WHEREAS, each Revolving Lender that executes and delivers a Consent agrees upon
effectiveness of this Amendment to have its existing Revolving Commitment rolled
over into a like principal amount of a Tranche A Revolving Commitment, effective
as of the Amendment No. 1 Effective Date;

WHEREAS, upon the Amendment No. 1 Effective Date, at Holdings’ option, the
Borrowers may (x) terminate the Revolving Commitments outstanding immediately
prior to the Amendment No. 1 Effective Date of each Revolving Lender that shall
not have executed a Consent hereto, in which case, the Borrowers shall pay to
each such Revolving Lender all accrued fees related to such Revolving Lender’s
Revolving Commitments to, but not including, the Amendment No. 1 Effective Date
and (y) enter into new Tranche A Revolving Commitments to replace such
terminated Revolving Commitments (any Lender providing such new Tranche A
Revolving Commitments, an “Additional Revolving Lender”); and

WHEREAS, the Administrative Agent, the Additional Term B-1 Lender, the
Additional Revolving Lenders (if any) and the Lenders signatory hereto are
willing to so agree pursuant to Sections 2.20 and 9.02 of the Credit Agreement,
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments. The Credit Agreement is, effective as of the Amendment
No. 1 Effective Date and, with respect to the changes to Sections 2.09(a)(iii),
6.04(d) and 6.09, after giving effect to the repayment of the Term Loans and
relending of the proceeds thereof as Domestic Term B-1 Loans and the borrowing
of the Additional Term B-1 Loans and the roll over of Revolving Commitments into
Tranche A Revolving Commitments, hereby amended to:

(a) delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
single-underlined text) as set forth in the Credit Agreement attached as Exhibit
A hereto; and

(b) replace Schedule 2.01 thereto with Schedule 2.01 attached as Exhibit B
hereto.

SECTION 2. Amendments to the Guarantee Agreement and the Mauritius Pledge
Agreements. Effective as of the Amendment No. 1 Effective Date, each of the
Required Lenders (after giving effect to the repayment of the Term Loans and
relending of the proceeds thereof as Domestic Term B-1 Loans and the borrowing
of the Additional Term B-1 Loans) hereby agrees as follows:

(a) The Guarantee Agreement is hereby amended by adding the following new
Sections 2(c) and 2(d):

“(c) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guarantee Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2(c) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2(c), or otherwise
under this Guarantee Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect with respect to such Qualified ECP Guarantor

 

-3-



--------------------------------------------------------------------------------

until the termination of this Agreement in accordance with Section 16 or the
release of such Guarantor in accordance with paragraph (i) of Article VIII of
the Credit Agreement. Each Qualified ECP Guarantor intends that this
Section 2(c) constitute, and this Section 2(c) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(d) Notwithstanding anything to the contrary contained in this Agreement or any
provision of any other Loan Document, the Obligations guaranteed hereunder by
any Guarantor shall not include obligations in respect of any Excluded Swap
Obligation with respect to that Guarantor. The liability of a Guarantor for any
amount payable under the netting provisions of Section 6(e) of an ISDA Master
Agreement with respect to any “Terminated Transactions” under and as defined
therein shall exclude amounts attributable to Excluded Swap Obligations with
respect to such Guarantor.”

(b) The definition of “Secured Obligations” in each of the Mauritius Pledge
Agreements is hereby amended by deleting the period at the end of the first
sentence thereof and adding the following at the end of such definition:

“; provided, however, that in no event shall Secured Obligations include
Excluded Swap Obligations.”

SECTION 3. Lenders. Each Cashless Option Lender and Morgan Stanley Senior
Funding, Inc. (in its capacity as the Additional Term B-1 Lender party hereto)
hereby agrees, on the Amendment No. 1 Effective Date and on the terms and
conditions set forth herein and in the Amended Credit Agreement, to (i) the
cashless repayment of all (or such lesser amount as the Arrangers, together with
the Administrative Agent, may allocate) of its Domestic Term Loans and automatic
relending of the proceeds thereof to the Domestic Borrowers as Domestic Term B-1
Loans or (ii) make Domestic Term B-1 Loans, as applicable. Each Revolving Lender
that executes and delivers a Consent hereby agrees, on the Amendment No. 1
Effective Date and on the terms and conditions set forth herein and in the
Amended Credit Agreement, to roll over its existing Revolving Commitment into a
like principal amount of a Tranche A Revolving Commitment (and, in the case of
any Revolving Loan that is outstanding on the Amendment No. 1 Effective Date,
such Revolving Loan shall be cashlessly repaid with the proceeds of a new
Revolving Loan in equal amount made under the Tranche A Revolving Commitment).
Such parties shall, effective on the Amendment No. 1 Effective Date,
automatically become parties to the Amended Credit Agreement as a Lender. Each
Lender under the Credit Agreement that executes and delivers a Consent agrees
that to the extent its Term Loans or Revolving Loans, as applicable, under the
Credit Agreement are being repaid on the Amendment No. 1 Effective Date it
waives any amounts it may be entitled to under Section 2.14 of the Credit
Agreement in connection with such repayment.

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 1 Effective
Date”, which date is June 14, 2013) when each of the following conditions shall
have been satisfied:

(a) The Administrative Agent shall have received this Amendment, duly executed
and delivered by (A) the Borrowers, (B) Holdings, (C) the Guarantors, (D) the
Other Obligors, (E) the Cashless Option Lenders, (F) the Revolving Lenders
electing to roll over their Revolving Commitments into Tranche A Revolving
Commitments, (G) the Additional Term B-1 Lender, (H) the Additional Revolving
Lenders (if any) and (I) the Administrative Agent.

(b) The Administrative Agent shall have received a Borrowing Request prior to
the requested date of the Amendment No. 1 Effective Date.

 

-4-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Lenders, an opinion from (i) Cravath, Swaine & Moore
LLP, special New York counsel to the Loan Parties, (ii) Heather D. White, Vice
President and Senior Legal Counsel of Holdings and (iii) each of the local
counsel set forth on Schedule 4.01(c) to the Credit Agreement reasonably
requested by the Administrative Agent, each dated as of the Amendment No. 1
Effective Date and addressed to the Administrative Agent, the Collateral Agent
and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent.

(d) The Administrative Agent shall have received such (x) certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Loan Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and (y) a certificate, dated as of the Amendment
No. 1 Effective Date, signed by a Responsible Officer of Holdings, confirming
satisfaction of the conditions set forth in Sections 4(f) and (g).

(e) Payment of all reasonable fees and expenses due to the Administrative Agent
and the Arrangers (as agreed to in writing between the Administrative Agent
and/or the Arrangers and the Borrowers), in each case required to be paid on the
Amendment No. 1 Effective Date. Substantially simultaneous with effectiveness,
(i) the Term Lenders (including all Cashless Option Lenders but excluding the
Additional Term B-1 Lender in its capacity as such) under the existing Credit
Agreement shall have been paid (x) all accrued principal (other than the
principal amount of Rollover Domestic Term Loans) and interest on their Term
Loans to, but not including, the Amendment No. 1 Effective Date and (y) the
prepayment premium pursuant to Section 2.09(a)(iii) of the Credit Agreement and
(ii) the Revolving Lenders under the existing Credit Agreement shall have been
paid all accrued fees on their Revolving Commitments to, but not including, the
Amendment No. 1 Effective Date.

(f) The representations and warranties of the Borrowers and each other Loan
Party set forth in Article III of the Credit Agreement and any other Loan
Document shall be true and correct in all material respects on and as of the
date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates.

(g) As of the Amendment No. 1 Effective Date and after giving effect to this
Amendment, no Default or Event of Default shall have occurred or be continuing.

(h) The Administrative Agent (or its counsel) shall have received a Note
executed by the applicable Borrower or Borrowers for each Lender that requests
such a Note at least two Business Days prior to the Amendment No. 1 Effective
Date.

(i) The Administrative Agent shall have received, for the account of Lenders
providing Additional Term B-1 Loans, upfront fees in an amount equal to 0.50% of
the final allocated commitment of each Lender holding Additional Term B-1 Loans,
immediately after giving effect to Amendment No. 1 (excluding, for the avoidance
of doubt, the portion of the final allocated commitment of each Lender holding
Additional Term B-1 Loans to the extent such Additional Term B-1 Loans are to be
assigned or otherwise syndicated to Lenders (prior to giving effect to Amendment
No. 1) as a refinancing or such Lender’s Term Loans not occurring as a “Cashless
Settlement Option”, including as a result of the delivery of a Consent pursuant
to the “Consent and Assignment Option”).

 

-5-



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. On and as of the Amendment No. 1
Effective Date, after giving effect to this Amendment, each Loan Party
represents and warrants as to itself as follows:

(a) The execution, delivery and performance by such Loan Party of this Amendment
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (i) contravene the terms of any of such
Person’s Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien (except Liens created under the
Loan Documents) under, or require any payment to be made under (A) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law.

(b) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment or any other Loan
Document or for the consummation of the transactions contemplated herein, except
for (i) the authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect or as
otherwise provided in the applicable Collateral Document and
(ii) authorizations, approvals, actions, notices and filings, the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect.

(c) Such Loan Party has and each of its Subsidiaries has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to execute, deliver and perform its obligations under this Amendment
and to consummate the transactions contemplated herein.

(d) The audited financial statements of Holdings and its consolidated
Subsidiaries as of and for the fiscal year ended December 31, 2012, (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein. The
unaudited financial statements for the fiscal quarter ended March 31, 2013, were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and fairly present
in all material respects the financial condition and results of operations of
the entities to which they relate as of the dates and for the periods covered
thereby, subject to the absence of footnotes and to normal year-end audit
adjustments, except as otherwise expressly noted therein.

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 1 (i.e., the Amended Credit
Agreement).

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations

 

-6-



--------------------------------------------------------------------------------

of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment, and all guarantees and grants of security interests, as applicable,
are hereby reaffirmed by each Transaction Obligor.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

(d) The Additional Term B-1 Lender shall be a “Lender” for purposes of the Loan
Documents.

(e) On and after the Amendment No. 1 Effective Date, the Additional Term B-1
Commitments shall constitute “Other Term Commitments” and the Domestic Term B-1
Loans made under Section 2.01(c) of the Amended Credit Agreement shall
constitute “Other Term Loans” for purposes of the Loan Documents (and the
Domestic Term B-1 Loans shall also constitute “Term Loans” for purposes of the
Loan Documents). The Tranche A Revolving Commitments shall constitute “Other
Revolving Credit Commitments” and any Tranche A Revolving Loans drawn thereunder
shall constitute “Other Revolving Credit Loans” for purposes of the Loan
Documents (and the Tranche A Revolving Commitments shall also constitute
“Revolving Commitments” for purposes of the Loan Documents).

 

-7-



--------------------------------------------------------------------------------

SECTION 7. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment constitutes the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4, this Amendment shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, pdf or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 8. Acknowledgement and Reaffirmation of Borrowers, Holdings and
Guarantors. The Borrowers, Holdings and the Transaction Obligors acknowledge and
consent to all terms and conditions of this Amendment and agree that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge the Borrowers’ or Holding’s or the Transaction Obligors’
obligations under the Loan Documents, except as explicitly provided for
herein. Each of the Borrowers, Holdings and the Transaction Obligors hereby
ratifies and confirms its obligations under the Credit Agreement if a party
thereto and the other Loan Documents to which it is a party, including after
giving effect to the amendments and transactions contemplated by this Amendment,
and including, without limitation, in the case of Holdings and each of the
Guarantors, its guarantee of the Obligations and, in the case of Holdings and
each of the Transaction Obligors, its grant of security interest in the
Collateral (as defined in any Collateral Document) to secure the Obligations
(including, in each case, any Obligations resulting from the Domestic Term B-1
Loans and the Tranche A Revolving Commitments).

SECTION 9. Governing Law; Waivers.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY).

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK COUNTY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. TO
THE EXTENT THAT HOLDINGS OR ANY BORROWER HAS OR

 

-8-



--------------------------------------------------------------------------------

HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, EACH OF HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AMENDMENT AND, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, AGREES THAT THE WAIVERS SET FORTH
HEREIN SHALL HAVE THE FULLEST SCOPE PERMITTED UNDER THE FOREIGN SOVEREIGN
IMMUNITIES ACT OF 1976 OF THE UNITED STATES AND ARE INTENDED TO BE IRREVOCABLE
FOR PURPOSES OF SUCH ACT. NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT
ANY FINANCE PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AGAINST ANY BORROWER OR HOLDINGS OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT IN ANY COURT REFERRED TO IN THE
SECOND PARAGRAPH OF THIS SECTION 9. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

[SIGNATURE PAGES FOLLOW]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GENPACT INTERNATIONAL, INC., as a Domestic Borrower and a Guarantor By:  

/s/ Mohit Bhatia

  Name:   Mohit Bhatia   Title:   Chief Financial Officer HEADSTRONG
CORPORATION, as a Domestic Borrower and a Guarantor By:  

/s/ Mohit Bhatia

  Name:   Mohit Bhatia   Title:   Chief Financial Officer GENPACT GLOBAL
HOLDINGS (BERMUDA) LIMITED, as Bermuda Borrower and a Guarantor By:  

/s/ Mohit Bhatia

  Name:   Mohit Bhatia   Title:   Chief Financial Officer GENPACT LIMITED, as
Holdings and a Guarantor By:  

/s/ Mohit Bhatia

  Name:   Mohit Bhatia   Title:   Chief Financial Officer

 

[Amendment No. 1]



--------------------------------------------------------------------------------

AKRITIV TECHNOLOGIES, INC., TS MERGERCO, INC., TECHSPAN HOLDINGS, INC.,
HEADSTRONG PUBLIC SECTOR, INC., HEADSTRONG, INC., HEADSTRONG BUSINESS SERVICES,
INC., GENPACT SERVICES LLC, GENPACT (MEXICO) II LLC, GENPACT LLC, GENPACT INDIA
INVESTMENTS, GENPACT INDIA HOLDINGS, GENPACT CHINA INVESTMENTS, GANTHEAD.COM,
INC., EMPOWER RESEARCH, LLC, GENPACT ONSITE SERVICES, INC., HEADSTRONG SERVICES
LLC, GENPACT GLOBAL (BERMUDA) LIMITED, each as a Guarantor By:  

/s/ Heather White

 

Name:

  Heather White  

Title:

  Authorized Representative

 

[Amendment No. 1]



--------------------------------------------------------------------------------

GENPACT LUXEMBOURG S.A R.L.,

SYMPHONY MARKETING SOLUTIONS, MAURITIUS,

GENPACT (MEXICO) I LLC,

GENPACT MAURITIUS,

each as an Other Obligor

By:  

/s/ Heather White

 

Name:

  Heather White  

Title:

  Authorized Representative

 

[Amendment No. 1]



--------------------------------------------------------------------------------

CREDITEK CORPORATION, as a Guarantor By:  

/s/ Victor Guaglianone

  Name:   Victor Guaglianone   Title:   Authorized Representative

 

[Amendment No. 1]



--------------------------------------------------------------------------------

HEADSTRONG WOLRDWIDE LIMITED, as an Other Obligor By:  

/s/ Victor Guaglianone

  Name:   Victor Guaglianone   Title:   Authorized Representative

 

[Amendment No. 1]



--------------------------------------------------------------------------------

GENPACT MORTGAGE SERVICES, INC., as a Guarantor By:  

/s/ Matt Woods

  Name:   Matt Woods   Title:   Authorized Representative

 

[Amendment No. 1]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, Collateral Agent and the Additional Term B-1 Lender

By:  

/s/ Justin Kotzin

 

Name:

  Justin Kotzin  

Title:

  Authorized Signatory

 

[Amendment No. 1]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 1

CONSENT (this “Consent”) to Amendment No. 1 (“Amendment”) to the (i) Credit
Agreement, dated as of August 30, 2012 (the “Credit Agreement” and as amended
pursuant to the Amendment, the “Amended Credit Agreement”), among GENPACT
INTERNATIONAL, INC., a Delaware corporation (“GII”), HEADSTRONG CORPORATION, a
Delaware corporation (“Headstrong” and, together with GII, the “Domestic
Borrowers”), GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED, an exempted limited
liability company organized under the laws of Bermuda (the “Bermuda Borrower”
and, together with the Domestic Borrowers, the “Borrowers”), GENPACT LIMITED, an
exempted limited liability company organized under the laws of Bermuda
(“Holdings”), Morgan Stanley Senior Funding, Inc. as Administrative Agent (the
“Administrative Agent”), Morgan Stanley Bank, N.A. as Issuing Bank, and each of
the lenders party thereto and (ii) the other Loan Documents referenced in the
Amendment. Capitalized terms used in this Consent but not defined in this
Consent have the meanings assigned to such terms in the Amendment.

Existing Term Lenders. The undersigned Term Lender hereby irrevocably and
unconditionally approves the Amendment and consents:

Cashless Settlement Option

 

¨ to the repayment of 100% of the outstanding principal amount of the Domestic
Term Loans under the Credit Agreement held by such Lender (or such lesser amount
allocated to such Lender by the Administrative Agent) and the automatic
relending of the proceeds thereof to the Domestic Borrowers as Domestic Term B-1
Loans under the Amended Credit Agreement in a like principal amount.

Consent and Assignment Option

 

¨ to the repayment of 100% of the outstanding principal amount of the Domestic
Term Loans under the Credit Agreement held by such Lender and purchase by
assignment Domestic Term B-1 Loans under the Amended Credit Agreement in a like
principal amount (or such lesser amount allocated to such Lender by the
Administrative Agent).

Existing Revolving Credit Lenders

 

¨ The undersigned Revolving Lender hereby irrevocably and unconditionally
consents to the Amendment and agrees to roll over 100% of its Revolving
Commitments (or such lesser amount allocated to such Lender by the
Administrative Agent) into Tranche A Revolving Commitments.

 

[Amendment No. 1]



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 1

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENT NO. 1

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

CREDIT AGREEMENT

dated as of

August 30, 2012

among

GENPACT INTERNATIONAL, INC.,

HEADSTRONG CORPORATION,

and

GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED,

as the Borrowers,

GENPACT LIMITED,

as Holdings,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, Swingline Lender and a Term Lender,

MORGAN STANLEY BANK, N.A.,

as Issuing Bank and a Revolving Lender,

The Other Lenders Party Hereto,

CITIGROUP GLOBAL MARKETS INC.,

as Syndication Agent and Documentation Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

J.P. MORGAN SECURITIES LLC,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunning Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions    SECTION 1.01.   Defined Terms      1
   SECTION 1.02.   Classification of Loans and Borrowings      3637   
SECTION 1.03.   Terms Generally      3638    SECTION 1.04.   Accounting Terms;
GAAP      3738    SECTION 1.05.   Payments on Business Days      3738   
SECTION 1.06.   Currency Equivalents Generally      3738    SECTION 1.07.   Pro
Forma Compliance      3839    SECTION 1.08.   Rounding      3839   
SECTION 1.09.   Times of Day      3839    SECTION 1.10.   Letter of Credit
Amounts      3839    SECTION 1.11.   Additional Alternative Currencies      3839
   SECTION 1.12.   Concerning Liability of the Borrowers      3940   
SECTION 1.13.   Assignment of Loans      3941    ARTICLE II    The Credits   
SECTION 2.01.   Commitments      4041    SECTION 2.02.   Loans and Borrowings   
  4042    SECTION 2.03.   Requests for Borrowings      4142    SECTION 2.04.  
Swingline Loans      4243    SECTION 2.05.   Letters of Credit      4445   
SECTION 2.06.   Funding of Borrowings      4951    SECTION 2.07.   Termination
and Reduction of Commitments      5052    SECTION 2.08.   Repayment of Loans;
Evidence of Debt      5152    SECTION 2.09.   Prepayment of Loans      5254   
SECTION 2.10.   Fees      5556    SECTION 2.11.   Interest      5657   
SECTION 2.12.   Alternate Rate of Interest      5658    SECTION 2.13.  
Increased Costs      5658    SECTION 2.14.   Break Funding Payments      5759   
SECTION 2.15.   Taxes      5859    SECTION 2.16.   Payments Generally; Pro Rata
Treatment; Sharing of Setoffs      6061    SECTION 2.17.   Mitigation
Obligations; Replacement of Lenders      6263    SECTION 2.18.   Expansion
Option      6365    SECTION 2.19.   Extended Term Loans and Extended Revolving
Commitments      6566    SECTION 2.20.   Refinancing Amendments      6668   
SECTION 2.21.   Cash Collateral      6769    SECTION 2.22.   Defaulting Lenders
     6869    ARTICLE III    Representations and Warranties    SECTION 3.01.  
Organization; Powers; Subsidiaries; Equity Interests      6971    SECTION 3.02.
  Authorization; No Conflicts; Enforceability      7072    SECTION 3.03.  
Governmental Approvals; Other Consents      7072   

 

-i-



--------------------------------------------------------------------------------

         Page   SECTION 3.04.   Financial Statements; Financial Condition; No
Material Adverse Change      7073    SECTION 3.05.   Properties; Liens      7173
   SECTION 3.06.   Insurance      7173    SECTION 3.07.   Litigation and
Environmental Matters      7173    SECTION 3.08.   Compliance with Laws and
Agreements      7174    SECTION 3.09.   Investment Company Status      7274   
SECTION 3.10.   Taxes      7274    SECTION 3.11.   Solvency      7274   
SECTION 3.12.   Disclosure      7274    SECTION 3.13.   Federal Reserve
Regulations      7274    SECTION 3.14.   Security Interests      7274   
SECTION 3.15.   PATRIOT Act and FCPA      7275    SECTION 3.16.   OFAC      7275
   SECTION 3.17.   Employee Benefit Plans      7375    ARTICLE IV    Conditions
   SECTION 4.01.   Initial Credit Events      7476    SECTION 4.02.   Subsequent
Credit Events      7577    ARTICLE V    Affirmative Covenants    SECTION 5.01.  
Financial Statements and Other Information      7678    SECTION 5.02.   Notice
of Material Events      7780    SECTION 5.03.   Existence; Conduct of Business
     7880    SECTION 5.04.   Payment of Obligations      7880    SECTION 5.05.  
Maintenance of Properties; Insurance      7880    SECTION 5.06.   Inspection
Rights      7881    SECTION 5.07.   Compliance with Laws; Compliance with
Agreements      7981    SECTION 5.08.   Use of Proceeds and Letters of Credit   
  7981    SECTION 5.09.   Covenant to Guarantee Obligations and Give Security   
  7981    SECTION 5.10.   Further Assurances      8083    SECTION 5.11.   Books
and Records      8183    SECTION 5.12.   Maintenance of Ratings      8183   
SECTION 5.13.   Post-Closing Obligations      8183    SECTION 5.14.  
Designation of Subsidiaries      8183    SECTION 5.15.   Maintenance of Listings
     8284    ARTICLE VI    Negative Covenants    SECTION 6.01.   Indebtedness   
  8284    SECTION 6.02.   Liens      8487    SECTION 6.03.   Fundamental Changes
     8689    SECTION 6.04.   Restricted Payments      8790    SECTION 6.05.  
Investments      8891    SECTION 6.06.   Prepayments of Indebtedness      9092
   SECTION 6.07.   Transactions with Affiliates      9093    SECTION 6.08.  
Restrictive Agreements      9194    SECTION 6.09.   Financial Covenant      9194
  

 

-ii-



--------------------------------------------------------------------------------

         Page   SECTION 6.10.   Dispositions      9294    SECTION 6.11.  
Changes in Nature of Business      9395    SECTION 6.12.   Use of Proceeds     
9395    SECTION 6.13.   Amendments of Organizational Documents      9395   
SECTION 6.14.   Accounting Changes      9396    SECTION 6.15.   Holding
Companies      9396    ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent    ARTICLE IX    Miscellaneous    SECTION 9.01.   Notices
     99102    SECTION 9.02.   Waivers; Amendments      101104    SECTION 9.03.  
Expenses; Indemnity; Damage Waiver      102105    SECTION 9.04.   Successors and
Assigns      104106    SECTION 9.05.   Survival      107109    SECTION 9.06.  
Counterparts; Integration; Effectiveness      107110    SECTION 9.07.  
Severability      107110    SECTION 9.08.   Right of Setoff      107110   
SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process     
108111    SECTION 9.10.   WAIVER OF JURY TRIAL      108111    SECTION 9.11.  
Headings      109111    SECTION 9.12.   Confidentiality      109111   
SECTION 9.13.   USA PATRIOT Act      109112    SECTION 9.14.   Interest Rate
Limitation      110112    SECTION 9.15.   No Fiduciary Duty      110113   
SECTION 9.16.   Agent for Service of Process      110113    SECTION 9.17.  
Judgment Currency      111113    SECTION 9.18.   Intercreditor Agreement Governs
     111114   

SCHEDULES:

 

Schedule 2.01    –      Commitments Schedule 2.05    –      Existing Letters of
Credit Schedule 2.05(a)    –      Letter of Credit Currencies Schedule 3.01(b)
   –      Transaction Obligors Schedule 3.01(c)    –      Subsidiaries Schedule
3.07    –      Disclosed Matters Schedule 4.01(b)    –      Collateral Documents
Schedule 4.01(c)    –      Local Counsel Schedule 5.09    –      Guarantors and
Relevant Disregarded Entities Schedule 5.13    –      Post-Closing Obligations
Schedule 6.01    –      Existing Indebtedness Schedule 6.02    –      Existing
Liens Schedule 6.05(f)    –      Investments Schedule 9.01    –      Notices

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    –      Form of Assignment and Assumption Exhibit B-1    –      Form
of Domestic Term Note Exhibit B-2    –      Form of Bermuda Term Note Exhibit
B-3    –      Form of Domestic Revolving Note Exhibit B-4    –      Form of
Bermuda Revolving Note Exhibit C    –      Form of Guarantee Agreement Exhibit D
   –      Form of Borrowing Request Exhibit E    –      Form of Swingline Loan
Notice Exhibit F    –      Form of Compliance Certificate Exhibit G-1    –     
Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit G-2    –      Form of U.S. Tax
Certificate (For Foreign Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes) Exhibit G-3    –      Form of U.S. Tax Certificate (For Non-U.S.
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-4    –      Form of U.S. Tax Certificate (For Non-U.S. Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit H    –     
Form of First Lien Intercreditor Agreement Exhibit I    –      Form of Second
Lien Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of August 30, 2012 among GENPACT
INTERNATIONAL, INC., a Delaware corporation (“GII”), HEADSTRONG CORPORATION, a
Delaware corporation (“Headstrong” and, together with GII, the “Domestic
Borrowers”), GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED, an exempted limited
liability company organized under the laws of Bermuda (the “Bermuda Borrower”
and, together with the Domestic Borrowers, the “Borrowers”), GENPACT LIMITED, an
exempted limited liability company organized under the laws of Bermuda
(“Holdings”), the LENDERS party hereto, MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, and the other parties hereto.

WHEREAS, Holdings intends to (a) cause GII and Headstrong to repay all amounts
outstanding, and terminate the commitments, under the existing Credit Agreement,
dated as of May 3, 2011, as amended and restated as of June 16, 2011, (as so
amended, the “Existing Credit Agreement”), among GII, Headstrong (as successor
in interest to Hawk International Corporation), Holdings, Bank of America, N.A.,
as administrative agent and collateral agent, and the lenders and other
financial institutions party thereto (the “Refinancing”) and (b) make a one-time
dividend payment to Holdings’ shareholders in an aggregate amount of up to
$505,000,000 (the “Dividend”);

WHEREAS, the Borrowers have requested that (a) the Lenders extend credit on the
Closing Date to the Domestic Borrowers in the form of Domestic Term Loans and to
the Bermuda Borrower in the form of Bermuda Term Loans in an aggregate principal
amount of $675,000,000 to fund the Refinancing and the Dividend and to pay the
related transaction fees and expenses and (b) from time to time on and after the
Closing Date, the Lenders make Domestic Revolving Loans to the Domestic
Borrowers and Bermuda Revolving Loans to the Bermuda Borrower, the Issuing Banks
issue Letters of Credit for the account of the Borrowers or their Subsidiaries,
and the Swingline Lender make Swingline Loans to the Borrowers, in an aggregate
principal amount at any time outstanding not in excess of $250,000,000 to
finance a portion of the Transactions and the working capital needs and other
general corporate purposes of Holdings and its Subsidiaries; and

WHEREAS, the Lenders are willing to make such Domestic Term Loans, Bermuda Term
Loans, Domestic Revolving Loans and Bermuda Revolving Loans, the Issuing Banks
are willing to issue such Letters of Credit and the Swingline Lender is willing
to make such Swingline Loans, in each case, on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Act” has the meaning assigned to such term in Section 9.13.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent and the Borrowers, be in
the form of an amendment and restatement of this Agreement) providing for any
Incremental Term Loans, Extended Term Loans or Extended Revolving Commitments
which shall be consistent with the applicable provisions of this Agreement
relating to Incremental Term Loans, Extended Term Loans or Extended Revolving
Commitments and otherwise satisfactory to the Administrative Agent and the
Borrowers.

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of any Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.20; provided that, each such Additional Refinancing Lender shall be
subject to the consent of (i) the Administrative Agent to the extent the
Administrative Agent’s consent would be required for an assignment to an
Additional Refinancing Lender pursuant to Section 9.04, and, if such Additional
Refinancing Lender will provide any Other Revolving Credit Commitments, each
Issuing Bank and the Swingline Lender (such consent in each case not to be
unreasonably withheld or delayed) and (ii) Holdings.

 

-1-



--------------------------------------------------------------------------------

“Additional Term B-1 Loan Commitment” means the Additional Term B-1 Lender’s
commitment to make on the Amendment No. 1 Effective Date a Domestic Term B-1
Loan in an aggregate principal amount equal to $675,000,000 minus the aggregate
principal amount of the Rollover Domestic Term Loans of all Cashless Option
Lenders.

“Additional Term B-1 Lender” means Morgan Stanley Senior Funding, Inc., in its
capacity as Term Lender with respect to the Additional Term B-1 Loan Commitment.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder and under the Loan
Documents or any successor administrative agent in such capacity as provided in
Article VIII.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01 or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning assigned to such term in Section 6.07.

“Agency Fee Letter” means the administrative agency fee letter, dated as of
August 30, 2012, between the Borrowers and the Administrative Agent.

“Agent” means any of the Administrative Agent, the Collateral Agent, the
Arrangers, the Documentation Agent or the Syndication Agent.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Agreed Limitations” has the meaning assigned to such term in Section 5.09.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or a LIBO Rate or Base Rate
floor greater than 1.0% or 2.0% per annum (solely to the extent such LIBO Rate
or Base Rate floor would increase the yield with respect to such Indebtedness as
of the date as of which such All-In Yield is being calculated), respectively;
provided that OID and upfront fees shall be equated to interest rate assuming a
4-year life to maturity (or, if less, the stated life to maturity at the time of
its incurrence of the applicable Indebtedness); and provided, further, that
“All-In Yield” shall not include customary arrangement fees, commitment fees or
other fees not paid to all providers of such Indebtedness.

“Alternative Currency” means each currency set forth on Schedule 2.05(a) and
such other currencies as shall be agreed from time to time among the applicable
Issuing Bank and Holdings.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

2



--------------------------------------------------------------------------------

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June 14,
2013, by and among Borrowers, the Guarantors party thereto, the Administrative
Agent, the Lenders party thereto and the Additional Term B-1 Lender.

“Amendment No. 1 Arrangers” means each of MSSF, Citigroup Global Markets Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Agricole Corporate
and Investment Bank, J.P. Morgan Securities LLC and Wells Fargo Securities, LLC,
in its capacity as Joint Bookrunner and Joint Lead Arranger under Amendment No.
1.

“Amendment No. 1 Effective Date” means June 14, 2013, the date on which the
conditions precedent set forth in Section 4 of Amendment No. 1 were satisfied.

“Applicable ECF Percentage” has the meaning assigned to such term in
Section 2.09(b)(iv).

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans of any Class, L/C Exposure or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments of all
Revolving Lenders (if all of the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments) and
(b) with respect to the Term Loans of any Class, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term Loans of such Class and the denominator of which is the aggregate
outstanding principal amount of the Term Loans of such Class.

“Applicable Rate” means for any date of determination, with respect to
(I) (a) any Eurodollar Domestic Term B-1 Loans or Eurodollar Bermuda Term Loans
(in each case other than Loans contemplated by clause (II) below), 3.252.75% per
annum, (b) any Base Rate Domestic Term B-1 Loans or Base Rate Bermuda Term Loans
(in each case other than Loans contemplated by clause (II) below), 2.251.75% per
annum, (c) any Eurodollar Domestic Revolving Loans or Eurodollar Bermuda
Revolving Loans (in each case other than Loans contemplated by clause (II)
below), 3.252.50% per annum, (d) any Base Rate Domestic Revolving Loans, Base
Rate Bermuda Revolving Loans and Swingline Loans (in each case other than Loans
contemplated by clause (II) below), 2.251.50% per annum and (e) commitment fees,
0.50% per annum and (II) with respect to Incremental Facilities, Extended Term
Loans, Extended Revolving Commitments, Other Term Loans, Other Revolving Credit
Loans or Other Revolving Credit Commitments, the rate per annum specified in the
Additional Credit Extension Amendment or Refinancing Amendment, as applicable,
establishing such Incremental Facilities, Extended Term Loans, Extended
Revolving Commitments, Other Term Loans, Other Revolving Credit Loans or Other
Revolving Credit Commitments.

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Morgan Stanley Senior Funding, Inc., Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Agricole
Corporate and Investment Bank, J.P. Morgan Securities LLC, and Wells Fargo
Securities, LLC in their capacities as joint lead arrangers and joint
bookrunning managers for the Facilities provided for herein.

“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (l) or (m) of Section 6.10.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries for the fiscal year ended
December 31, 2011, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Holdings
and its consolidated Subsidiaries, including the notes thereto.

“Augmenting Lender” has the meaning assigned to such term in Section 2.18(a).

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.05(b)(iii).

“Authorized Representative” means any Responsible Officer or other authorized
signatory of a Loan Party.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of (x) (i) the Revolving Credit Maturity Date or
(ii) the maturity date of any Class of Extended Revolving Commitments or Other
Revolving Credit Commitments and (y) the date of termination of the Revolving
Commitments in accordance with the provisions of this Agreement.

“Available Amount Basket” means, at any time (the “Reference Time”), an amount
(not less than zero) determined on a cumulative basis equal to:

(a) the sum (which shall not be less than zero), without duplication, of:

(i) the Retained Excess Cash Flow Amount at the Reference Time, plus

(ii) the aggregate net cash proceeds received after the Closing Date and at or
prior to the Reference Time of new public or private Equity Issuances of
Holdings, plus

(iii) the net value of Indebtedness and Disqualified Equity Interests incurred
after the Closing Date and at or prior to the Reference Time exchanged or
converted into Qualified Equity Interests, plus

(iv) the net cash proceeds received by Holdings and its Restricted Subsidiaries
after the Closing Date and at or prior to the Reference Time from the
Disposition of any Investment made using the Available Amount Basket (up to the
amount, when combined with any amount set forth in clause (v) below, of the
original Investment), plus

(v) to the extent not already included or reflected in the Retained Excess Cash
Flow Amount, the aggregate amount of any returns, profits, distributions and
similar amounts received in cash or Cash Equivalents by Holdings and its
Restricted Subsidiaries after the Closing Date and at or prior to the Reference
Time on any Investment made using the Available Amount Basket (up to the amount,
when combined with any amount set forth in clause (iv) above, of the original
Investment), plus

(vi) to the extent not already included or reflected in the Retained Excess Cash
Flow Amount, the amount of any Investment by Holdings or any of its Restricted
Subsidiaries in any Unrestricted Subsidiary made using the Available Amount
Basket that has been re-designated as a Restricted Subsidiary or that has been
merged, amalgamated or consolidated with or into Holdings or any of its
Restricted Subsidiaries after the Closing Date and at or prior to the Reference
Time (up to the lesser of (A) the fair market value (as determined in good faith
by Holdings) of the Investment of Holdings and its Restricted Subsidiaries in
such Unrestricted Subsidiary at the time of such re-designation or merger,
amalgamation or consolidation and (B) the fair market value of the original
Investment by Holdings and its Restricted Subsidiaries in such Unrestricted
Subsidiary), minus

 

4



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) the aggregate amount of Restricted Payments made using the Available Amount
Basket prior to the Reference Time; plus

(ii) the aggregate amount of Investments made using the Available Amount Basket
prior to the Reference Time; plus

(iii) the aggregate amount of prepayments of Indebtedness made using the
Available Amount Basket prior to the Reference Time.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest publicly announced by the Administrative
Agent as its “prime rate” in effect at its principal office in New York City on
such day, (b) the Federal Funds Effective Rate in effect on such day, plus
0.50% per annum and (c) in respect of the Term Loans only, the LIBO Rate on such
day for an Interest Period of one month commencing on such date plus
1.000.75% per annum. “Base Rate,” when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Base Rate.

“Bermuda Borrower” has the meaning assigned to such term in the preamble hereto.

“Bermuda Revolving Borrowing Amount” has the meaning assigned to such term in
Section 2.01(b).

“Bermuda Revolving Loan” means a revolving loan made to the Bermuda Borrower
pursuant to Section 2.01(b)(ii).

“Bermuda Term Borrowing Amount” has the meaning assigned to such term in
Section 2.01(a).

“Bermuda Term Loan” means a term loan made to the Bermuda Borrower pursuant to
Section 2.01(a)(ii).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation and (b) with respect to any other Person, the board
of directors or other similar body and (except if used in the definition of
“Change in Control”) committee or Person of such Person serving a similar
function.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrowers” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means (a) Loans (other than Swingline Loans) made to the same
Borrower(s) of the same Class and Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 or 2.04.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a
London Banking Day.

 

5



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank and the
Revolving Lenders, as collateral for the L/C Exposures, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the applicable Issuing Bank (which documents are
hereby consented to by the Revolving Lenders). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent, in
the name of the Administrative Agent.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least “A-1” from S&P or “P-1” from Moody’s;

(c) marketable short-term money market and similar securities having a rating of
at least “A-2” from S&P or “P-2” from Moody’s (or, if at the time neither S&P or
Moody’s shall be rating such obligations, an equivalent rating from another
rating agency satisfactory to the Administrative Agent) and in each case
maturing within one year from the date of acquisition thereof;

(d) investments in certificates of deposit, bankers’ acceptances, time deposits
and eurodollar time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any office of (x) any commercial bank
organized under the laws of the United States of America or any state thereof
which has a combined capital and surplus and undivided profits of not less than
U.S. $500,000,000 or (y) any Lender hereunder;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (d) of
this definition;

(f) money market funds that (i) (x) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended, and (y) substantially all of whose assets are invested in the
types of assets described in clauses (a) through (e) of this definition or
(ii) are issued or offered by any of the Lenders hereunder;

(g) foreign investments substantially comparable to any of the foregoing in
connection with managing the cash of any Foreign Subsidiary;

 

6



--------------------------------------------------------------------------------

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America or any political subdivision or taxing
authority thereof having an “A” rating from either S&P or Moody’s with
maturities of one year or less from the date of acquisition;

(i) investments with weighted average life to maturities of one year or less
from the date of acquisition in money market funds rated “A” (or the equivalent
thereof) or better by S&P or “A” (or the equivalent thereof) or better by
Moody’s and in each case in U.S. dollars;

(j) short-term obligations issued by entities organized under the Laws of the
People’s Republic of China, the Republic of India or the United Mexican States,
which, in each case, are given the highest credit rating by independent rating
agencies operating in those respective jurisdictions recognized as the leading
credit rating agencies in such jurisdictions by the Administrative Agent; and

(k) other investments (not made for speculative purposes with respect to
currency exchange rates) of substantially the same type, maturity and liquidity
and issued by comparable governmental entities and obligors and having at least
the same creditworthiness as the investments and obligors listed in clauses
(a) through (j) above denominated in the currency of any jurisdiction in which
any Subsidiary of Holdings conducts its operations.

“Cash Management Agreement” means any agreement or other instrument governing
Cash Management Obligations.

“Cash Management Bank” means any Person that was an Agent or a Lender or an
Affiliate of an Agent or a Lender (x) on the Closing Date or in connection with
the initial syndication of the Loans or (y) at the time it enters into a Cash
Management Agreement, in its capacity as a party thereto.

“Cash Management Obligations” means obligations owed by Holdings or any
Restricted Subsidiary to any Lender, any Affiliate of a Lender or a Cash
Management Bank in respect of (1) any overdraft and related liabilities arising
from treasury, depository and cash management services or any automated clearing
house transfers of funds and (2) Holdings’ or any Restricted Subsidiary’s
participation in commercial (or purchasing) card programs at a Lender or any
Affiliate of a Lender or a Cash Management Bank (“card obligations”).

“Cashless Option Lender” means each Term Lender that executed and delivered a
Consent to Amendment No. 1 under the “Cashless Settlement Option” thereto.

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any Property.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors and GE becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the common Equity Interests of
Holdings, or other Equity Interests (that carry unconditional or conditional
entitlements to vote on the appointment of directors or equivalent officers;
provided that in the case of any such conditional entitlements, such Equity
Interests shall only be included within this clause (a) upon and with effect
from the time when the applicable conditions to such entitlements are satisfied)
of Holdings at any time;

 

7



--------------------------------------------------------------------------------

(b) during any period of 24 consecutive months, a majority of the members of the
Board of Directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of the Board of Directors of
Holdings or equivalent governing body on the first day of such period,
(ii) whose election or nomination to the Board of Directors of Holdings or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of the Board of Directors of Holdings or equivalent governing body or
(iii) whose election or nomination to the Board of Directors of Holdings or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of the Board of Directors of Holdings or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii) any individual whose initial nomination for, or assumption of office as, a
member of the Board of Directors of Holdings or equivalent governing body occurs
as a result of an actual or threatened solicitation of proxies or consents for
the election or removal of one or more directors by any person or group other
than a solicitation for the election of one or more directors by or on behalf of
the Board of Directors of Holdings); or

(c) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in each of the Borrowers.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.13(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Bermuda Revolving Loans, Swingline Loans, Domestic Term Loans, Domestic Term B-1
Loans, Bermuda Term Loans, Incremental Term Loans of any series, Extended Term
Loans of any series, Loans pursuant to any series of Extended Revolving
Commitments, Other Revolving Credit Loans, Other Term Loans or Swingline Loans
and (b) any Commitment, refers to whether such Commitment is a Term Loan
Commitment, Additional Term B-1 Loan Commitment, Increased Commitment, Revolving
Commitment, Extended Revolving Commitment of any series, Other Revolving Credit
Commitment or Other Term Commitment. Other Term Commitments, Other Term Loans
and Other Revolving Credit Commitments (and the Other Revolving Credit Loans
made pursuant thereto) that have different terms and conditions shall be
construed as different Classes; and when used in reference to any Lender, refers
to whether such Lender has a Loan or Commitment with respect to a particular
Class.

“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied, which date was August 30 ,30, 2012.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral,” “Pledged Collateral,” or any equivalent
term, as defined in any Collateral Document.

“Collateral Agent” means Morgan Stanley Senior Funding, Inc. in its capacity as
collateral agent under any of the Collateral Documents or any successor or
replacement collateral agent.

 

8



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the US Pledge Agreement, the
Mauritius Pledge Agreements, the Security Agreement, the Intercompany
Subordination Agreement and each of the collateral assignments, security
agreements, pledge agreements, subordination agreements or other similar
agreements and all supplements with respect to the foregoing delivered to the
Administrative Agent and/or the Collateral Agent pursuant to Section 5.09 or
otherwise required (whether as of the Closing Date or thereafter) by any of the
foregoing agreements, and each of the other agreements, instruments or documents
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Commitment” means a Revolving Commitment, Extended Revolving Commitment, Term
Loan Commitment, Additional Term B-1 Loan Commitment, Increased Commitment,
Other Revolving Credit Commitment or Other Term Commitment, as the context may
require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

“Consolidated EBITDA” means, for any Test Period, Consolidated Net Income plus:

(a) the following, without duplication, to the extent deducted in calculating
such Consolidated Net Income:

(i) Consolidated Interest Charges,

(ii) the provision for Federal, state, local and foreign income taxes payable,

(iii) depreciation and amortization expense,

(iv) non-recurring expenses reducing such Consolidated Net Income in such
period,

(v) non-cash expenses reducing such Consolidated Net Income in such period,

(vi) the amount of any restructuring charge or reserve, integration cost or any
expense or cost associated with consolidating facilities, establishing new
facilities or closing facilities or any cost or expense associated with
realigning, consolidating or terminating personnel or any cost or expense
associated with contract termination or information technology integration or
establishment, including any one-time costs incurred in connection with
acquisitions,

(vii) the amount of “run rate” cost savings, operating expense reductions and
cost-saving synergies projected by Holdings in good faith to be realized as a
result of mergers, amalgamations, acquisitions and other business combinations,
divestitures, Dispositions, restructurings, cost savings initiatives and other
similar initiatives consummated by Holdings or any Restricted Subsidiary
completed or expected in good faith to be completed within twelve months after
the date any such transaction is consummated (to the extent Holdings reasonably
expects to realize such cost savings, reductions or synergies within twelve
months of taking such action) (which cost-savings, reductions and synergies
shall be added to Consolidated EBITDA until fully realized and calculated on a
pro forma basis as though such cost savings, reductions and synergies had been
realized on the first day of the relevant period), net of the amount of actual
benefits realized from such actions; provided that (A) no cost savings,
reductions or synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges relating to such cost savings,
reductions and synergies that are included in this definition of “Consolidated
EBITDA” or otherwise given pro forma effect and (B) the aggregate amount of cost
savings, reductions and synergies added pursuant to this clause (vii) shall not
exceed 15% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to such adjustments); and minus

 

9



--------------------------------------------------------------------------------

(b) the following, without duplication, to the extent included in calculating
such Consolidated Net Income:

(i) Federal, state, local and foreign income tax credits,

(ii) all non-cash items increasing Consolidated Net Income,

(iii) non-recurring items increasing such Consolidated Net Income and

(iv) non-cash expenses (whether non-recurring or otherwise) reducing
Consolidated Net Income in a prior period, included in (or added back in) the
calculation of Consolidated EBITDA for such prior period, that become cash
expenses or otherwise payable in cash in such Test Period, in each of clauses
(a) and (b), of or by Holdings and its Restricted Subsidiaries (on a
consolidated basis) for such Test Period;

provided that in the calculation of Consolidated EBITDA, if during any Test
Period (or, in the case of pro forma calculations, during the period from the
last day of such Test Period to and including the date as of which such
calculation is made) Holdings or any of its Restricted Subsidiaries shall have
made a Disposition or a Permitted Acquisition, Consolidated EBITDA for such Test
Period shall be calculated after giving effect thereto on a Pro Forma Basis
giving effect, without duplication, to projected or anticipated cost savings,
operating expense reductions and cost-saving synergies, subject to the
limitation set forth in clause (vii) above and solely to the extent such cost
savings, operating expense reductions and cost-saving synergies have been
realized or for which all steps necessary for realization have been taken or are
reasonably expected to be taken within twelve months after the date any such
transaction is consummated, in each case as certified by a Responsible Officer
of Holdings in good faith. For purposes of determining compliance with any
financial test or ratio hereunder (including any incurrence test),
(x) Consolidated EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary shall be included in determining Consolidated EBITDA of
Holdings and its Restricted Subsidiaries for any period and (y) Consolidated
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period shall be excluded in determining Consolidated
EBITDA of Holdings and its Restricted Subsidiaries for any period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Restricted Subsidiaries on a consolidated basis, the sum,
without duplication, of (a) the outstanding principal amount of all obligations
for borrowed money (including such obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all obligations, other
than intercompany items, in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business, any purchase price adjustment or earn-out obligation except to the
extent such obligation is a liability on the balance sheet of Holdings and its
Restricted Subsidiaries in accordance with GAAP at the time initially incurred
and deferred or equity compensation arrangements payable to directors, officers
or employees), (d) all Capital Lease Obligations and Synthetic Lease Obligations
of Holdings and its Restricted Subsidiaries, (e) all obligations, contingent or
otherwise, in respect of letters of credit, banker’s acceptances or letters of
guaranty, in each case supporting outstanding Indebtedness, (f) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than Holdings or any Restricted
Subsidiary thereof, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any other entity (including any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which Holdings or any Restricted Subsidiary thereof is a
general partner or joint venturer) to the extent that Holdings or any Restricted
Subsidiary has any express actual or contingent liability therefor as a result
of Holdings’ or such Restricted Subsidiary’s ownership interest in or other
relationship with such entity and pursuant to contractual arrangements, except
to the extent the terms of such Indebtedness provide that such Person is not
liable therefor.

“Consolidated Interest Charges” means, for any Test Period, the sum of (a) all
interest, debt discount, financing fees, letter of credit fees and capitalized
interest (including in connection with the deferred purchase price of assets),
in each case, to the extent treated as interest in accordance with GAAP, (b) the
portion of rent or similar expense under Capital Lease Obligations and Synthetic
Lease Obligations that is treated as interest in accordance with GAAP and
(c) net payments made (or less net payments received) in respect of Swap
Agreements permitted under this Agreement designed to hedge or protect against
interest rate fluctuations, in each case, of or by Holdings and its Restricted
Subsidiaries (on a consolidated basis) for such Test Period.

 

10



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date minus unrestricted cash
and Cash Equivalents on Holdings’ and its Restricted Subsidiaries’ consolidated
balance sheet to (b) Consolidated EBITDA for the most recent Test Period ended
on or prior to such date of determination.

“Consolidated Net Income” means, for any Test Period, the net income or loss of
Holdings and its Restricted Subsidiaries on a consolidated basis for such Test
Period, excluding, without duplication, (a) any after-tax extraordinary items of
gain or loss, (b) the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income, (c) any
income (loss) for such period attributable to the early extinguishment of
Indebtedness, Swap Agreements or other derivative instruments or (d) accruals
and reserves (and any adjustments in such accruals or reserves) that are
established or adjusted as a result of the Transactions or Permitted
Acquisitions in accordance with GAAP or changes as a result of the adoption or
modification of accounting policies during such period, any financial advisory
fees, accounting fees, legal fees and other similar advisory and consulting fees
and related out-of-pocket expenses and underwriting fees, discounts and
commissions of Holdings or any Restricted Subsidiary incurred in connection with
a Permitted Acquisition; provided that there shall be excluded from the
calculation of Consolidated Net Income for any period (i) the income (or loss)
of any Person (other than any Restricted Subsidiary) in which any other Person
(other than Holdings or any of its Restricted Subsidiaries) has an ownership
interest, except to the extent that any such income is actually distributed in
cash to Holdings or such Restricted Subsidiary during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Holdings or is merged or amalgamated with or into or consolidated
with Holdings or any of its Restricted Subsidiaries or that Person’s assets are
acquired by Holdings or any of its Restricted Subsidiaries, except as provided
in the definitions of “Consolidated EBITDA” and “Pro Forma Basis” herein, and
(iii) the income of any Restricted Subsidiary of Holdings (other than a
Restricted Subsidiary of Holdings that is a Guarantor) to the extent that the
declaration or payment of Restricted Payments or similar distributions by that
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Restricted
Subsidiary. There shall be excluded from Consolidated Net Income for any period
the effects from applying purchase accounting, including applying purchase
accounting to inventory, property and equipment, software and other intangible
assets and deferred revenue required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrowers and the Restricted Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Closing Date and any
Permitted Acquisition or the amortization or write-off of any amounts thereof.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness which is secured by a Lien on
the assets or Property of Holdings or any of its Restricted Subsidiaries minus
unrestricted cash and Cash Equivalents on Holdings’ and its Restricted
Subsidiaries’ consolidated balance sheet to (b) Consolidated EBITDA for the most
recent Test Period ended on or prior to such date of determination.

“Consolidated Total Assets” means, as at any date, the total assets of Holdings
and its Restricted Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP) that would be shown as total assets on a
consolidated balance sheet of Holdings and its Restricted Subsidiaries after
eliminating all amounts properly attributable to minority interests, if any, in
the stock and surplus of Subsidiaries.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and the Restricted
Subsidiaries at such date, over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and the Restricted Subsidiaries on such date, including deferred revenue but
excluding, without duplication, (i) the current portion of any Funded Debt,
(ii) all Indebtedness consisting of Loans to the extent otherwise included
therein and (iii) the current portion of interest.

 

11



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto. “Credit Agreement Refinancing Indebtedness” means
(a) Permitted First Priority Refinancing Debt, (b) Permitted Second Priority
Refinancing Debt, (c) Permitted Unsecured Refinancing Debt and/or (d) Other Term
Loans or Other Revolving Credit Commitments obtained pursuant to a Refinancing
Amendment (including the corresponding Other Revolving Credit Loans incurred
pursuant to such Other Revolving Credit Commitments), in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or in part (for the avoidance of doubt, any Credit Agreement
Refinancing Indebtedness incurred to refinance existing Term Loans, Revolving
Commitments or Revolving Loans of any Class in part shall qualify as Credit
Agreement Refinancing Indebtedness), existing Term Loans of any Class or (in the
case of Other Revolving Credit Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments and Revolving Loans of any Class hereunder
(including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that (i) such Credit Agreement Refinancing
Indebtedness (including, if such Credit Agreement Refinancing Indebtedness
includes any Other Revolving Credit Commitments, the unused portion of such
Other Revolving Credit Commitments) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Refinanced Debt (and, in
the case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments or Other Revolving Credit Commitments, the amount thereof) plus the
amount of all accrued and unpaid interest, reasonable fees, expenses and
premiums payable in connection therewith including professional and
transactional fees, (ii) such Credit Agreement Refinancing Indebtedness does not
mature earlier than and, except in the case of Other Revolving Credit
Commitments, has a Weighted Average Life to Maturity equal to or greater than
the Refinanced Debt, (iii) the other terms and conditions of such Credit
Agreement Refinancing Indebtedness (excluding pricing terms (including any
pricing “most favored nation” provisions) and optional prepayment or redemption
terms) are substantially identical to, or less favorable to the investors
providing such Indebtedness than those applicable to the Refinanced Debt (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date existing at the time of such refinancing) and (iv) unless such
Credit Agreement Refinancing Indebtedness is incurred solely by means of
extending or renewing then existing Indebtedness described in clause (a), (b) or
(c) above without resulting in Net Cash Proceeds, such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, substantially
concurrently with the issuance, incurrence or obtaining of such Credit Agreement
Refinancing Indebtedness; provided that to the extent that such Refinanced Debt
consists, in whole or in part, of Revolving Commitments or Other Revolving
Credit Commitments of any Class (or Revolving Loans, Other Revolving Credit
Loans or Swingline Loans incurred pursuant to any Revolving Commitments or Other
Revolving Credit Commitments of any Class), such Revolving Commitments or Other
Revolving Credit Commitments, as applicable, shall be terminated, and all
accrued fees in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

“Credit Event” means each of the following: (a) a Borrowing and (b) any
issuance, renewal or amendment increasing the amount of any Letter of Credit.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which constitutes an Event of Default or,
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning assigned to such term in Section 2.11(c).

 

12



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of any Class of Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrowers, the Administrative Agent or any Issuing Bank or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder or generally under other agreements in which it has committed to
extend credit, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrowers, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) after the date of this Agreement, has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or Federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrowers, each Issuing Bank, the Swingline
Lender and each Lender. If the Borrowers, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender (if it is a Revolving Lender) will, to the
extent applicable, purchase at par that portion of outstanding Revolving Loans
of the applicable Class of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
of the applicable Class and funded and unfunded participations in Letters of
Credit and Swingline Loans of the applicable Class to be held pro rata by the
Revolving Lenders in accordance with the Commitments with respect to the
applicable Class of Revolving Loans, whereupon such Lender, if applicable, will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

“Disclosed Matters” means the matters disclosed in Schedule 3.07.

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, transfer or other disposition thereof, but excluding licenses and
leases entered into in the ordinary course of business or that are customarily
entered into by companies in the same or similar lines of business. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares of such
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset
disposition so long as any rights of the holders

 

13



--------------------------------------------------------------------------------

thereof upon the occurrence of a change of control, public equity offering or
asset disposition event shall be subject to the prior repayment in full of the
Loans and all other Obligations that are accrued and payable and the termination
of the Commitments and the expiration, cancellation, termination or cash
collateralization of any Letters of Credit in accordance with the terms hereof),
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares if such
Qualified Equity Interests and except as permitted in clause (a) above), in
whole or in part, (c) requires the scheduled payments of dividends in cash (for
this purpose, dividends shall not be considered required if the issuer has the
option to permit them to accrue, cumulate, accrete or increase in liquidation
preference or if the issuer has the option to pay such dividends solely in
Qualified Equity Interests) or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case of clauses (a)-(d), prior
to the date that is 91 days after the Term Loan Maturity Date.

“Dividend” has the meaning assigned to such term in the preamble.

“Documentation Agent” means Citigroup Global Markets Inc., as documentation
agent, in its capacity as such.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Borrowers” has the meaning assigned to such term in the preamble
hereto.

“Domestic Revolving Borrowing Amount” has the meaning assigned to such term in
Section 2.01(b).

“Domestic Revolving Loan” means a revolving loan made to the Domestic Borrowers
pursuant to Section 2.01(b)(i).

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia other than
(a) any such Subsidiary that is a Subsidiary of a Foreign Subsidiary that is a
CFC or (b) any Relevant Disregarded Entity.

“Domestic Term Borrowing Amount” has the meaning assigned to such term in
Section 2.01(a).

“Domestic Term Loan” means a term loan made to the Domestic Borrowers pursuant
to Section 2.01(a)(i).

“Domestic Term B-1 Loan” means the Other Term Loans made by the applicable
Lenders to the Domestic Borrowers pursuant to Section 2.01(c), which replaced
Domestic Term Loans on the Amendment No. 1 Effective Date . The aggregate amount
of Domestic Term B-1 Loans as of the Amendment No. 1 Effective Date is
$675,000,000.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.04(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 9.04(b)(iii)).

“Eligible Subsidiary” has the meaning assigned to such term in Section 5.09.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of any Hazardous Material or the effect of Hazardous Materials on the
environment or on health and safety.

 

14



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Investors” means (a) Wells Fargo and Company and its Affiliates,
(b) General Atlantic Partners, LLC, Oak Hill Capital Management, Inc. and
(c) Bain Capital Partners, LLC and, in the case of each of clauses (a), (b) and
(c), their respective affiliated funds.

“Equity Issuance” means (a) any sale or issuance to any Person other than a
member of the Group of any Equity Interests (other than Disqualified Equity
Interests) and (b) the receipt of any cash capital contributions, whether or not
paid in connection with any issuance of Equity Interests, from any Person other
than a member of the Group.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived by regulation); (b) with
respect to any Plan, a failure to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code);
(e) the incurrence by a Borrower or any of the ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (f) the
receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by a
Borrower or any of the ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of a Borrower or any ERISA Affiliate from any
Plan or Multiemployer Plan or a cessation of operations by a Borrower or an
ERISA Affiliate that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (h) the receipt by the Borrowers or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrowers or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrowers or any of
the ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
within the meaning of Section 432 of the Code or Section 305 of ERISA.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

 

15



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any Excess Cash Flow Period, the excess (if any)
of

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such Excess Cash Flow Period;

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such Excess Cash Flow Period
(other than any such decreases arising from acquisitions and Dispositions by
Holdings and the Restricted Subsidiaries completed during such Excess Cash Flow
Period or the application of purchase accounting);

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; and

(v) cash receipts in respect of Swap Agreements during such Excess Cash Flow
Period to the extent not otherwise included in Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (vii) below in
prior Excess Cash Flow Periods, the amount of Capital Expenditures made in cash
during such Excess Cash Flow Period, except to the extent that such Capital
Expenditures were financed with the proceeds of Long-Term Indebtedness of
Holdings or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Long-Term Indebtedness
of Holdings and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capital Lease Obligations, (B) the amount of
any repayment of Term Loans of any Class pursuant to Section 2.08 and (C) the
amount of any mandatory prepayment of Term Loans of any Class pursuant to
Section 2.09(b)(ii) pursuant to a Disposition that resulted in an increase to
such Consolidated Net Income and not in excess of the amount of such increase)
made during such Excess Cash Flow Period, except to the extent financed with the
proceeds of other Long-Term Indebtedness of Holdings or the Restricted
Subsidiaries, but excluding (x) all other mandatory prepayments of Loans
pursuant to Section 2.09(b) (other than those specified in the preceding clause
(iii)(C)) and (y) all prepayments in respect of the Revolving Loans of any Class
or Swingline Loans, except in each case to the extent there is an equivalent
permanent reduction in such Revolving Commitments or Swingline Loans);

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such Excess Cash Flow Period
(other than any such increases arising from acquisitions and Dispositions by
Holdings and the Restricted Subsidiaries completed during such Excess Cash Flow
Period or the application of purchase accounting),

(vi) without duplication of amounts deducted pursuant to clause (vii) below in
prior Excess Cash Flow Periods, the aggregate amount of cash consideration paid
by Holdings and the

 

16



--------------------------------------------------------------------------------

Restricted Subsidiaries (on a consolidated basis) in connection with Investments
(including acquisitions) made during such Excess Cash Flow Period pursuant to
Section 6.05 to the extent that such Investments were financed with internally
generated cash flow of Holdings and the Restricted Subsidiaries,

(vii) without duplication of amounts deducted from Excess Cash Flow in prior
Excess Cash Flow Periods, the aggregate consideration required to be paid in
cash by Holdings or any of the Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
Excess Cash Flow Period (including binding contracts for Permitted Acquisitions
or Capital Expenditures) to be paid during the period of four consecutive fiscal
quarters of Holdings following the end of such Excess Cash Flow Period, provided
that to the extent the aggregate amount of internally generated cash actually
utilized to finance such Permitted Acquisitions or Capital Expenditures during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

(viii) the amount of Taxes (including penalties and interest) paid in cash or
tax reserves set aside or payable (without duplication) in such Excess Cash Flow
Period to the extent they exceed the amount of Tax expense deducted in
determining Consolidated Net Income for such Excess Cash Flow Period;

(ix) the amount of Restricted Payments paid during such Excess Cash Flow Period
(on a consolidated basis) by Holdings and the Restricted Subsidiaries pursuant
to Section 6.04(g), except to the extent such Restricted Payments were financed
with the proceeds of Indebtedness of Holdings or the Restricted Subsidiaries
(unless such Indebtedness has been repaid);

(x) payments by Holdings and the Restricted Subsidiaries during such period in
respect of long-term liabilities of Holdings and the Restricted Subsidiaries
other than Indebtedness, to the extent not already deducted from Consolidated
Net Income;

(xi) the aggregate amount of expenditures actually made by Holdings and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such periods and are not deducted in calculating Consolidated
Net Income;

(xii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and the Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Consolidated Net
Income; and

(xiii) cash expenditures in respect of Swap Agreements during such period to the
extent not deducted in calculating Consolidated Net Income.

“Excess Cash Flow Period” means each fiscal year of Holdings beginning with the
fiscal year ending December 31, 2013.

“Excluded Subsidiary” means each of Genpact Infrastructure (Jaipur) Pvt. Ltd.,
Genpact Infrastructure (Bhubaneshwar) Pvt. Ltd. and Genpact India Business
Processing Pvt. Ltd., in each case as long as it is not and does not become a
Material Subsidiary of Holdings and does not directly or indirectly hold or
acquire any Material Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under or
otherwise violates the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures

 

17



--------------------------------------------------------------------------------

Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Swingline Lender, any Issuing Bank or any other recipient of any payment to
be made by or on account of any obligation of any Loan Party under any Loan
Document, (a) any Tax imposed on such recipient’s net income or profits (or any
franchise Tax imposed in lieu of a Tax on net income or profits) by any
jurisdiction (i) as a result of such recipient being organized in or having its
principal office or applicable lending office located in such jurisdiction or
(ii) as a result of any other present or former connection between such
recipient and such jurisdiction (other than any connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced any
Loan Document, and/or sold or assigned an interest in any Loan or Loan
Document), (b) any branch profits Taxes within the meaning of Section 884(a) of
the Code, or any similar Tax, imposed by any jurisdiction described in clause
(a) above, (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrowers under Section 2.17), any U.S. Federal withholding Tax
that is imposed on amounts payable to such Lender pursuant to a Law in effect at
the time such Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from a Loan Party with
respect to such withholding Tax pursuant to Section 2.15, (d) any withholding
Tax that is attributable to a recipient’s failure to comply with Section 2.15(d)
and (e) any U.S. Federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Existing L/C Issuer” means Bank of America, N.A., in its capacity as issuer of
the Existing Letters of Credit under the Existing Credit Agreement.

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.05.

“Existing Term Loan Class” has the meaning assigned to such term in
Section 2.19(a).

“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.19 that are substantially identical to the Revolving
Commitments except that such Revolving Commitments may have a later maturity
date and different provisions with respect to interest rates and fees than those
applicable to the Revolving Commitments.

“Extended Term Loans” has the meaning assigned to such term in Section 2.19(a).

“Extending Term Lender” has the meaning assigned to such term in
Section 2.19(c).

“Extension Election” has the meaning assigned to such term in Section 2.19(c).

“Extension Request” has the meaning assigned to such term in Section 2.19(a).

“Facility” means the Term B Facility, Term B-1 Facility, the Other Term Loan
Facility, the Incremental Facility, the Revolving Credit Facility, the Letter of
Credit Facility or the Other Revolving Credit Facility, as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), and any current or
future Treasury regulations or official interpretations thereof.

 

18



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Finance Party” means any of the Administrative Agent, the Collateral Agent, any
Lender (including the Swingline Lender) and any Issuing Bank.

“Financial Covenant Event of Default” has the meaning provided in Section
7.01(d).

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, or controller of Holdings.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit H among the Loan Parties, the
Administrative Agent, the Collateral Agent, one or more Senior Representatives
for holders of Permitted First Priority Refinancing Debt or the Senior
Representatives of Indebtedness incurred pursuant to Sections 6.01(w) or
(x) that is secured by first-priority Liens on Collateral permitted by
Section 6.02(k) with such modifications as the Loan Parties, the Administrative
Agent and the Collateral Agent may reasonably agree.

“Foreign Benefit Arrangement” has the meaning assigned to such term in
Section 3.17(d).

“Foreign Lender” means any Lender, Swingline Lender or Issuing Bank that is not
a “United States” person within the meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” has the meaning assigned to such term in Section 3.17(d).

“Foreign Subsidiary” means any direct or indirect Subsidiary of Holdings that is
not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Exposure with respect to Letters of Credit issued by such
Issuing Bank other than L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, without duplication, all indebtedness of Holdings and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of Holdings or any Restricted Subsidiary,
to a date more than one year from such date or arises under a revolving credit
or similar agreement that obligates the lender or lenders to extend credit
during a period of more than one year from such date and, in the case of the
Borrowers, Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time; provided that Holdings may, by written
notice from a Financial Officer to the Administrative Agent and the Lenders,
elect to change its financial accounting to IFRS and, in such case, unless the
context otherwise requires (including pursuant to Section 1.04), all references
to GAAP herein shall refer to IFRS.

 

19



--------------------------------------------------------------------------------

“GE” means General Electric Company, a New York corporation.

“Genpact India” means Genpact India, a private company with unlimited liability
incorporated under the India Companies Act, 1956.

“Genpact Sub-Contracts” means, collectively, the contracts entered into from
time to time in the ordinary course between GII, on the one hand, and any
Subsidiary of Holdings, on the other hand, relating to the provision of services
under and as defined in any master services agreements or statements of work
thereunder entered into by GII with third parties.

“GII” has the meaning assigned to such term in the preamble hereto.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Group” means Holdings and its Restricted Subsidiaries from time to time.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by Holdings in good
faith.

“Guarantee Agreement” means, collectively, the Guarantee Agreement executed by
the Borrowers and the Guarantors, substantially in the form of Exhibit C,
together with each supplement executed and delivered pursuant to Section 5.09.

“Guarantor” means, collectively, Holdings, the Subsidiaries of Holdings listed
on Schedule 5.09 and each other Person that has executed a guaranty or guaranty
supplement in accordance with Section 5.09.

“Guarantor Coverage Test” has the meaning assigned to such term in
Section 5.09(b).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

20



--------------------------------------------------------------------------------

“Headstrong” has the meaning assigned to such term in the preamble hereto.

“Hedge Bank” means any Person that is an Agent or a Lender or an Affiliate of an
Agent or a Lender (x) on the Closing Date or in connection with the initial
syndication of the Loans or (y) at the time it enters into a Secured Hedge
Agreement, in its capacity as a party thereto.

“Holdings” has the meaning assigned to such term in the preamble hereto.

“Honor Date” has the meaning assigned to such term in Section 2.05(c)(i).

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

“Increased Commitments” has the meaning assigned to such term in
Section 2.18(a).

“Increasing Lender” has the meaning assigned to such term in Section 2.18(a).

“Incremental Facility” has the meaning assigned to such term in Section 2.18(a).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.18(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person, other than intercompany items, in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business, any purchase price adjustment or earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others of a
type described in any of clauses (a) through (e) above or (g) through (j) below,
(g) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person under any Swap Agreement
(with the “principal” amount of any Swap Agreement on any date being equal to
the early termination value thereof on such date). The Indebtedness of any
Person shall (i) include the Indebtedness of any other entity (including any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer) to the extent such Person is expressly liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity and pursuant to contractual arrangements, except
to the extent the terms of such Indebtedness provide that such Person is not
liable therefor and (ii) exclude customer deposits and advances and interest
payable thereon in the ordinary course of business in accordance with customary
trade terms and other obligations incurred in the ordinary course of business
through credit on an open account basis customarily extended to such Person.

“Indemnified Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“India Reorganization Bridge Loan Proceeds” means the net cash proceeds of the
India Reorganization Bridge Loans, together with an additional amount of cash on
hand at Holdings and its Subsidiaries sufficient to pay fees and expenses in
connection with the India Reorganization Transactions.

 

21



--------------------------------------------------------------------------------

“India Reorganization Bridge Loans” means senior secured or unsecured bridge
loans incurred by a Loan Party in connection with the India Reorganization
Transactions in an aggregate principal amount not to exceed $1,500,000,000 and
which have a final maturity date no later than ten Business Days from the date
of incurrence and which otherwise shall be entered into subject to documentation
reasonably satisfactory to the Administrative Agent.

“India Reorganization Transactions” means, individually and collectively,
(i) the incurrence of the India Reorganization Bridge Loans, (ii) the investment
or intercompany loan of the India Reorganization Bridge Loan Proceeds by one or
more Subsidiaries of Holdings in or to one or more other Subsidiaries of
Holdings as a purchase of Equity Interests of such Subsidiaries, as capital
contributions to such Subsidiaries and/or in the form of intercompany
Indebtedness incurred as permitted by Section 6.01, (iii) business combination
transactions involving Indian/PRC Holdcos and/or Indian/PRC Subsidiaries
otherwise permitted under this Agreement, (iv) the repayment in full of the
India Reorganization Bridge Loans by the obligor thereof with the India
Reorganization Bridge Loan Proceeds and, to the extent necessary, cash on hand
of Holdings and its Subsidiaries, and (v) any other transaction that is
incidental or ancillary to the foregoing and would not materially impair the
value of the Collateral pledged for the benefit of the Lenders as reasonably
determined by the Administrative Agent; provided that, except as expressly
provided in Section 6.15, after giving effect to the India Reorganization
Transactions, neither Holdings nor any of its Subsidiaries shall directly own
more than 2.0% of the Equity Interests in any Indian/PRC Subsidiary unless
Holdings or such Subsidiary shall comply with each of the provisions set forth
in Section 6.15.

“Indian/PRC Holdco” means any Subsidiary of Holdings that is organized outside
India and the PRC and that directly holds or owns any Equity Interest in any
Subsidiary of Holdings that is organized under the Laws of India or the PRC
(other than any Excluded Subsidiary), including Genpact India Investments,
Genpact India Holdings and Genpact China Investments.

“Indian/PRC Subsidiary” means, in relation to any Indian/PRC Holdco, (a) any
Subsidiary that is (i) organized under the Laws of India or the PRC and (ii) a
direct Subsidiary of such Indian/PRC Holdco, and/or (b) any Subsidiary that is
(i) organized under the Laws of India or the PRC and (ii) a Subsidiary of a
Subsidiary referred to in clause (a) (provided that such Subsidiary referred to
in this clause (b) is directly held by, or indirectly through (and only through)
one or more Subsidiaries organized under the Laws of India or the PRC (as the
case may be) of, such Subsidiary referred to in clause (a)).

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
August 2012 relating to Holdings, the Borrowers and the Transactions.

“Intercompany Subordination Agreement” means the intercompany indebtedness
subordination agreement dated as of August 30, 2012 among (among others)
Holdings, the Borrowers and each other Transaction Obligor from time to time
party thereto.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.03.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (including
Swingline Loans), the last day of each March, June, September and December and
the final maturity date of such Loan and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.; provided, that the Amendment No. 1
Effective Date shall constitute an Interest Payment Date with respect to accrued
and unpaid interest up to but excluding the Amendment No. 1 Effective Date for
the Term Loans (including the Rollover Domestic Term Loans).

 

22



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, if deposits of such duration are available to all of the Lenders having
Commitments or Loans of the applicable Class, nine or twelve or a period shorter
than one month (as selected by the applicable Borrower); provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of Section 6.05, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, but less any amount paid, repaid,
returned, distributed or otherwise received by such Person in respect of such
Investment after the making of such Investment by such Person (provided that,
the amount of such Investment shall not be reduced below zero at any time).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by an Issuing Bank and the applicable Borrower (or any Subsidiary) or in favor
of such Issuing Bank and relating to such Letter of Credit. If any Issuer
Document is inconsistent with this Agreement, this Agreement shall govern.

“Issuing Bank” means Morgan Stanley Bank, N.A. (only with respect to standby
Letters of Credit) and any other Lender (subject to such Lender’s consent)
designated by the applicable Borrower and consented to by the Administrative
Agent that becomes an Issuing Bank, in each case in its capacity as an issuer of
Letters of Credit hereunder, and any successors in such capacity as provided in
Section 9.04; provided that the Issuing Bank for any Existing Letter of Credit
shall be the financial institution indicated on Schedule 2.05. An Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Credit Loan or any Other Revolving
Credit Commitment, in each case, as extended in accordance with this Agreement
from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

 

23



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from an L/C Disbursement
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Base Rate Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“L/C Exposure” means, at any time, the sum of (a) the aggregate Outstanding
Amount of all Letters of Credit at such time plus (b) the aggregate amount of
all L/C Disbursements, including Unreimbursed Amounts, that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time. The L/C
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total L/C Exposure at such time. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.10. For all purposes of
this Agreement, if on any date of determination a standby Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Exposure Sublimit” means $40,000,000.

“L/C Letter Agreement” means the letter agreement dated as of August 30, 2012 by
and among the Borrowers and the Existing L/C Issuer.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.18 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means a standby or commercial Letter of Credit issued (or
deemed issued) pursuant to Section 2.05 and shall include the Existing Letters
of Credit. Letters of Credit may be issued in Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Facility” means the letter of credit facility made or to be
made available pursuant to Section 2.05. The Letter of Credit Facility is part
of, and not in addition to, the Revolving Credit Facility.

“LIBO Rate” means:

(a) for any Interest Period with respect to a Eurodollar Borrowing, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period (or, if such rate is not available at such time for any reason, then the
“LIBO Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurodollar Borrowing being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent to major banks in
the London or other offshore interbank market for such currency at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the

 

24



--------------------------------------------------------------------------------

commencement of such Interest Period); provided that, notwithstanding the
foregoing, in no event shall the LIBO Rate with respect to Term Loans of any
Class only be less than 1.000.75% per annum (the “LIBOR Floor”); and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Domestic Term Loan, a Domestic Term B-1 Loan, a Bermuda Term
Loan, an Incremental Term Loan, an Extended Term Loan, an Other Term Loan, a
Domestic Revolving Loan, a Bermuda Revolving Loan, an Other Revolving Credit
Loan or a Swingline Loan.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Documents, each Additional Credit Extension Amendment, each Refinancing
Amendment, any promissory notes executed and delivered pursuant to
Section 2.08(g), the Agency Fee Letter, any agreement creating or perfecting
rights in cash collateral pursuant to the provisions of Section 2.21 and any
amendments, waivers, supplements or other modifications to any of the foregoing.

“Loan Parties” means the Borrowers and the other Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the properties, business, condition (financial or
otherwise) or results of operations of the Group taken as a whole; (b) a
material impairment of the rights and remedies of the Finance Parties under any
Loan Document, or of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and any intercompany Indebtedness) of any one or more of Holdings and its
Restricted Subsidiaries in an aggregate principal amount exceeding $50,000,000.

“Material Subsidiary” means, at any time, any Subsidiary the revenues of which
for the twelve-month period ending on the last day of the latest fiscal quarter
of Holdings for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) shall be equal to or greater than $25,000,000.

“Mauritius Pledge Agreements” means (i) that certain Share Pledge Agreement
dated as of August 30, 2012 among Genpact India Holdings as pledgor, Genpact
India Investments as company and the Collateral Agent as pledgee for the benefit
of the Secured Parties, (ii) that certain Share Pledge Agreement dated as of
August 30, 2012 among GII as pledgor, Symphony Marketing Solutions, Mauritius as
company and the Collateral Agent as pledgee for

 

25



--------------------------------------------------------------------------------

the benefit of the Secured Parties, (iii) that certain Share Pledge Agreement
dated as of August 30, 2012 among Genpact Mauritius as pledgor, Genpact India
Holdings as company and the Collateral Agent as pledgee for the benefit of the
Secured Parties and (iv) that certain Share Pledge Agreement dated as of
August 30, 2012 among Genpact Mauritius as pledgor, Genpact China Investments as
company and the Collateral Agent as pledgee for the benefit of the Secured
Parties, all of which agreements are governed by the Laws of Mauritius.

“Maximum Disregarded Entity Pledge Percentage” means, with respect to any
Relevant Disregarded Entity, 65%.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) with respect to any Asset Sale, Casualty Event or
other Disposition, an amount equal to (i) the sum of cash and Cash Equivalents
received in connection with such Asset Sale, Casualty Event or other Disposition
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by Holdings or any Restricted Subsidiary) less (ii) the sum of (A) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the Property subject to such Asset Sale,
Casualty Event or other Disposition and that is repaid in connection with such
Asset Sale, Casualty Event or other Disposition (other than Indebtedness under
the Loan Documents), (B) the out-of-pocket expenses (including attorneys’ fees,
investment banking fees, accounting fees and other professional and
transactional fees, survey costs, title insurance premiums, and related search
and recording charges, transfer taxes, deed or mortgage recording taxes, other
expenses and brokerage, consultant and other commissions and fees) actually
incurred by Holdings or the Restricted Subsidiaries in connection with such
Asset Sale, Casualty Event or other Disposition, (C) taxes paid or reasonably
estimated to be actually payable in connection therewith, (D) any reserve for
adjustment in accordance with GAAP in respect of (x) the sale price of such
Property and (y) any liabilities associated with such Property and retained by
Holdings or any Restricted Subsidiary after such Asset Sale or other
Disposition, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction and (E) Holdings’ reasonable
estimate of payments required to be made with respect to unassumed liabilities
relating to the Property involved within one year of such Asset Sale, Casualty
Event or other Disposition; provided that “Net Cash Proceeds” shall include
(x) (i) any cash or Cash Equivalents received upon the Disposition of any
non-cash consideration received by Holdings or any Restricted Subsidiary in any
such Asset Sale or other Disposition, (ii) an amount equal to any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (C) or (D) above at the
time of such reversal and (iii) an amount equal to any estimated liabilities
described in clause (E) above that have not been satisfied in cash within three
hundred sixty-five (365) days after such Asset Sale, Casualty Event or other
Disposition and (y) in the case of any Asset Sale or other Disposition involving
a joint venture, Net Cash Proceeds shall include such cash payments only to the
extent distributed or otherwise transferred to Holdings or any of its
wholly-owned Restricted Subsidiaries; and (b) with respect to the incurrence of
any Credit Agreement Refinancing Indebtedness in the form of Other Term Loans by
the applicable Borrowers or any Restricted Subsidiary, an amount equal to
(i) the sum of the cash received in connection with such incurrence or issuance
less (ii) the attorneys’ fees, investment banking fees, accountants’ fees,
underwriting or other discounts, commissions, costs and other fees, transfer and
similar taxes and other out-of-pocket expenses actually incurred by Holdings or
such Restricted Subsidiary in connection with such incurrence or issuance.

“Non-Consenting Lender” has the meaning assigned to such term in Section 2.17.

“Non-Defaulting Lender” means and includes any Lender other than a Defaulting
Lender.

 

26



--------------------------------------------------------------------------------

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.05(b)(iii).

“Note” means a promissory note made by the applicable Borrowers in favor of a
Lender if requested by such Lender evidencing Loans made by such Lender to the
applicable Borrowers, substantially in the form of Exhibit B-1, Exhibit B-2,
Exhibit B-3 or Exhibit B-4, as applicable.

“Obligations” means all Indebtedness (including interest, fees, and other
amounts that, but for the filing of a petition in bankruptcy, insolvency,
receivership or other similar proceeding, with respect to any Loan Party would
have accrued any Obligations, regardless of whether allowed or allowable in such
proceeding) and other monetary obligations of any of the Loan Parties to any of
the Lenders, their Affiliates, the Collateral Agent, the Administrative Agent,
any Cash Management Bank and any Hedge Bank, individually or collectively,
existing on the Closing Date or arising thereafter (direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured) arising or incurred under this Agreement or
any of the other Loan Documents, any Secured Hedge Agreement (excluding any
Excluded Swap Obligations) or Cash Management Agreement (including under any of
the Loans made or reimbursement or other monetary obligations incurred or any of
the Letters of Credit or other instruments at any time evidencing any thereof),
in each case whether now existing or hereafter arising, whether all such
obligations arise or accrue before or after the commencement of any bankruptcy,
insolvency or receivership proceedings (and whether or not such claims,
interest, costs, expenses or fees are allowed or allowable in any such
proceeding (including interest and fees which, but for the filing of a petition
in bankruptcy with respect to any Loan Party, would have accrued on any
Obligations, whether or not a claim is allowed against such Loan Party for such
interest or fees in the related bankruptcy proceeding)); provided that
(i) obligations of the Loan Parties under any Secured Hedge Agreement (excluding
any Excluded Swap Obligations) and any Cash Management Agreements shall be
guaranteed pursuant to the Guarantee Agreement only to the extent that, and for
so long as, the other Obligations are so guaranteed and (ii) any release of
Guarantors or Collateral effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Secured Hedge
Agreements or Cash Management Agreements. Notwithstanding the foregoing,
(i) nothing herein shall otherwise limit the rights of any such holder of
obligations under a Secured Hedge Agreement set forth in such Secured Hedge
Agreement and (ii) Obligations shall in no event include any Excluded Swap
Obligations.

“OFAC” has the meaning assigned to such term in Section 3.16.

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or other constitutive
documents with respect to any non-U.S. jurisdiction); and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder or extended Revolving Commitments, in each case
that result from a Refinancing Amendment.

“Other Revolving Credit Facility” means any revolving credit facility providing
for Other Revolving Credit Loans hereunder.

“Other Revolving Credit Loans” means the Revolving Loans made pursuant to any
Other Revolving Credit Commitment.

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing or documentary Taxes or any other excise, property or similar
Taxes, arising from any payment made under any Loan Document or from the
execution, delivery, registration or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document.

 

27



--------------------------------------------------------------------------------

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder, in each case that result from a Refinancing Amendment.

“Other Term Loan Facility” means any term loan facility pursuant to which Other
Term Loans are made available hereunder.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date, (b) with respect
to Swingline Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Swingline Loans occurring on such date, and (c) with respect to any Letter
of Credit on any date, the Dollar Equivalent of the aggregate outstanding amount
of such Letter of Credit on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the Letter of Credit as of such date, including as a result of any
reimbursements by the applicable Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable Issuing
Bank or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Participant” has the meaning assigned to such term in Section 9.04(d).

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate, dated the Closing Date, delivered
by Holdings to the Administrative Agent.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by the Perfection Certificate.

“Permitted Acquisition” means the purchase or other acquisition, in one or more
series of related transactions, of all or substantially all of the property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or Equity Interests in any Person
that, upon the consummation thereof, will be a Restricted Subsidiary of Holdings
(including as a result of a merger or consolidation); provided that the
following conditions are satisfied:

(a) immediately after giving effect to such purchase or acquisition, the
Consolidated Leverage Ratio, calculated on a Pro Forma Basis, Holdings and its
Restricted Subsidiaries are in compliance with the covenant set forth in
Section 6.09shall not exceed 2.25:1.00 as of the date of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b), as though
such purchase or acquisition had been consummated as of the first day of the
Test Period ending on the most recent date of such financial statements;

 

28



--------------------------------------------------------------------------------

(b) at the time of and immediately after giving effect to such purchase or
acquisition and any incurrence of Indebtedness in connection therewith, no Event
of Default shall have occurred and be continuing;

(c) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be in similar,
ancillary, complementary or related lines of business as one or more of the
principal businesses of Holdings and its Restricted Subsidiaries or otherwise
are, in the good faith judgment of Holdings’ Board of Directors, consistent with
Holdings’ strategic vision as determined from time to time by Holdings’ Board of
Directors; and

(d) if any such purchase or other acquisition, in one or more series of related
transactions, involves aggregate consideration in excess of $50,000,000,
Holdings or the Borrowers shall have delivered to the Administrative Agent, on
behalf of the Finance Parties, at least one Business Day prior to the date on
which any such purchase or other acquisition is to be consummated, a certificate
of a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition, including the calculation of
covenant compliance contemplated by clause (a) above in reasonable detail and
with appropriate back-up.

“Permitted Encumbrances” means:

(a) Liens imposed by Law for Taxes that are not overdue for a period of more
than thirty (30) days or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens, arising in the ordinary
course of business and securing obligations that are not overdue by more than
ninety (90) days or are being contested in compliance with Section 5.04;

(c) (i) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations (including to support letters of credit or
bank guarantees) and (ii) Liens, pledges or deposits in the ordinary course of
business securing liability for premiums or reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing insurance to
Holdings or any Restricted Subsidiary;

(d) Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, appeal and replevin bonds, performance bonds, indemnity bonds,
bonds to secure the payment of excise taxes or customs duties in connection with
the sale or importation of goods and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business;

(e) Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article VII;

(f) easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by Law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of Holdings or
any Restricted Subsidiary;

(g) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease, sublease, license or sublicense entered into by Holdings or any other
Restricted Subsidiary as a part of its business and covering only the assets so
leased; and

(h) performance and return-of-money bonds, or in connection with the payment of
the exercise price or withholding taxes in respect of the exercise, payment or
vesting of stock appreciation rights, stock options, restricted stock,
restricted stock units, performance share units or other stock-based awards, and
other similar obligations;

 

29



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by any one or more of the Borrowers in the form of one or more series
of senior secured notes; provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any Property or assets of Holdings,
any Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans of any Class (including portions of Classes of Term Loans, Other Term
Loans, Incremental Term Loans or Extended Term Loans) or outstanding Revolving
Loans, (iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal prior to the maturity date of the relevant Refinanced Debt
at the time such Indebtedness is incurred, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness is not
guaranteed by any Restricted Subsidiary of Holdings other than the Loan Parties
and (vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the First Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted First Priority
Refinancing Debt incurred by a Borrower, then the Loan Parties, the
Administrative Agent, the Collateral Agent and the Senior Representative for
such Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so amended,
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such amendment, modification, refinancing, refunding, renewal,
replacement or extension; (b) such amendment, modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the earlier of (x) the final maturity date of the Indebtedness so
amended, modified, refinanced, refunded, renewed, replaced or extended and
(y) the date which is 91 days after the Term Loan Maturity Date; (c) such
amendment, modification, refinancing, refunding, renewal, replacement or
extension has a Weighted Average Life to Maturity equal to or greater than the
remaining Weighted Average Life to Maturity of the Indebtedness being amended,
modified, refinanced, refunded, renewed, replaced or extended; (d) to the extent
such Indebtedness being amended, modified, refinanced, refunded, renewed,
replaced or extended is subordinated in right of payment to the Obligations,
such amendment, modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms, taken
as a whole, at least as favorable to the Lenders (in the good faith
determination of Holdings) as those contained in the documentation governing the
Indebtedness being amended, modified, refinanced, refunded, renewed, replaced or
extended; and (e) such amendment, modification, refinancing, refunding, renewal,
replacement or extension is incurred by the Person who is the obligor of the
Indebtedness being so modified, refinanced, refunded, renewed, replaced or
extended (other than to the extent (i) any additional obligor is or will become
a Loan Party or (ii) no such obligor on the Indebtedness being modified,
replaced, refinanced refunded, renewed or extended is a Loan Party).

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by any one or more of the Borrowers in the form of one or more series
of second lien secured notes or second lien secured loans; provided that
(i) such Indebtedness is secured by the Collateral on a second lien,
subordinated basis to the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and is not secured by any Property or
assets of Holdings, any Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans of any Class (including portions of
Classes of Term Loans, Other Term Loans, Incremental Term Loans or Extended Term
Loans) or outstanding Revolving Loans, (iii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the maturity
date of the relevant Refinanced Debt at the time such Indebtedness is incurred,
other than customary offers to purchase

 

30



--------------------------------------------------------------------------------

upon a change of control, asset sale or casualty or condemnation event, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Restricted Subsidiary of Holdings other than the Loan Parties and (vi) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Second Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Second Priority Refinancing Debt incurred
by a Borrower, then the Loan Parties, the Administrative Agent, the Collateral
Agent and the Senior Representatives for such Indebtedness shall have executed
and delivered the Second Lien Intercreditor Agreement. For the avoidance of
doubt, Permitted Second Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
any one or more of the Borrowers in the form of one or more series of unsecured
notes or loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans of any Class (including
portions of Classes of Term Loans, Other Term Loans, Incremental Term Loans or
Extended Term Loans) or outstanding Revolving Loans, (ii) such Indebtedness does
not mature or have scheduled amortization or payments of principal prior to the
maturity date of the relevant Refinanced Debt at the time such Indebtedness is
incurred, other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event, and (iii) such Indebtedness is not
guaranteed by any Restricted Subsidiary of Holdings other than the Loan Parties.
For the avoidance of doubt, Permitted Unsecured Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate (or, if such plan were terminated, would under Section 4069 of ERISA
be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“PRC” means The People’s Republic of China (excluding, for the purposes hereof,
Hong Kong, Macau and Taiwan).

“Primary Currency” has the meaning assigned to such term in Section 9.17.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant: (a) income statement
items (whether positive or negative) attributable to the Property or Person
subject to such Specified Transaction, (i) in the case of a Disposition of all
or substantially all Equity Interests in any Restricted Subsidiary of Holdings
owned by Holdings or any of its Restricted Subsidiaries or any division, product
line, or facility used for operations of Holdings or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (b) any retirement of Indebtedness and (c) any Indebtedness incurred
or assumed by Holdings or any of its Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are expressly permitted by
the definition of Consolidated EBITDA.

“Process Agent” has the meaning assigned to such term in Section 9.16.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

 

31



--------------------------------------------------------------------------------

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

“Refinanced Debt” has the meaning assigned to such term in the definition of the
term “Credit Agreement Refinancing Indebtedness.”

“Refinancing” has the meaning assigned to such term in the preamble hereto.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and Holdings
executed by each of (a) the applicable Borrowers and Holdings, (b) the
Administrative Agent and (c) each Additional Refinancing Lender and Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.20.

“Register” has the meaning assigned to such term in Section 9.04(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a dollar
for dollar exchange therefor pursuant to an exchange offer registered with the
SEC.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
Material into the environment, including the abandonment, discarding, burying or
disposal of barrels, containers or other receptacles containing any Hazardous
Material.

“Relevant Disregarded Entity” means any Subsidiary that is (i) organized under
the Laws of the United States, any state thereof or the District of Columbia
that is treated as a disregarded entity for United States Federal income tax
purposes and that owns, directly or through another disregarded entity, no
material assets other than more than 65% of the outstanding voting Equity
Interests in any Foreign Subsidiary that is a CFC or (ii) listed on Schedule
5.09.

“Removal Effective Date” has the meaning assigned to such term in Article VIII.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans of any Class with the incurrence by any Loan Party of any bank
facility debt financing having an effective interest cost or weighted average
yield (as determined by Holdings in good faith and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
effective interest cost for or weighted average yield (as determined by Holdings
on the same basis) of the Term Loans of such Class so prepaid or refinanced,
including, as may be effected through any amendment to this Agreement relating
to the effective interest cost for, or weighted average yield of, the Term Loans
of such Class so prepaid or refinanced.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that the portion of outstanding Loans and the unused Commitments
of such Class, as applicable, held or deemed held by a Defaulting Lender shall
be excluded for purposes of making a determination of Required Class Lenders.

 

32



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Credit Exposures and unused Revolving Commitments at such
time; provided that the Revolving Commitment of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, any vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party (or the equivalent positions for any Foreign Subsidiary) and
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payments” means any dividend or other distribution, whether in cash,
securities or other property (other than any such dividend or other distribution
payable solely with Qualified Equity Interests), with respect to any Equity
Interests in Holdings or any Restricted Subsidiary, or any payment, whether in
cash, securities or other property (other than any such payment solely with
Qualified Equity Interests), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in Holdings or any Restricted
Subsidiary.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. Unless otherwise specified, all references herein to a “Restricted
Subsidiary” or to “Restricted Subsidiaries” shall refer to a Restricted
Subsidiary or Restricted Subsidiaries of Holdings. For the avoidance of doubt,
the Borrowers shall constitute Restricted Subsidiaries.

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount equal to:

(a) the sum of the amount of Excess Cash Flow for all Excess Cash Flow Periods
ending on or prior to the date of determination, minus

(b) the sum at the date of determination of the aggregate amount of prepayments
made or required to be made pursuant to Section 2.09(b)(iv) through the date of
determination calculated without regard to any reduction in such sum that
resulted from voluntary prepayments of the Term Loans of any Class referred to
in Section 2.09(b)(iv)(y) (provided that, in the case of any Excess Cash Flow
Period in respect of which the amount of Excess Cash Flow shall have been
calculated as contemplated by Section 5.01(d) but the prepayment required
pursuant to Section 2.09(b)(iv) is not yet due and payable in accordance with
the provisions of Section 2.09(b)(iv) as of the date of determination, the
amount of prepayments that will be so required to be made in respect of such
Excess Cash Flow shall be deemed to be made for purposes of this paragraph).

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance or renewal of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
applicable Issuing Bank under any Letter of Credit denominated in an Alternative
Currency, (iv) the first Business Day of each month and (v) such additional
dates as the Administrative Agent or the applicable Issuing Bank shall
reasonably determine.

 

33



--------------------------------------------------------------------------------

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Domestic Revolving Loans and Bermuda Revolving Loans
and to acquire participations in Letters of Credit and Swingline Loans, as
applicable, hereunder, expressed as an amount representing the maximum possible
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased from time to time pursuant to Section 2.18 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 of this Agreement. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $250,000,000. From and after the Amendment No. 1
Effective Date, any Tranche A Revolving Commitments shall be “Revolving
Commitments” for all purposes of this Agreement.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s outstanding Revolving Loans of any Class and its L/C
Exposure and Swingline Exposure at such time.

“Revolving Credit Facility” means the revolving credit facility made available
or to be made available hereunder, including the revolving loan facility made
available or to be made available pursuant to Section 2.01(b), the Swingline
Loans and the Letter of Credit Facility.

“Revolving Credit Maturity Date” means August 30, 2017.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.

“Revolving Loan” means a Domestic Revolving Loan or a Bermuda Revolving Loan.

“Rollover Domestic Term Loan” means each Domestic Term Loan held by a Cashless
Option Lender on the Amendment No. 1 Effective Date immediately prior to the
effectiveness of Amendment No. 1 (or, if less, the amount notified to such
Lender by the Administrative Agent prior to the Amendment No. 1 Effective Date).
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement substantially in the form of Exhibit I among the Loan Parties, the
Administrative Agent, the Collateral Agent, one or more Senior Representatives
for holders of Permitted Second Priority Refinancing Debt or the Senior
Representatives of Indebtedness incurred pursuant to Sections 6.01(w) or
(x) that is secured by second-priority liens on Collateral permitted by
Section 6.02(k) with such modifications thereto as the Loan Parties, the
Administrative Agent and the Collateral Agent may reasonably agree.

“Secured Hedge Agreement” means any Swap Agreement existing on the Closing Date
between Holdings or any Restricted Subsidiary and any Hedge Bank or entered into
following the Closing Date by and between Holdings or any Restricted Subsidiary
and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Issuing Banks, the Lenders, the Hedge Banks, the Cash Management
Banks, any Affiliate of a Lender to which Obligations are owed and each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Article VIII.

 

34



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means that certain Security Agreement dated as of
August 30, 2012 among (among others) Holdings, the Borrowers, each other Loan
Party party thereto and the Collateral Agent for the benefit of the Secured
Parties, which agreement is governed by the Laws of the State of New York.

“Senior Representative” means, with respect to any Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt or Indebtedness
incurred under Section 6.01(w) or 6.01(x) that is secured by Liens on Collateral
as permitted by Section 6.02(k), the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“series” means, with respect to any Extended Term Loans, Incremental Term Loans,
Other Term Loans, Other Revolving Credit Loans or Extended Revolving
Commitments, all such Term Loans, Other Revolving Credit Loans or Extended
Revolving Commitments that have the same maturity date, amortization and
interest rate provision and that are designated as part of such “series”
pursuant to the applicable Additional Credit Extension Amendment or Refinancing
Amendment.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and prior to
the applicable date of determination: (i) any Investment by a Borrower or any
Restricted Subsidiary in any Person (including in connection with a Permitted
Acquisition) other than a Person that was a wholly-owned Subsidiary on the first
day of such period involving (x) the acquisition of a new Restricted Subsidiary
or joint venture, (y) an increase in any Borrower’s and its Subsidiaries’
consolidated economic ownership of a joint venture or (z) the acquisition of a
product line or business unit, (ii) any Asset Sale involving (x) the disposition
of Equity Interests of a Restricted Subsidiary or joint venture (other than to a
Borrower or a Restricted Subsidiary) or (y) the disposition of a product line or
business unit, (iii) any incurrence or repayment of Indebtedness (in each case,
other than Swap Agreements, Revolving Loans, Swingline Loans and borrowings and
repayments of Indebtedness in the ordinary course of business under revolving
credit facilities except to the extent there is a reduction in the related
Revolving Commitments or other revolving credit commitment) and (iv) any other
transaction specifically required to be given effect to on a Pro Forma Basis.

“Spot Rate” for a currency means, except as otherwise provided in
Section 1.06(c), the rate determined by the Administrative Agent or the
applicable Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable Issuing Bank may obtain such spot rate
from another financial institution designated by the Administrative Agent or the
applicable Issuing Bank if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency; and
provided further that the applicable Issuing Bank may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

“Standalone EBITDA” means, for any Restricted Subsidiary and any Test Period,
without duplication, the portion of Consolidated EBITDA for such Test Period
that is attributable to such Restricted Subsidiary on a standalone basis
(excluding any portion of such Consolidated EBITDA that is attributable to any
Restricted Subsidiary of such first-mentioned Restricted Subsidiary).

 

35



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness of any Borrower or any other
Guarantor that (whether outstanding on the Closing Date or thereafter incurred)
is by its terms subordinated in right of payment to the Obligations of the
Borrowers and such other Guarantors pursuant to a written agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of Holdings.

“Subsidiary Report” has the meaning assigned to such term in Section 5.01(e).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or its
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Morgan Stanley Senior Funding, Inc., in its capacity as
lender of Swingline Loans hereunder, or any successor swingline lender
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which, if in writing, shall be substantially in the form of
Exhibit E.

“Swingline Loan Sublimit” means $20,000,000.

“Syndication Agent” means Citigroup Global Markets Inc., as syndication agent,
in its capacity as such.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) any so-called synthetic, off balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Indemnitee” has the meaning assigned to such term in Section 2.15(e).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, deductions, charges or withholdings of any nature and whatever
called, imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

36



--------------------------------------------------------------------------------

“Term B Facility” means the term loan facility made available or to be made
available pursuant to Section 2.01(a).

“Term B-1 Facility” means the term loan facility made available or to be made
available pursuant to Section 2.01(ac).

“Term Lender” means a Lender with a Term Loan Commitment, an Additional Term B-1
Loan Commitment or Term Loans or a Lender holding Incremental Term Loans,
Extended Term Loans or Other Term Loans of any series.

“Term Loan” means the Domestic Term Loans made to the Domestic Borrowers and the
Bermuda Term Loans made to the Bermuda Borrower pursuant to
Section 2.01,2.01(a), the Domestic Term B-1 Loans made to the Domestic Borrowers
pursuant to Section 2.01(c), any Incremental Term Loans of each series, Other
Term Loans of each series and Extended Term Loans of each series.

“Term Loan Commitment” means with respect to each Lender, the commitment, if
any, of such Lender to make a Domestic Term Loan and/or a Bermuda Term Loan, as
applicable, pursuant to Section 2.01,2.01(a), as such commitment may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed a Term Loan Commitment, as
applicable. The initial aggregate amount of the Lenders’ Term Loan Commitments
is $675,000,000.

“Term Loan Maturity Date” means August 30, 2019.

“Term Loan Standstill Period” has the meaning provided in Section 7.01(d).

“Test Period” means, at any date of determination, the most recently completed
four fiscal quarters of Holdings.

“Tranche A Revolving Commitment” means each Other Revolving Credit Commitment
that is held by a Revolving Lender that has agreed to rollover its Revolving
Commitments to a “Tranche A Revolving Commitment” on the Amendment No. 1
Effective Date.

“Transaction Documents” means the Loan Documents, the Secured Hedge Agreements
and any Cash Management Agreements.

“Transaction Obligors” means the Loan Parties and any other party granting any
Lien pursuant to any Collateral Document (each a “Transaction Obligor”).

“Transaction Parties” means the Transaction Obligors and any other parties
granting any subordination pursuant to any Collateral Document (each a
“Transaction Party”).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans on the
Closing Date, the Refinancing, the Dividend and the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Base Rate.

“Unfunded Pension Liability” means, as of the most recent valuation date for a
Plan, the excess of (1) the Plan’s actuarial present value (determined on the
basis of reasonable assumptions employed for such Plan for purposes of
Section 430 of the Code or Section 303 of ERISA) of its benefit liabilities (as
defined in Section 4001(a)(16) of ERISA) over (2) the fair market value of the
assets of such Plan.

 

37



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Board of
Directors of Holdings as an “Unrestricted Subsidiary” from time to time pursuant
to Section 5.14 and (b) any Subsidiary of an Unrestricted Subsidiary.

“U.S. Lender” means any Lender, Swingline Lender or Issuing Bank that is a
“United States person” as defined in Section 7701(a)(30) of the Code.

“US Pledge Agreement” means that certain Pledge Agreement dated as of August 30,
2012 among (among others), Holdings, the Borrowers and each other member of the
Group from time to time party thereto and the Collateral Agent for the benefit
of the Secured Parties, which agreement is governed by the Laws of the State of
New York.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.15(d)(2)(C).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms in this Agreement and
each other Loan Document shall apply equally to the singular and plural forms of
the terms defined. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, refinanced, restated, replaced or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement or any other Loan Document in which such
references appear and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

38



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, (i) if the Borrowers notify the Administrative
Agent that the Borrowers request an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP
(including as a result of the adoption of IFRS) or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP (including as a result of the adoption of IFRS) or in
the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith, (ii) notwithstanding anything in GAAP to the
contrary, for purposes of all financial calculations hereunder, the amount of
any Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time) and (iii) the accounting for
operating leases and capital leases under GAAP as in effect on the Closing Date
(including Accounting Standards Codification 840) shall apply for the purposes
of determining compliance with the provisions of this Agreement, including the
definition of Capital Lease Obligations and obligations in respect thereof.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant, including for purposes of Section 6.09, or
the compliance with or availability of any basket contained in this Agreement,
the Consolidated Leverage Ratio and Consolidated Secured Leverage Ratio shall be
calculated with respect to such period on a Pro Forma Basis.

SECTION 1.05. Payments on Business Days. When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

SECTION 1.06. Currency Equivalents Generally.

(a) The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of L/C Credit Extensions and Outstanding
Amounts in respect of Letters of Credit denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable Issuing Bank, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the applicable Issuing Bank.

(c) Notwithstanding the foregoing provisions of this Section 1.06, for purposes
of determining compliance with Article VI (except for Section 6.09) with respect
to any amount of Indebtedness or Investment in a currency other than Dollars,
(x) no Default shall be deemed to have occurred, solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; and (y) for purposes of any calculation

 

39



--------------------------------------------------------------------------------

required under Article VI, including with respect to determining whether any
Indebtedness or Investment may be incurred (where, for the avoidance of doubt,
the amount of any existing Indebtedness or Investment shall be determined as at
the time of such incurrence), the “Spot Rate” for a currency shall be deemed to
mean the rate at which such currency may be exchanged into any other currency
(including Dollars), as set forth at approximately 11:00 a.m. (London time) on
such day on the Reuters World Currency Page for such currency. In the event that
such rate does not appear on any Reuters World Currency Page, the Spot Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed by the Administrative Agent and
Holdings, or, in the absence of such agreement, such Spot Rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 11:00 a.m., local time, on such
date for the purchase of the relevant currency for delivery two Business Days
later.

SECTION 1.07. Pro Forma Compliance. Where any provision of this Agreement
requires, as a condition to the permissibility of an action to be taken by
Holdings or any of its Subsidiaries at any time prior to the delivery of
financial statements for the fiscal quarter ending December 31, 2012, compliance
on a Pro Forma Basis with Section 6.09, such provision shall mean that on a Pro
Forma Basis the Consolidated Leverage Ratio shall be no greater than 2.50 to
1.0.

SECTION 1.08. Rounding. Any financial ratios required to be maintained by
Holdings and its Restricted Subsidiaries pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

SECTION 1.09. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

SECTION 1.10. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

SECTION 1.11. Additional Alternative Currencies.

(a) The Borrowers may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Such request shall be subject to the approval of
the Administrative Agent and the applicable Issuing Bank (such approval not to
be unreasonably withheld or delayed).

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the applicable Issuing Bank, in their sole discretion). The
Administrative Agent shall promptly notify the applicable Issuing Bank of any
such request. The applicable Issuing Bank shall notify the Administrative Agent,
not later than 11:00 a.m., five Business Days after receipt of such request,
whether it consents to the issuance of Letters of Credit in such requested
currency (such consent not to be unreasonably withheld or delayed).

(c) Any failure by the applicable Issuing Bank to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by the applicable Issuing Bank to permit Letters of Credit to be issued
in such requested currency. If the Administrative Agent and the applicable
Issuing Bank consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the applicable Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.11, the Administrative Agent shall
promptly so notify the applicable Borrower.

 

40



--------------------------------------------------------------------------------

SECTION 1.12. Concerning Liability of the Borrowers.

(a) Each of the Domestic Borrowers accepts joint and several liability hereunder
with the other Domestic Borrower in respect of all Obligations of each of the
Domestic Borrowers, and hereby assents to any other action or delay in acting or
any failure to act on the part of the Administrative Agent or the Lenders,
including any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder
which might, but for the provisions of this Section 1.12, afford grounds for
terminating, discharging or relieving such Domestic Borrower, in whole or in
part, from any of its obligations under this Section 1.12, it being the
intention of each Domestic Borrower that, so long as any of the Obligations
hereunder remain unsatisfied, the obligations of such Domestic Borrower under
this Section 1.12 shall not be discharged except by performance and then only to
the extent of such performance. The obligations of each Domestic Borrower under
this Section 1.12 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Loan Party or the Lenders. The joint and several liability of the
Domestic Borrowers under this Section 1.12 shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Loan Party or the Lenders.

(b) The provisions of this Section 1.12 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Domestic Borrowers as often as occasion therefore may arise and without
requirement on the part of any Lender first to marshal any of its claims or to
exercise any of its rights against any other Loan Party or to exhaust any
remedies available to it against any other Loan Party or to resort to any other
source or means of obtaining payment of any of the Obligations or to elect any
other remedy. The provisions of this Section 1.12 shall remain in effect until
all the Obligations hereunder shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Loan Parties, or otherwise, the provisions of this Section 1.12 will forthwith
be reinstated and in effect as though such payment had not been made.

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, any Swap Agreement or Cash Management Agreement,
the obligations of each Domestic Borrower under this Section 1.12 shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable Debtor Relief Law.

(d) For the avoidance of doubt, (i) the Obligations of the Bermuda Borrower are
several and not joint and several, (ii) the Domestic Borrowers shall guarantee
the Obligations of Bermuda Borrower pursuant to the Guarantee Agreement and
(iii) the Bermuda Borrower shall guarantee the Obligations of the Domestic
Borrowers pursuant to the Guarantee Agreement, in each case of clause (ii) and
(iii), to be entered into on the Closing Date in accordance with Article IV.

SECTION 1.13. Assignment of Loans. For the avoidance of doubt, upon any
assignment by any Lender of any Loan held or made by it or any part thereof to
another Person in accordance with this Agreement, such Loan (or such part
thereof) so assigned to such Person shall constitute a Loan made by such Person
to the applicable Borrower(s).

 

41



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Term Lender
agrees to make (i) a Domestic Term Loan on the Closing Date to the Domestic
Borrowers in Dollars in an amount equal to such Lender’s Applicable Percentage
of the amount specified by the Domestic Borrowers in the Borrowing Request
delivered to the Administrative Agent pursuant to Section 2.03 (such amount, the
“Domestic Term Borrowing Amount”) and (ii) a Bermuda Term Loan to the Bermuda
Borrower on the Closing Date in Dollars in an amount equal to such Lender’s
Applicable Percentage of the amount specified by the Bermuda Borrower in the
Borrowing Request delivered to the Administrative Agent pursuant to Section 2.03
(such amount, the “Bermuda Term Borrowing Amount” which, when combined with the
Domestic Term Borrowing Amount, shall not exceed the Term Loan Commitment of
such Lender), in each case, by making immediately available funds to the
Administrative Agent’s account not later than the time specified by the
Administrative Agent, in an amount equal to (x) the Domestic Term Borrowing
Amount as it relates to the Domestic Term Loans and (y) the Bermuda Term
Borrowing Amount as it relates to the Bermuda Term Loans. Amounts repaid in
respect of Domestic Term Loans and Bermuda Term Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make (i) Domestic Revolving Loans from time to time during the
Availability Period to the Domestic Borrowers in Dollars in an amount equal to
such Lender’s Applicable Percentage of the amount specified by the Domestic
Borrowers in the Borrowing Request delivered to the Administrative Agent
pursuant to Section 2.03 (each such amount, a “Domestic Revolving Borrowing
Amount”) and (ii) Bermuda Revolving Loans from time to time during the
Availability Period to the Bermuda Borrower in Dollars in an amount equal to
such Lender’s Applicable Percentage of the amount specified by the Bermuda
Borrower in the Borrowing Request delivered to the Administrative Agent pursuant
to Section 2.03 (each such amount, a “Bermuda Revolving Borrowing Amount” which,
when combined with any Domestic Revolving Borrowing Amount at any time
outstanding, shall be an aggregate principal amount that will not result in
(A) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitments or (B) the total Revolving Credit Exposures exceeding the sum of the
total Revolving Commitments). Within the foregoing limits and subject to the
terms and conditions set forth herein, the (i) Domestic Borrowers may borrow,
prepay and reborrow Domestic Revolving Loans and (ii) the Bermuda Borrower may
borrow, prepay and reborrow Bermuda Revolving Loans.

(c) Subject to and upon the terms and conditions set forth herein and in
Amendment No. 1, each Cashless Option Lender and the Additional Term B-1 Lender
agrees to make Other Term Loans to the Domestic Borrowers on the Amendment No. 1
Effective Date (which shall replace the Domestic Term Loans existing prior to
such date and be considered Domestic Term B-1 Loans for all purposes hereunder),
in an amount equal to (x) its “Cashless Settlement Option” allocation in
accordance with Amendment No. 1 in the case of each Cashless Option Lender and
(y) in an amount equal to $675,000,000 minus the aggregate Cashless Settlement
Option allocations in accordance with Amendment No. 1 (such amount being
$150,020,093.33) in the case of the Additional Term B-1 Lender. Notwithstanding
the foregoing, any Cashless Option Lender shall not be required to deliver any
additional amounts on the Amendment No. 1 Effective Date but shall make Domestic
Term B-1 Loans cashlessly with the proceeds of the repayment of all (or such
lesser amount as the Amendment No. 1 Arrangers together with the Administrative
Agent may allocate) of its Domestic Term Loans in accordance with Amendment
No. 1.

(d) The initial Interest Periods for all Eurodollar Domestic Term B-1 Loans made
on the Amendment No. 1 Effective Date pursuant to Section 2.01(c) shall be the
same Interest Periods applicable to the Eurodollar Term Loans immediately prior
to the Amendment No. 1 Effective Date. On and after Amendment No. 1 Effective
Date, all Domestic Term B-1 Loans made pursuant to Section 2.01(c) shall rank
pari passu in right of payment and security with, and, except as provided
herein, have the same rights and benefits as, the Domestic Term Loans
outstanding immediately prior to Amendment No. 1 Effective Date under the Loan
Documents.

 

42



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.04.

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Loans as the applicable Borrower may request in
accordance herewith. Each Swingline Loan shall be a Base Rate Loan. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) Each Borrowing of, conversion to or continuation of Eurodollar Loans shall
be in an aggregate amount that is an integral multiple of $500,000 (or, if not
an integral multiple, the entire available amount) and not less than $1,000,000.
Each Borrowing of, conversion to or continuation of Base Rate Loans (other than
Swingline Loans which shall be subject to Section 2.04) shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that Eurodollar Revolving Loans and Base Rate Revolving Loans may be in
an aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of a
Swingline Loan pursuant to Section 2.04(c) or an L/C Disbursement as
contemplated by Section 2.05(c). Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of twelve (12) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested (i) with respect to a Revolving Borrowing would
end after the Revolving Credit Maturity Date or (ii) with respect to a Term Loan
Borrowing would end after the Term Loan Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, a conversion of
Loans from one Type to the other or a continuation of Eurodollar Loans, the
applicable Borrower shall notify the Administrative Agent of such request, which
may be given by telephone, not later than 11:00 a.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Loans or of any conversion of Eurodollar Loans to Base Rate Loans,
and (ii) two Business Days prior to the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the applicable Borrower wishes to request
Eurodollar Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m., four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurodollar Loans, whereupon the Administrative
Agent shall give prompt notice to the applicable Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 10:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurodollar Loans, the Administrative
Agent shall notify the applicable Borrower (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
applicable Lenders. Each Borrowing Request shall be irrevocable and, in the case
of a telephonic Borrowing Request, shall be confirmed promptly by hand delivery
or telecopy or transmission by electronic communication in accordance with
Section 9.01(b) to the Administrative Agent of a written Borrowing Request in a
form attached hereto as Exhibit D and signed by the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the Class of Loans to which such Borrowing Request relates;

(ii) the aggregate amount of the requested Borrowing, conversion or
continuation;

(iii) the date of such Borrowing, conversion or continuation, which shall be a
Business Day;

 

43



--------------------------------------------------------------------------------

(iv) whether such Borrowing, conversion or continuation is to be a Base Rate
Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06;
and

(vii) whether the applicable Borrower is requesting a new Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Loans.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. In the case of a failure to timely
request a conversion or continuation of Eurodollar Loans, such Loans shall be
converted to Base Rate Loans on the last day of the applicable Interest Period.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing or conversion or continuation of Eurodollar Loans, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Loans. Promptly following receipt of a Borrowing Request
in accordance with this Section 2.03, the Administrative Agent shall advise each
relevant Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing. Except as otherwise provided
herein, a Eurodollar Loan may be continued or converted only on the last day of
an Interest Period for such Eurodollar Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurodollar
Loans without the consent of the Required Class Lenders of the applicable Class.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, to make Swingline Loans to the Borrowers from time to time during
the Availability Period; provided that no such Swingline Loan shall be permitted
if, after giving effect thereto, (i) the aggregate principal amount of
outstanding Swingline Loans would exceed the Swingline Loan Sublimit or (ii) the
aggregate Revolving Credit Exposures would exceed the total Revolving
Commitments; provided, further, that the Swingline Lender shall not be required
to make any Swingline Loan to refinance an outstanding Swingline Loan. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Swingline Loans. Immediately upon
the making of a Swingline Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swingline
Lender a risk participation in such Swingline Loan in an amount equal to the
product of such Revolving Lender’s Applicable Percentage times the amount of
such Swingline Loan.

(b) To request a Swingline Loan the applicable Borrower shall notify the
Administrative Agent and Swingline Lender of such request, which may be given by
telephone and shall be irrevocable. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Swingline Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Swingline Loan Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in Section 2.04(a) or
(B) that one or more of the applicable conditions specified in Section 4.02 is
not then satisfied, then, the Swingline Lender shall make such Swingline Loan
available to the applicable Borrower by means of a credit to the general deposit
account of the applicable Borrower with the Swingline Lender (or, in the case of
a Swingline Loan made to finance the reimbursement of an L/C Disbursement as
provided in Section 2.05(c), by remittance to the relevant Issuing Bank) by 3:00
p.m., New York City time, on the requested date of such Swingline Loan.

 

44



--------------------------------------------------------------------------------

(c) (i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorize the Swingline Lender to so request on their behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of the Swingline Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Borrowing Request for purposes hereof) and in accordance with the
requirements of Section 2.02 and Section 2.03, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Commitments of the applicable
Class and the conditions set forth in Section 4.02. The Swingline Lender shall
furnish the applicable Borrower with a copy of the applicable Borrowing Request
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Borrowing Request available to the Administrative Agent
in Same Day Funds for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Borrowing
Request, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such Base Rate
Loan in accordance with clause (i), the request for Base Rate Loans submitted by
the Swingline Lender as set forth herein shall be deemed to be a request by the
Swingline Lender that each of the Revolving Lenders fund its risk participation
in the relevant Swingline Loan and such Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation. If
any Revolving Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s Base
Rate Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (ii) shall be conclusive absent
manifest error.

(iii) Each Revolving Lender’s obligation to make Base Rate Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Base Rate Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swingline Loans, together with interest as provided
herein.

(d) (i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Percentage thereof in the same funds as those
received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the

 

45



--------------------------------------------------------------------------------

applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the Swingline Lender. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) The Swingline Lender shall be responsible for invoicing the applicable
Borrower for interest on the Swingline Loans. Until each Revolving Lender funds
its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Lender’s Applicable Percentage of any Swingline Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.

(f) The applicable Borrower(s) shall make all payments of principal and interest
in respect of the Swingline Loans directly to the Swingline Lender.

(g) If the maturity date shall have occurred in respect of any tranche of
Revolving Commitments at a time when a tranche or tranches of Extended Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05(j)), there shall exist sufficient unutilized Extended Revolving
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant the Extended Revolving Commitments which will remain in effect after
the occurrence of such maturity date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the relevant Extended
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.

SECTION 2.05. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Issuing Bank
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.05, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of any Borrower or any Subsidiary of a Borrower, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of any Borrower or their respective Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the aggregate Dollar
Equivalent of the L/C Exposure shall not exceed the L/C Exposure Sublimit and
(y) the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments. Each request by a Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by such Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to be “Letters of Credit” issued pursuant to this
Agreement on the Closing Date and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof and shall no longer
be deemed to be outstanding under the Existing Credit Agreement. All Letters of
Credit outstanding under the Revolving Commitments immediately prior to the
Amendment No. 1 Effective Date shall be deemed to be Letters of Credit issued
under the Tranche A Revolving Commitments.

(ii) No Issuing Bank shall issue any Letter of Credit, if: (A) subject to
Section 2.05(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Revolving Lenders and the applicable Issuing Bank have
approved such expiry date; provided that Letters of Credit (at any one time
outstanding) in an aggregate amount of up to $5,000,000 (determined in
accordance with Section 1.06) may have an expiry date of up to 36 months from
the date of issuance thereof; or (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders and the applicable Issuing Bank have approved such expiry
date.

 

46



--------------------------------------------------------------------------------

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent, the applicable
Issuing Bank and Holdings, such Letter of Credit is to be denominated in a
currency other than Dollars or an Alternative Currency;

(D) except as otherwise agreed by the Administrative Agent and the applicable
Issuing Bank, the Letter of Credit is in an initial stated amount of less than
$100,000;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Revolving Lender’s (of the applicable Class) obligations to
fund under Section 2.05(c) exists or any Revolving Lender (of the applicable
Class) is at such time a Defaulting Lender hereunder, unless such Issuing Bank
has entered into satisfactory arrangements (in such Issuing Bank’s sole and
absolute discretion), including the delivery of Cash Collateral, with the
applicable Borrower(s) or such Revolving Lender to eliminate such Issuing Bank’s
actual or potential Fronting Exposure (after giving effect to
Section 2.22(a)(iii)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Exposure as to which such Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iv) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) Each Issuing Bank shall act on behalf of the applicable Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by such Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included such Issuing Bank with respect to such
acts or omissions, and (B) as additionally provided herein with respect to such
Issuing Bank.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
applicable Borrower. Such Letter of Credit Application must be received by the
applicable Issuing Bank and the Administrative

 

47



--------------------------------------------------------------------------------

Agent not later than noon at least three Business Days (or such later date and
time as the applicable Issuing Bank may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable Issuing Bank may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable Issuing Bank
may reasonably require. Additionally, the applicable Borrower shall furnish to
the applicable Issuing Bank and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the applicable Issuing Bank or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, such Issuing Bank
will provide the Administrative Agent with a copy thereof. Unless an Issuing
Bank has received written notice from any Revolving Lender, the Administrative
Agent or any Loan Party at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 4.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, such Issuing Bank shall, on
the requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such Issuing Bank’s usual
and customary business practices. Immediately upon the issuance of each Letter
of Credit by an Issuing Bank, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from such Issuing
Bank a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the applicable Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Bank, the applicable Borrower shall
not be required to make a specific request to an Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that no Issuing Bank shall permit any such extension if (A) such Issuing Bank
has determined that it would not be permitted at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise) or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent or any Revolving
Lender or any Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing such
Issuing Bank not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

48



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the applicable Issuing Bank in Dollars in the amount of the
Dollar Equivalent thereof, unless the applicable Issuing Bank (at its option)
shall have specified in such notice that it will require reimbursement in such
Alternative Currency. Not later than noon on the second Business Day following
the receipt by the applicable Borrower of the notice of any payment by an
Issuing Bank under a Letter of Credit to be reimbursed in Dollars, or not later
than the Applicable Time on the second Business Day following receipt by the
applicable Borrower of any notice of payment by the applicable Issuing Bank
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the applicable Borrower shall reimburse such Issuing
Bank through the Administrative Agent in an amount equal to the amount of such
drawing. If the applicable Borrower fails to so reimburse such Issuing Bank by
such time, the Administrative Agent shall promptly notify each applicable
Revolving Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Percentage
thereof. In such event, the applicable Borrower shall be deemed to have
requested a Revolving Borrowing of Base Rate Loans of the applicable Class to be
disbursed on the Business Day following the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Borrowing Request) and
until such Unreimbursed Amount is repaid or refinanced it shall accrue interest
at the rate applicable to Base Rate Loans. Any notice given by the applicable
Issuing Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.05(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable Issuing Bank, in
Dollars, at the Administrative Agent’s office for payments in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 2:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.05(c)(iii), such Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the applicable Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable Issuing Bank.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Borrowing of Base Rate Loans of the
applicable Class because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the applicable Issuing Bank an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of such Issuing Bank pursuant to
Section 2.05(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.05.

(iv) Until each Revolving Lender funds its Domestic Revolving Loan and/or
Bermuda Revolving Loan or L/C Advance pursuant to this Section 2.05(c) to
reimburse an Issuing Bank for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Percentage of such amount shall
be solely for the account of such Issuing Bank.

(v) Each Revolving Lender’s obligation to make Domestic Revolving Loans and/or
Bermuda Revolving Loans or L/C Advances to reimburse each Issuing Bank for
amounts drawn under Letters of Credit issued by it, as contemplated by this
Section 2.05(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against such Issuing Bank,
the Borrowers, any Subsidiary or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Domestic Revolving

 

49



--------------------------------------------------------------------------------

Loans and/or Bermuda Revolving Loans pursuant to this Section 2.05(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the
applicable Borrower of a Borrowing Request). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the relevant Issuing Bank for the amount of any payment made by such Issuing
Bank under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of an Issuing Bank any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.05(c) by
the time specified in Section 2.05(c)(ii), such Issuing Bank shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. If
such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of an Issuing Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from a Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Lender its Applicable Percentage thereof in
Dollars.

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 9.08 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse each
Issuing Bank for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) any payment by such Issuing Bank
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by such Issuing Bank under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (v) any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to Borrowers or any Subsidiary or in the relevant currency
markets generally; or (vi) any other circumstance or happening whatsoever,
whether or not similar

 

50



--------------------------------------------------------------------------------

to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Subsidiary; provided that the foregoing shall not excuse any Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are waived by the Borrowers to
the extent permitted by applicable Law) suffered by any Borrower that are caused
by such Issuing Bank’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of Issuing Banks. Each Revolving Lender and the Borrowers agree that,
in paying any drawing under any Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrowers hereby assume all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Banks, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any Issuing Bank shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.05(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against any Issuing Bank, and such Issuing Bank may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by a Borrower which such Borrower
proves were caused by such Issuing Bank’s willful misconduct or gross negligence
or such Issuing Bank’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

(h) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, Holdings or a Subsidiary, the Borrowers shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrowers hereby acknowledge that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrowers, and that the Borrowers’ businesses derive substantial
benefits from the businesses of such Subsidiaries.

(j) Reallocation for Extended Revolving Commitments. If the maturity date in
respect of any tranche of Revolving Commitments occurs prior to the expiration
of any Letter of Credit, then (i) if one or more tranche or tranches of Extended
Revolving Commitments is or are in effect with a longer maturity date, such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Domestic Revolving Loans and/or Bermuda
Revolving Loans and payments in respect thereof pursuant to Section 2.05(c) and
(d)) under (and ratably participated in by Lenders pursuant to) the Extended
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not

 

51



--------------------------------------------------------------------------------

to exceed the aggregate principal amount of the unutilized Extended Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the Borrowers shall
Cash Collateralize any such Letter of Credit in accordance with Section 2.21.
Except to the extent of reallocations of participations pursuant to clause
(i) of the second preceding sentence, the occurrence of a maturity date with
respect to a given tranche of Revolving Commitments shall have no effect upon
(and shall not diminish) the percentage participations of the Revolving Lenders
in any Letter of Credit issued before such maturity date. Commencing with the
maturity date of any tranche of Revolving Commitments, the L/C Exposure Sublimit
shall be agreed with the Lenders under the extended tranches.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage or other percentage provided for herein;
provided that Swingline Loans shall be made as provided in Section 2.04. Each
Lender may, at its option, make any Loan available to the Bermuda Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Bermuda Borrower to repay such Loan in accordance with the terms of this
Agreement. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account designated by the applicable Borrower in the applicable
Borrowing Request; provided that Base Rate Revolving Loans made to refinance
Swingline Loans as provided in Section 2.04(c) shall be remitted to the
Swingline Lender and Base Rate Revolving Loans made to finance the reimbursement
of an L/C Disbursement as provided in Section 2.05(c) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.06 and may, in
reliance upon such assumption in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Overnight Rate or (ii) in the case of the Borrowers, the interest rate
applicable to Base Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. Any payment by a Borrower shall
be without prejudice to claims against the applicable Lender(s).

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit Event
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

(d) Notwithstanding the foregoing, each Lender may, at its option, make any Loan
available to the Bermuda Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Bermuda Borrower to repay such
Loan in accordance with the terms of this Agreement.

SECTION 2.07. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Term Loan Commitments shall terminate
at 5:00 p.m., New York City time, on the Closing Date and (ii, (ii) the
Additional Term B-1 Loan Commitments shall terminate at 5:00 p.m. New York City
time, on the Amendment No. 1 Effective Date and (iii) all Revolving Commitments
shall terminate on the Revolving Credit Maturity Date.

 

52



--------------------------------------------------------------------------------

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000, (or, if less, the remaining amount of such Commitments) and (ii) the
Borrowers shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Credit Exposures would exceed the total
Revolving Commitments.

(c) Holdings shall notify the Administrative Agent by telephone (confirmed by
telecopy or transmission by electronic communication in accordance with
Section 9.01(b)) of any election to terminate or reduce the Commitments under
clause (b) of this Section 2.07 not later than 12:00 p.m. three (3) Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
such notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by Holdings pursuant to this
Section 2.07 shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Holdings may state that such notice is conditioned upon
the effectiveness of other credit facilities or instruments of Indebtedness or
the occurrence of any other specified event, in which case such notice may be
revoked by Holdings (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Subject to
Section 2.19(d), each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

SECTION 2.08. Repayment of Loans; Evidence of Debt.

(a) (i) The Domestic Borrowers hereby unconditionally promise to pay (x) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Domestic Revolving Loan made to the Domestic Borrowers on the
Revolving Credit Maturity Date in Dollars and (y) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan made to the Domestic
Borrowers on the earlier of the Revolving Credit Maturity Date and the 10th
Business Day after such Swingline Loan is made; provided that on each date that
a Domestic Revolving Loan is made, the Domestic Borrowers shall repay all such
Swingline Loans then outstanding.

(ii) The Bermuda Borrower hereby unconditionally promises to pay (x) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Bermuda Revolving Loan made to the Bermuda Borrower on the
Revolving Credit Maturity Date in Dollars and (y) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan made to the Bermuda Borrower
on the earlier of the Revolving Credit Maturity Date and the 10th Business Day
after such Swingline Loan is made; provided that on each date that a Bermuda
Revolving Loan is made, the Bermuda Borrower shall repay all such Swingline
Loans then outstanding.

(b) (i) The Domestic Borrowers promise to repay Domestic Term B-1 Loans (x) on
each March 31, June 30, September 30 and December 31 (or, if any such day is not
a Business Day, the following Business Day), commencing December 31,
2012,September 30, 2013, an aggregate amount equal to 0.25% of the aggregate
principal amount of all Domestic Term B-1 Loans borrowed on the ClosingAmendment
No. 1 Effective Date (as such principal amount may be reduced by, and after
giving effect to, any voluntary and mandatory prepayments made in accordance
with Section 2.09 or as contemplated by Section 2.19) and (y) on the Term Loan
Maturity Date, the aggregate principal amount of all Domestic Term B-1 Loans
outstanding on such date. The Domestic Borrowers shall repay to the
Administrative Agent for the ratable account of the Lenders with Domestic Term
Loans that are not Rollover Domestic Term Loans, the aggregate principal amount
of all Domestic Term Loans that are not Rollover Domestic Term Loans on the
Amendment No. 1 Effective Date, with a like amount of the gross proceeds of
Domestic Term B-1 Loans made by the Additional Term B-1 Lender pursuant to
Section 2.01(c), concurrently with receipt thereof.

(ii) The Bermuda Borrower promises to repay Bermuda Term Loans (x) on each
March 31, June 30, September 30 and December 31 (or, if any such day is not a
Business Day, the following Business Day), commencing December 31, 2012, an
aggregate amount equal to 0.25% of the aggregate principal amount of all Bermuda
Term Loans borrowed on the Closing Date (as such principal amount may be reduced
by, and after giving effect to, any voluntary and mandatory prepayments made in
accordance with Section 2.09 or as contemplated by Section 2.19) and (y) on the
Term Loan Maturity Date, the aggregate principal amount of all Bermuda Term
Loans outstanding on such date.

 

53



--------------------------------------------------------------------------------

(c) In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
applicable Borrower and the relevant Lenders of such Incremental Term Loans in
the applicable Additional Credit Extension Amendment, subject to the
requirements set forth in Section 2.18. In the event that any Extended Term
Loans are established, such Extended Term Loans shall, subject to the
requirements of Section 2.19, mature and be repaid by the applicable Borrower in
the amounts and on the dates set forth in the applicable Additional Credit
Extension Amendment. In the event that any Other Term Loans are established,
such Other Term Loans shall, subject to the requirements of Section 2.20, mature
and be repaid by the applicable Borrower in the amounts and on the dates set
forth in the applicable Refinancing Amendment. In the event any Increased
Commitments are established, such new Revolving Commitments or any Extended
Revolving Commitments shall, subject to the requirements of Section 2.18, be
terminated (and all new Revolving Loans of the same Class repaid) on dates set
forth in the applicable Additional Credit Extension Amendment.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the applicable Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the applicable
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(f) The entries made in the accounts maintained pursuant to clause (c) or (d) of
this Section 2.08 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans in accordance with the terms of this Agreement.

(g) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, and the applicable
Borrower shall execute and deliver to such Lender, a promissory note payable to
such Lender and its registered assigns and in a form set forth under (w) Exhibit
B-1 in the case of promissory notes evidencing Domestic Term B-1 Loans,
(x) Exhibit B-2 in the case of promissory notes evidencing Bermuda Term Loans,
(y) Exhibit B-3 in the case of promissory notes evidencing Domestic Revolving
Loans and (z) Exhibit B-4 in the case of promissory notes evidencing Bermuda
Revolving Loans. Thereafter, the Loans evidenced by such promissory notes and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04 of this Agreement) be represented by one or more promissory notes
in such form payable to the payee named therein and its registered assigns.

SECTION 2.09. Prepayment of Loans.

(a) Optional Prepayments.

(i) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing of any Class in whole or in part, without premium or
penalty, subject to prior notice in accordance with clause (a)(ii) of this
Section 2.09; provided, however, that no prepayments of Extended Term Loans of
any series shall be permitted pursuant to this Section 2.09(a) so long as any
Term Loans of any Existing Term Loan Class from which such Extended Term Loans
were converted remain outstanding unless such prepayment is accompanied by a pro
rata (or greater proportionate) prepayment of Term Loans of such Existing Term
Loan Class.

(ii) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any prepayment hereunder (A) in the case of prepayment
of a

 

54



--------------------------------------------------------------------------------

Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
(3) Business Days before the date of prepayment, (B) in the case of prepayment
of a Base Rate Borrowing, not later than 2:00 p.m., New York City time, one
(1) Business Day before the date of prepayment or (C) in the case of prepayment
of a Swingline Loan, not later than 2:00 p.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the Class or Classes of Loans to be repaid and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of Term Loans of any
Class pursuant to this Section 2.09(a) shall be applied to repayments thereof
required pursuant to Section 2.08(b) in the order directed by the applicable
Borrower. Each prepayment of a Borrowing shall be applied ratably to the Loans
of each Class included in the notice of prepayment. Prepayments of Eurodollar
Loans pursuant to this Section 2.09(a) shall be accompanied by accrued interest
to the extent required by Section 2.11 and shall be subject to Section 2.14.

(iii)(iii) Notwithstanding the foregoing, in the event that, on or prior to the
twelve six-month anniversary of the ClosingAmendment No. 1 Effective Date,
(x) the Domestic Borrowers make any prepayment of Domestic Term Loans or the
Bermuda Borrower makes any prepayment of Bermuda TermB-1 Loans in connection
with any Repricing Transaction, or (y) the Domestic Borrowers or the Bermuda
Borrower, as applicable, effectseffect any amendment of this Agreement resulting
in a Repricing Transaction, the Domestic Borrowers or the Bermuda Borrower, as
applicable, shall pay to the Administrative Agent, for the ratable account of
each of the Term Lenders, (I) in the case of clause (x), a prepayment premium of
1.0% of the amount of the Domestic Term B-1 Loans or Bermuda Term Loans, as
applicable, being prepaid and (II) in the case of clause (y), a payment equal to
1.0% of the aggregate amount of the Domestic Term B-1 Loans or Bermuda Term
Loans, as applicable, outstanding immediately prior to such amendment that are
the subject of such Repricing Transaction. Such fees shall be due and payable
upon the date of the effectiveness of such Repricing Transaction.

(b) Mandatory Prepayments.

(i) If the Administrative Agent notifies the Borrowers at any time that (x) the
Revolving Credit Exposure at such time exceeds an amount equal to 100% of the
Revolving Commitments then in effect, then, within two Business Days after
receipt of such notice, the applicable Borrower shall prepay Revolving Loans
and/or Cash Collateralize the L/C Exposure in an aggregate amount equal to the
amount sufficient to reduce such Revolving Credit Exposure as of such date of
payment to an amount not to exceed 100% of the Revolving Commitments then in
effect of the amount of L/C Exposure; provided, however, that, subject to the
provisions of Section 2.21, the Borrowers shall not be required to Cash
Collateralize the L/C Exposures pursuant to this Section 2.09(b) unless, after
the prepayment in full of the Revolving Loans, the Revolving Credit Exposure
exceeds the Revolving Commitments then in effect. Notwithstanding anything else
in this Agreement to the contrary, for purposes of this Section 2.09(b)(i), the
Cash Collateralization of L/C Exposure shall be deemed to reduce the Revolving
Credit Exposure by an amount equal to the L/C Exposure Cash Collateralized by
the Borrowers.

(ii) (A) Subject to subsection (vi) below, if Holdings or any of its Restricted
Subsidiaries receives any Net Cash Proceeds in excess of $50,000,000 in any
fiscal year of Holdings (and excluding amounts reinvested pursuant to
Section 2.09(b)(ii)(B)) from any Asset Sale or Casualty Event, the applicable
Borrower(s) shall apply an amount equal to 100% of such Net Cash Proceeds in
excess of $50,000,000 in any fiscal year of Holdings (in the case of an Asset
Sale by a Foreign Subsidiary, net of additional taxes payable (or that would be
payable if the Net Cash Proceeds were repatriated to the United States) or
reserved against as a result thereof) in accordance with Section 2.09(b)(v) on
or prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds; provided that no such
prepayment shall be required pursuant to this Section 2.09(b)(ii)(A) with
respect to such Net Cash Proceeds that the Group shall reinvest in accordance
with Section 2.09(b)(ii)(B).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Asset Sale or Casualty Event that are required to be applied in accordance
with Section 2.09(b)(ii)(A), at the option of Holdings, the Group may reinvest
all or any portion of such Net Cash Proceeds in assets useful for Holdings’ or a
Restricted Subsidiary’s business (x) within twelve (12) months following receipt
of such Net Cash Proceeds, or (y) if Holdings or

 

55



--------------------------------------------------------------------------------

the relevant Restricted Subsidiary enters into a legally binding commitment to
reinvest such Net Cash Proceeds within 12 months of the receipt thereof, within
six months following the last day of such twelve-month period; provided that any
such Net Cash Proceeds that are not so reinvested within the applicable time
period set forth above shall be applied as set forth in Section 2.09(b)(ii)(A)
within five (5) Business Days after the end of the applicable time period set
forth above.

(iii) If Holdings or any Restricted Subsidiary incurs or issues any Indebtedness
not expressly permitted to be incurred or issued pursuant to Section 6.01
(without prejudice to the restrictions therein), the applicable Borrower(s)
shall apply an amount equal to 100% of such Net Cash Proceeds received by
Holdings or any Restricted Subsidiary therefrom in accordance with
Section 2.09(b)(v) on or prior to the date which is three (3) Business Days
after the receipt of such Net Cash Proceeds.

(iv) Subject to subsection (vi) below, within 120 days after the end of each
Excess Cash Flow Period, the applicable Borrower(s) shall prepay their
respective Term Loans in an aggregate amount equal to (x) the Applicable ECF
Percentage of the Excess Cash Flow for such Excess Cash Flow Period minus
(y) the principal amount of Term Loans voluntarily prepaid pursuant to
Section 2.09(a) during such Excess Cash Flow Period and, to the extent
accompanied by permanent optional reductions of Revolving Commitments, Revolving
Loans, in each case, other than to the extent any such prepayment is funded with
the proceeds of Funded Debt (other than Revolving Loans). As used in this
Section 2.09(b)(iv), the term “Applicable ECF Percentage” for any Excess Cash
Flow Period means (x) 50% if the Consolidated Leverage Ratio as of the last day
of the fiscal year in respect of which Excess Cash Flow is being determined is
greater than or equal to 2.25:1.00; (y) 25% if the Consolidated Leverage Ratio
as of the last day of the fiscal year in respect of which Excess Cash Flow is
being determined is less than 2.25 to 1.00 but greater than 2.00:1.00; or (z) 0%
if the Consolidated Leverage Ratio as of the last day of the fiscal year in
respect of which Excess Cash Flow is being determined is less than or equal to
2.00 to 1.00.

(v) The applicable Borrower(s) shall notify the Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
clauses (i) through (iv) of this Section 2.09(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Term Lender of the contents of the applicable Borrowers’ prepayment notice and
of such Term Lender’s pro rata share of the prepayment.

(vi) Notwithstanding any other provisions of this Section 2.09(b) to the
contrary, to the extent that any of or all the Net Cash Proceeds of any Asset
Sale by a Foreign Subsidiary giving rise to a prepayment pursuant to
Section 2.09(b)(ii), the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary, or Excess Cash Flow attributable to a Foreign Subsidiary that either
(A) are prohibited or delayed by applicable local Law from being repatriated to
the United States or (B) would result in a material adverse tax consequence to
Holdings, the Borrowers or any of their respective Subsidiaries from such
repatriation as determined in good faith by Holdings, in each case, the portion
of such Net Cash Proceeds or Excess Cash Flow so affected will not be required
to be applied to repay Term Loans at the times provided in this Section 2.09(b),
or the Borrowers shall not be required to make a prepayment at the time provided
in this Section 2.09(b), as the case may be. Instead, such amounts may be
retained by the applicable Foreign Subsidiary so long, but only so long, as
(x) the applicable local Law will not permit or delays repatriation to the
United States (the Borrowers hereby agree to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local Law to permit such repatriation) or, (y) in the good faith judgment of
Holdings, a material adverse tax consequence to Holdings, the Borrowers or any
of their respective Subsidiaries would result from such repatriation, and once
such repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow
is permitted under the applicable local Law and, in the good faith judgment of
Holdings, no material adverse tax consequence to Holdings, the Borrowers or any
of their respective Subsidiaries would result from such repatriation, an amount
equal to such Net Cash Proceeds or Excess Cash Flow that could be so repatriated
will be promptly (and in any event not later than three (3) Business Days after
such repatriation, if any) applied (net of additional taxes that are or would be
payable or reserved against as a result thereof) to the repayment of any Class
of Term Loans pursuant to this Section 2.09(b) to the extent provided herein.

(vii) If a Borrower incurs or issues any Credit Agreement Refinancing
Indebtedness permitted to be incurred or issued hereunder (other than Permitted
Refinancing Indebtedness thereof), such Borrower shall, substantially
contemporaneously with such incurrence or issuance, prepay the principal amount
of the corresponding

 

56



--------------------------------------------------------------------------------

Refinanced Debt in accordance with clause (viii) below and in an aggregate
amount equal to 100% of the Net Cash Proceeds of such issuance or incurrence
(which prepayment of principal shall be accompanied by payment of, provided such
Net Cash Proceeds shall be deemed reduced by an amount equal to the, accrued and
unpaid interest, premiums and fees and expenses associated with such principal
amount prepaid).

(viii) Except as may otherwise be set forth in any Refinancing Amendment or any
Additional Credit Extension Amendment, each prepayment of any Class of Term
Loans pursuant to this Section 2.09(b) shall be applied to each Class of Term
Loans as determined the by the applicable Borrower(s) (on a pro rata basis to
the Term Loans of the Lenders within each such Class of Term Loans as elected by
the applicable Borrower(s)) and shall be further applied to such Class of Term
Loans first, in direct order for not more than the next eight scheduled
repayments of the Term Loans of such Class required pursuant to Section 2.08(b)
and second, ratably to the remaining repayments of Term Loans of such Class
required pursuant to Section 2.08(b). Unless otherwise directed by Holdings,
amounts to be applied as provided above to the prepayment of Term Loans of any
Class shall be applied (A) first, to reduce outstanding Base Rate Loans of such
Class and (B) second, to prepay Eurodollar Loans of such Class in direct order
of Interest Period maturities.

(ix) Prepayments of the Revolving Credit Facility made pursuant to clause (i) of
this Section 2.09(b), first, shall be applied ratably to the Unreimbursed
Amounts and the Swingline Loans, second, shall be applied to outstanding Classes
of Revolving Loans as directed by the Borrowers, and, third, shall be used to
Cash Collateralize the remaining L/C Exposures. Upon the drawing of any Letter
of Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall (subject to Section 2.05(c)(i)) be applied (without any further action by
or notice to or from the Borrowers or any other Loan Party) to reimburse the
Issuing Banks or the Revolving Lenders, as applicable.

(x) Any prepayment of Term Loans constituting Eurodollar Loans pursuant to this
Section 2.09(b) shall be accompanied by accrued interest to the extent required
by Section 2.11 and shall be subject to Section 2.14.

SECTION 2.10. Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the actual daily amount by which the Revolving Commitment of such Lender
exceeds the amount of Revolving Loans and L/C Exposure of such Lender (but, for
the avoidance of doubt, excluding the Swingline Exposure of such Lender) during
the period from and including the Closing Date to but excluding the date on
which such Commitment terminates; provided that any commitment fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrowers so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrowers prior to such time; and provided,
further that no commitment fee shall accrue on the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Closing Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The applicable Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurodollar Loans on the actual
daily Outstanding Amount of such Lender’s L/C Exposure (excluding any portion
thereof attributable to unreimbursed L/C Disbursements) during the period from
and including the Closing Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any L/C Exposure; provided, however, any participation fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable Issuing Bank pursuant to Section 2.21
shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.22(a)(iii), with the balance of such fee, if any, payable to the
applicable Issuing Bank for its own account; and (ii) to each Issuing Bank a
fronting fee, which shall accrue at a rate per annum separately agreed between
such Issuing Bank and the applicable Borrower on the actual daily Outstanding

 

57



--------------------------------------------------------------------------------

Amount of the L/C Exposure (excluding any portion thereof attributable to
unreimbursed L/C Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any L/C Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this clause shall be payable within ten (10) days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times provided in the Agency Fee Letter.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

SECTION 2.11. Interest.

(a) The Loans comprising each Base Rate Borrowing (including each Swingline
Loan) shall bear interest at the Base Rate in effect from time to time plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal or interest of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
clauses of this Section 2.11 or (ii) in the case of any other amount, 2% plus
the rate applicable to Base Rate Loans as provided in clause (a) of this
Section 2.11 (the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
clause (c) of this Section 2.11 shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Eurodollar Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year). The applicable
Base Rate or LIBO Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement, and such determination shall
be conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

 

58



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or facsimile or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.13. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank;

(ii) subject a Lender, Swingline Lender or Issuing Bank to any additional Tax
(other than any Other Taxes or Indemnified Taxes indemnified under Section 2.15,
and any Excluded Taxes) with respect to any Loan Document; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of maintaining its
obligation to make any such Loan or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder, whether of principal, interest or otherwise, in each
case by an amount deemed by such Lender or such Issuing Bank to be material in
the context of its making of, and participation in, extensions of credit under
this Agreement, then, upon the request of such Lender or such Issuing Bank, the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time, upon the
request of such Lender or such Issuing Bank, the Borrowers will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in clause (a) or
(b) of this Section 2.13 shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days (or such later date as may be agreed by the
applicable Lender) after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.13 for any increased costs or reductions incurred
more than 135 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 135-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

59



--------------------------------------------------------------------------------

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrowers pursuant to Section 2.17, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profit) attributable to such event. Such loss, cost or
expense to any Lender may be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan (and excluding any
Applicable Rate), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.14 shall be delivered to the Borrowers and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within thirty (30) days (or such later date as may
be agreed by the applicable Lender) after receipt thereof.

SECTION 2.15. Taxes.

(a) Any and all sums payable by or on account of any Loan Party under any Loan
Document to the Administrative Agent or any Lender shall be made free and clear
of and without deduction for any Taxes, unless required by applicable Law.

(b) If any applicable withholding agent shall be required by Law to deduct any
Taxes from or in respect of any sum payable under any Loan Document, then
(i) the applicable withholding agent shall make such deductions and pay to the
relevant Governmental Authority any such Tax before the date on which penalties
attach thereto in accordance with applicable Law, (ii) if the Tax in question is
an Indemnified Tax or an Other Tax, the sum payable by the applicable Loan Party
to such Lender or Administrative Agent (as applicable) shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section 2.15) the
Lender or Administrative Agent receives an amount equal to the sum it would have
received had no such deductions been made, (iii) within thirty days after paying
any sum from which it is required by Law to make any deduction, and within
thirty days after the due date of payment of any Tax which it is required by
clause (i) above to pay, the Loan Party making such payments shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(c) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(d) Each Lender shall, at such times as are reasonably requested by Holdings or
the Administrative Agent, provide Holdings and the Administrative Agent with any
documentation prescribed by Law or reasonably requested by Holdings or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any applicable withholding Tax with respect to
any payments to be made to such Lender under

 

60



--------------------------------------------------------------------------------

any Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 2.15(d)) obsolete, expired or
inaccurate in any material respect, deliver promptly to Holdings and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by Holdings or the Administrative Agent)
or promptly notify Holdings and the Administrative Agent in writing of its
inability to do so.

Without limiting the foregoing:

(1) Each U.S. Lender shall deliver to Holdings and the Administrative Agent on
or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding.

(2) Each Foreign Lender shall deliver to Holdings and the Administrative Agent
on or before the date on which it becomes a party to this Agreement whichever of
the following is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms) claiming eligibility for the applicable benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code;

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms);

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit G-1, G-2, G-3 or G-4, as applicable (any such certificate, a “U.S. Tax
Certificate”) and (B) two properly completed and duly signed original copies of
IRS Form W-8BEN (or any successor forms);

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN, U.S. Tax Certificate, Form W-9, Form W-8IMY or any other
required information (or any successor forms) from each beneficial owner that
would be required under this Section 2.15(d) if such beneficial owner were a
Lender, as applicable (provided that if the Foreign Lender is a partnership (and
not a participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the U.S. Tax Certificate may be provided by such
Foreign Lender on behalf of such beneficial owners); or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. Federal income Tax Laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States Federal withholding Tax on any payments to such Lender under
the Loan Documents.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Holdings and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Holdings or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Holdings or the Administrative
Agent as may be necessary for Holdings and the Administrative Agent to comply
with their FATCA obligations, to determine whether such Lender has or has not
complied with such Lender’s FATCA obligations and, if necessary, to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (3), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

 

61



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 2.15(d), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(e) The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent and each Lender (each a “Tax Indemnitee”), within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes paid or
payable by the Tax Indemnitee on or with respect to any payment by or on account
of any obligation of any Loan Party under any Loan Document, and any Other Taxes
paid or payable by the Tax Indemnitee (including any Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered to the Tax Indemnitee, or by the Administrative Agent on its own
behalf or on behalf of another Tax Indemnitee, shall be conclusive absent
manifest error.

(f) If and to the extent a Tax Indemnitee determines, in its sole good faith
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.15,
then such Tax Indemnitee shall promptly pay over such refund to the relevant
Loan Party (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 2.15 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Tax Indemnitee and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
the Tax Indemnitee, agrees to repay the amount paid over to such Loan Party plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority to the Tax Indemnitee in the event the Tax Indemnitee is required to
repay such refund to such Governmental Authority. This Section 2.15(f) shall not
be construed to require a Tax Indemnitee to make available its tax returns (or
any other information relating to its Taxes which it deems confidential) to any
Loan Party or any other Person.

(g) For purposes of this Section 2.15, the term “Lender” shall include any
Swingline Lender and any Issuing Bank.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of L/C Disbursements, or
of amounts payable under Section 2.13, 2.14 or 2.15, or otherwise) without
condition or deduction for any counterclaim, defense, recoupment or setoff prior
to 2:00 p.m., on the date when due, in immediately available funds. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent’s Office, except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

(b) If at any time prior to an exercise of remedies pursuant to Article VII (or
prior to the date of termination of the Commitments in full and acceleration of
the Loans pursuant to Article VII), insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed L/C Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed L/C Disbursements then due to such parties.

 

62



--------------------------------------------------------------------------------

(c) (i) After the exercise of remedies provided for in Article VII (or after the
automatic termination of the Commitments and acceleration of the Loans pursuant
to Article VII), any amounts received on account of the Obligations shall be
applied by the Administrative Agent as follows:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
pursuant to Sections 2.10(a) and (b)) payable to the Lenders and the Issuing
Banks (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Banks arising under the Loan Documents), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees pursuant to Sections 2.10(a) and (b) and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the (i) Obligations constituting unpaid
principal of the Loans, (ii) L/C Borrowings, and (iii) Obligations then owing
under Secured Hedge Agreements and Cash Management Agreements, and to the
Administrative Agent for the account of the Issuing Banks, to Cash Collateralize
in an amount equal to 103% of that portion of Letter of Credit Obligations
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the applicable Borrower pursuant to
Section 2.21, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them and the aggregate amount of
Letter of Credit Obligations that have not been Cash Collateralized; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

(ii) Subject to Section 2.21, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

(iii) Notwithstanding the foregoing, Cash Management Obligations and Obligations
arising under Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not, prior to the time of the
making of any such distribution, received written notice thereof, together with
such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article VIII hereof for itself and
its Affiliates as if a “Lender” party hereto.

(d) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in L/C Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in L/C Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this clause shall not be construed to apply
to

 

63



--------------------------------------------------------------------------------

any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in L/C Disbursements and Swingline Loans to any assignee or
participant in accordance with Section 9.04. The Borrowers consent to the
foregoing and agree, to the extent each of them may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the relevant Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
the applicable Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if the
applicable Borrowers have not in fact made such payment, then each of the
Lenders or the relevant Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to any Lender or the Borrowers with
respect to any amount owing under this subsection (e) shall be conclusive,
absent manifest error.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.05, 2.06, 2.16 or 9.03, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such sections
until all such unsatisfied obligations are fully paid. The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payments.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the good
faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to Holdings a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.

(b) If (i) any Lender requests compensation under Section 2.13, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender is a Defaulting Lender, (iv) any Lender is a Non-Consenting
Lender or (v) any other circumstance exists hereunder that gives the Borrowers
the right to replace a Lender as a party hereto, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, (x) terminate the Commitments of such Lender (if applicable) and repay
all Obligations of the Borrowers owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date or (y) require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, but excluding the consents required
by, Section 9.04), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04 (unless otherwise agreed by the Administrative Agent);

 

64



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.09(a)(iii) and
Section 2.14) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such Lender being replaced pursuant to this Section 2.17 shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Notes (to the extent any
such Notes had been requested by such Lender) evidencing such Loans to Holdings
or the Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof); provided that the failure of any such Lender to execute an Assignment
and Assumption or deliver such Notes shall not render such sale invalid or
unenforceable and such assignment shall be deemed effective notwithstanding such
failure;

(v) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender; and

(vi) such assignment does not conflict with applicable Laws.

In the event that (i) Holdings or the Administrative Agent has requested that
the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders, Required Revolving
Lenders or Required Class Lenders, as applicable, have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.18. Expansion Option.

(a) The Borrowers may from time to time after the Closing Date elect to increase
any Class of Revolving Commitments or any Extended Revolving Commitments (the
“Increased Commitments”) in an aggregate principal amount of not less than
$10,000,000 and/or the Borrowers may from time to time after the Closing Date
elect to add one or more tranches of term loans (each, an “Incremental Term
Loan” and, together with any Increased Commitments, an “Incremental Facility”)
in an aggregate principal amount of not less than $25,000,000 so long as the
aggregate amount of all such Increased Commitments and all such Incremental Term
Loans (other than Other Term Loans), as the case may be, would not exceed the
greater of (x) $100,000,000 and (y) the amount of Increased Commitments and/or
Incremental Term Loans, as the case may be, such that the Consolidated Secured
Leverage Ratio shall be no greater than 2.25 to 1.00 (which shall be deemed to
(x) include the full amount of any Increased Commitments, assuming the full
amount of such Increased Commitments has been drawn, and (y) exclude the cash
proceeds of the borrowings under any such Increased Commitments or Incremental
Term Loans but not the use of such proceeds) as of the last day of the most
recently ended Test Period for which financial statements of Holdings have been
delivered pursuant to Section 5.01(a) and (b), after giving effect to the
establishment or incurrence of such Increased Commitments and/or Incremental
Term Loans (other than Other Term Loans), as the case may be, and any

 

65



--------------------------------------------------------------------------------

Specified Transaction consummated in connection therewith. The applicable
Borrowers may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Revolving Commitment
or Extended Revolving Commitments, or to participate in such Incremental Term
Loan, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Revolving
Commitments or Extended Revolving Commitments, or to participate in such
Incremental Term Loan; provided that each Augmenting Lender (and, in the case of
an Increased Commitment, each Increasing Lender) shall be subject to the
approval of the applicable Borrowers and the Administrative Agent and, in the
case of an Increased Commitment, each Issuing Bank and Swingline Lender (such
consents not to be unreasonably withheld or delayed). Without the consent of any
Lenders other than the relevant Increasing Lenders or Augmenting Lenders, this
Agreement and the other Loan Documents may be amended pursuant to an Additional
Credit Extension Amendment as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effect the provisions
of this Section 2.18. Increases of Revolving Commitments and Extended Revolving
Commitments and new Incremental Term Loans created pursuant to this Section 2.18
shall become effective on the date agreed by the applicable Borrowers, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments or Extended Revolving
Commitments or Incremental Term Loans shall be permitted under this Section 2.18
unless (i) no Default shall have occurred and be continuing or would result
therefrom and (ii) the Borrowers shall be in compliancethe Consolidated Leverage
Ratio, calculated on a Pro Forma Basis after giving effect to the establishment
or incurrence of such Increased Commitments or Incremental Term Loans, as the
case may be, and any Specified Transaction consummated in connection therewith
(which shall be deemed to (x) include the full amount of any Increased
Commitments, assuming the full amount of such Increased Commitments has been
drawn, and (y) exclude the cash proceeds of the borrowings under any such
Increased Commitments or Incremental Term Loans but not the use of such
proceeds), with the covenant contained in Section 6.09shall not exceed 2.25:1.00
as of the last day of the most recently ended Test Period of Holdings for which
financial statements have been delivered pursuant to Section 5.01(a) or
(b) prior to such time. On the effective date of any increase in the Revolving
Commitments or Extended Revolving Commitments or any Incremental Term Loans
being made, (i) except in the case of any Incremental Term Loans, each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Loans and (ii) except in the case of any
Incremental Term Loans, if, on the date of such increase, there are any
Revolving Loans of the applicable Class outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Increased Commitments be prepaid to the
extent necessary from the proceeds of additional Revolving Loans made hereunder
by the Increasing Lenders and Augmenting Lenders, so that, after giving effect
to such prepayments and any borrowings on such date of all or any portion of
such Increased Commitments, the principal balance of all outstanding Revolving
Loans of such Class owing to each Lender with a Revolving Commitment of such
Class is equal to such Lender’s pro rata share (after giving effect to any
nonratable Increased Commitment pursuant to this Section 2.18) of all then
outstanding Revolving Loans of such Class. Notwithstanding the foregoing, no
prepayment of such Revolving Loans shall be applied to Loans of any Defaulting
Lender. The Administrative Agent and the Lenders hereby agree that the borrowing
notice, minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. The deemed payments
made pursuant to clause (ii) of the second preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.14 if the deemed payment
occurs other than on the last day of the related Interest Periods. The terms of
any Incremental Term Loans shall be as set forth in the amendment to this
Agreement providing for such Incremental Term Loans; provided that (i) no Lender
will be required to participate in any such Incremental Facility, (ii) the final
maturity date of any Incremental Term Loans shall be no earlier than the Term
Loan Maturity Date, (iii) the Weighted Average Life to Maturity of such
Incremental Term Loans shall not be shorter than the then remaining Weighted
Average Life to Maturity of the Domestic Term B-1 Loans, (iv) the interest
margins and floors, fees, discounts and premiums for the Incremental Term Loans
shall be determined by the applicable Borrowers and the lenders of the
Incremental Term Loans; provided that the All-In Yield applicable to any such
Incremental Term Loans shall not be greater than the applicable All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to the Domestic Term B-1 Loans and Bermuda Term
Loans, plus 50 basis points per annum unless the interest rate (together with,
as provided in the proviso below, the LIBOR floor or

 

66



--------------------------------------------------------------------------------

Base Rate floor) with respect to the Domestic Term B-1 Loans and Bermuda Term
Loans is increased so as to cause the then applicable All-In Yield under this
Agreement on the Domestic Term B-1 Loans and Bermuda Term Loans to equal the
All-In Yield then applicable to the Incremental Term Loans, minus 50 basis
points; provided that any increase in yield to any existing Domestic Term B-1
Loans and Bermuda Term Loan due to the application of a LIBO Rate or Base Rate
floor on any Incremental Term Loan shall be effected solely through an increase
in (or implementation of, as applicable) any LIBO Rate floor or Base Rate floor
applicable to such existing Domestic Term B-1 Loans and Bermuda Term Loans,
(v) Incremental Term Loans and Increased Commitments shall be secured on a pari
passu basis by liens on the Collateral securing the other Loans in each case on
terms reasonably satisfactory to the Administrative Agent, (vi) any Increased
Commitments shall be on terms and pursuant to documentation applicable to the
applicable Class of Revolving Commitments or Extended Revolving Commitments and
may include provisions relating to swingline loans and/or letters of credit, as
applicable, issued thereunder, which issuances shall be on terms substantially
similar (except for the overall size of such subfacilities, the fees payable in
connection therewith and the identity of the swingline lender and issuing bank,
as applicable, which shall be determined by the applicable Borrowers, the
lenders of such commitments and the applicable issuing bank and swingline
lenders and borrowing, repayment and termination of commitment procedures with
respect thereto, in each case which shall be specified in the applicable
Additional Credit Extension Amendment) to the terms relating to Swingline Loans
and Letters of Credit with respect to the applicable Class of Revolving
Commitments or otherwise reasonably acceptable to the Administrative Agent and
(vii) any Incremental Term Loans shall be on terms and pursuant to
documentation, including conditions, to be determined by the applicable
Borrowers and the Increasing Lenders and/or the Augmenting Lenders party
thereto; provided that, to the extent such terms and documentation are not
consistent with the Term B-1 Facility (except to the extent permitted by clause
(ii), (iii) or (iv) above) they shall be reasonably satisfactory to the
Administrative Agent.

(b) This Section 2.18 shall override any provisions in Section 9.02 to the
contrary.

SECTION 2.19. Extended Term Loans and Extended Revolving Commitments.

(a) The applicable Borrowers may at any time and from time to time request that
all or a portion of the Term Loans of any Class, in an aggregate principal
amount of not less than $25,000,000 (or, if less, the entire remaining amount of
such Class); provided that such $25,000,000 minimum Extension Request shall not
apply with respect to Term Loans of any Class with respect to which one or more
Lenders of such Class have previously elected to extend Term Loans pursuant to
an Extension Request) (an “Existing Term Loan Class”) be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Term Loans (any such Term Loans which
have been so converted, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.19. In order to establish any Extended Term
Loans, the applicable Borrowers shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
Existing Term Loan Class) (an “Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall be consistent
with the Term Loans under the Existing Term Loan Class from which such Extended
Term Loans are to be converted except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Additional Credit Extension
Amendment;

(ii) the interest margins with respect to the Extended Term Loans may be
different than the Applicable Rate for the Term Loans of such Existing Term Loan
Class and upfront fees may be paid to the Extending Term Lenders to the extent
provided in the applicable Additional Credit Extension Amendment;

(iii) the Additional Credit Extension Amendment may provide for other covenants
and terms that apply only after the Term Loan Maturity Date; and

(iv) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments under this Agreement.

 

67



--------------------------------------------------------------------------------

(b) Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series of Extended Term Loans for all purposes of this Agreement;
provided that, subject to the limitations set forth in clause (a) above, any
Extended Term Loans converted from an Existing Term Loan Class may, to the
extent provided in the applicable Additional Credit Extension Amendment and
consistent with the requirements set forth above, be designated as an increase
in any previously established Class of Term Loans.

(c) The applicable Borrowers shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
applicable Existing Term Loan Class are requested to respond. No Lender shall
have any obligation to agree to have any of its Term Loans of any Existing Term
Loan Class converted into Extended Term Loans pursuant to any Extension Request.
Any Lender wishing to have all or a portion of its Term Loans under the Existing
Term Loan Class subject to such Extension Request (such Lender an “Extending
Term Lender”) converted into Extended Term Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the applicable Borrowers). In the event
that the aggregate amount of Term Loans under the Existing Term Loan Class
subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to an Extension Request, Term Loans of the Existing Term Loan
Class subject to Extension Elections shall be converted to Extended Term Loans
on a pro rata basis based on the amount of Term Loans included in each such
Extension Election (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent and acceptable to the applicable Borrowers).

(d) The applicable Borrowers may, with the consent of each Person providing an
Extended Revolving Commitment (but without the consent of any other Lenders),
the Administrative Agent and any Person acting as swingline lender or issuing
bank under such Extended Revolving Commitments, amend this Agreement pursuant to
an Additional Credit Extension Amendment to provide for Extended Revolving
Commitments of any Class and to incorporate the terms of such Extended Revolving
Commitments into this Agreement on substantially the same basis as provided with
respect to the applicable Revolving Commitments of such Class; provided that
(i) the establishment of any such Extended Revolving Commitments shall result in
a Class that is separate from the non-extended Revolving Commitments of the
applicable Class, (ii) the extension of the Revolving Commitments of any Lender
providing an Extended Revolving Commitment shall not be required to be pro rata
among the Lenders of the applicable Class and (iii) other than with respect to
Revolving Commitments of any Class with respect to which one or more Lenders of
such Class have previously elected to extend Revolving Commitments pursuant to
an Extension Request, any Extended Revolving Commitments provided pursuant to
this clause (d) shall be in a minimum principal amount of $25,000,000; provided,
further, that, (x) subject to the provisions of Sections 2.04(g) and 2.05(j) to
the extent dealing with Swingline Loans and Letters of Credit which mature or
expire after a maturity date when there exist Extended Revolving Commitments
with a longer maturity date, all Swingline Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their Applicable Percentage of Revolving Commitment (and except
as provided in Sections 2.04(g) and 2.05(j), without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued) and all borrowings under Revolving
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
maturity date of the non-extending Revolving Commitments) and (y) at no time
shall there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments ) which have more than 10
different maturity dates.

(e) Extended Term Loans and Extended Revolving Commitments shall be established
pursuant to an Additional Credit Extension Amendment to this Agreement among the
applicable Borrowers, the Administrative Agent and each Extending Term Lender or
Lender providing an Extended Revolving Commitment which shall be consistent with
the provisions set forth above (but which shall not require the consent of any
other Lender other than those consents required pursuant to this Section 2.19).
Each Additional Credit Extension Amendment shall be binding on the Lenders, the
Loan Parties and the other parties hereto. In connection with any Additional
Credit Extension Amendment, the Loan Parties and the Administrative Agent shall
enter into such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent (which shall not require any consent from
any Lender other than those consents provided pursuant to this Section 2.19) in
order to ensure that the Extended Term Loans or Extended Revolving Commitments
are provided with the benefit of the applicable Collateral Documents and shall
deliver such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Administrative Agent. No Lender
shall be under any obligation to provide any Extended Term Loan or Extended
Revolving Commitment.

(f) The provisions of this Section 2.19 shall override any provision of
Section 9.02 to the contrary.

 

68



--------------------------------------------------------------------------------

SECTION 2.20. Refinancing Amendments. At any time after the Closing Date, the
applicable Borrowers may obtain Credit Agreement Refinancing Indebtedness from
any Lender or any Additional Refinancing Lender in respect of (a) all or any
portion of the Term Loans of any Class (including any Incremental Term Loans)
then outstanding under this Agreement (which for purposes of this clause
(a) will be deemed to include any then outstanding Other Term Loans) or (b) all
or any portion of the Revolving Loans of any Class (including Revolving Loans of
any Class extended under Increased Commitments) (or unused Revolving Commitments
of any Class) under this Agreement (which for purposes of this clause (b) will
be deemed to include any then outstanding Other Revolving Credit Loans and Other
Revolving Credit Commitments), in the form of (x) Other Term Loans or Other Term
Commitments or (y) Other Revolving Credit Loans or Other Revolving Credit
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment, provided that (i) such Credit Agreement Refinancing Indebtedness will
rank (A) pari passu in right of payment and of security with the other Loans and
Commitments hereunder in the case of Permitted First Priority Refinancing Debt,
(B) junior in right of security with the other Loans and Commitments hereunder
in the case of Permitted Second Priority Refinancing Debt and (ii) any such
Credit Agreement Refinancing Indebtedness may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments under this Agreement. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in Law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent). Each Class of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.20 shall
be in an aggregate principal amount that is not less than $50,000,000 (or less
if all of a remaining Class is being refinanced). Any Refinancing Amendment may
provide for the issuance of Letters of Credit for the account of the applicable
Borrowers, or the provision to the applicable Borrowers of Swingline Loans,
pursuant to any Other Revolving Credit Commitments established thereby, in each
case on terms substantially equivalent to the terms applicable to Letters of
Credit and Swingline Loans under the Revolving Commitments. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Credit Loans,
Other Revolving Credit Commitments and/or Other Term Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, the
applicable Borrowers and/or Holdings, to effect the provisions of this
Section 2.20. This Section 2.20 shall supersede any provisions in Section 2.16
or Section 9.02 to the contrary.

SECTION 2.21. Cash Collateral.

(a) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Exposure for any reason remains outstanding, the
applicable Borrowers shall, in each case, immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 103% of the then
Outstanding Amount of all L/C Exposure. At any time that there shall exist a
Defaulting Lender, promptly and in any event within 5 Business Days after any
request of the Administrative Agent or an Issuing Bank (with a copy to the
Administrative Agent), the Borrowers shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure relating
to such Defaulting Lender (after giving effect to Section 2.22(a)(iii) and any
Cash Collateral provided by the Defaulting Lender).

(b) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent. The Borrowers, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders (including the Swingline

 

69



--------------------------------------------------------------------------------

Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.21(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Collateral Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional funds to be deposited as Cash Collateral in an amount
sufficient to eliminate such deficiency. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral in respect of such
Revolving Lender, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the applicable Issuing Bank in accordance with
Section 2.05(c)(i).

(c) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee)) or (ii) the
Administrative Agent’s and the applicable Issuing Bank’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.21 may be otherwise applied in
accordance with Section 2.16(c)), and (y) the Person providing Cash Collateral
and the applicable Issuing Bank or the Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

SECTION 2.22. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Any Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of any
Defaulting Lender under any Loan Document (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Bank or Swingline Lender
hereunder; third, to provide Cash Collateral in respect of such Defaulting
Lender (and its participation in L/C Exposure) in accordance with
Section 2.21(b) (and a demand for such Cash Collateral shall be deemed to have
been made by the Administrative Agent thereunder); fourth, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) provide Cash Collateral in respect of such Defaulting Lender’s
participation in L/C Exposure (with respect to future Letters of Credit issued
under this Agreement) in accordance with Section 2.21(b); sixth, to the payment
pro rata of any amounts owing to the Lenders, the Issuing Banks or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, as otherwise directed by a court
of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any

 

70



--------------------------------------------------------------------------------

Loans or any Unreimbursed Amount (relating to any Letter of Credit) in respect
of which such Defaulting Lender has not fully funded its appropriate share or
participation, and (y) such Loans were made or such Letter of Credit was issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders or such Unreimbursed Amount (and each Non-Defaulting
Lender’s participation therein) on a pro rata basis prior to being applied to
the payment of any Loan of such Defaulting Lender or such Defaulting Lender’s
participation in such Unreimbursed Amount until such time as all Loans and
funded and unfunded participations in L/C Exposure and Swingline Loans are held
by the Lenders pro rata in accordance with their respective Applicable
Percentage in respect of the applicable Facility. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral in respect
of a Defaulting Lender pursuant to this Section 2.22(a) shall be deemed paid to
and re-directed by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Reallocation of Participations in L/C Exposure and Swingline Loans. Upon a
Revolving Lender becoming a Defaulting Lender, such Defaulting Lender’s unfunded
participation in L/C Exposure and Swingline Loans shall be reallocated among the
Revolving Lenders (that are Non-Defaulting Lenders) in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (A) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation as if
(x) the Borrowers were requesting the issuances of Letters of Credit in an
aggregate amount equal to such Defaulting Lender’s aggregate unfunded
participation in L/C Exposure and the making of Swingline Loans in an aggregate
amount to such Defaulting Lender’s aggregate unfunded participation in Swingline
Loans at the time of such reallocation and (y) each such Non-Defaulting Lender’s
Applicable Percentage were calculated without regard to such Defaulting Lender’s
Revolving Commitment (and, unless the Borrowers shall have otherwise notified
the Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions under Section 4.02 are satisfied
at such time) and (B) such reallocation does not cause the sum of (A) the
aggregate Outstanding Amount of the Revolving Loans of any Non-Defaulting
Lender, plus such Non-Defaulting Lender’s aggregate participation in the
Outstanding Amount of all L/C Exposure (including any part of such Defaulting
Lender’s participation in the Outstanding Amount of L/C Exposure so reallocated
to it), plus such Lender’s aggregate participation in the Outstanding Amount of
all Swingline Loans (including any part of such Defaulting Lender’s
participation in the Outstanding Amount of Swingline Loans so reallocated to it)
to exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Administrative Agent and, if applicable, the
Swingline Lender and the Issuing Banks and the Borrowers agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such
notification and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral including the release thereof),
that Lender (if it is a Revolving Lender) will, to the extent applicable,
purchase at par that portion of outstanding Revolving Loans of the other Lenders
and/or participations of other Lenders in L/C Exposure and/or Swingline Loans
and/or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with their respective Applicable Percentage in respect of the
applicable Facility (without giving effect to Section 2.22(a)(iii)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower or any other Loan Party while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

71



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrowers represent and warrant to the Lenders as of the Closing Date and
(except as to representations and warranties made as of a date certain) as of
the date such representations and warranties are deemed to be made under
Section 4.02 of this Agreement, that:

SECTION 3.01. Organization; Powers; Subsidiaries; Equity Interests.

(a) Each of the Transaction Obligors and their respective Subsidiaries (i) is
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (ii) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (A) own or lease its assets and carry on its business
and (B) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and consummate the Transactions, and (iii) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except in each case referred to in
clause (ii)(A) or (iii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Set forth on Schedule 3.01(b) hereto is a complete and accurate list of all
Transaction Obligors as of the Closing Date, showing as of the Closing Date (as
to each Transaction Obligor) the jurisdiction of its organization, the address
of its principal place of business and its U.S. taxpayer identification number
or, in the case of any non-U.S. Transaction Obligor (if any) that does not have
a U.S. taxpayer identification number, its unique identification number issued
to it by the jurisdiction of its organization. The copy of the charter or such
other similar constitutional documents of each Borrower, Holdings and each other
Transaction Obligor provided pursuant to Section 4.01(d) is a true and correct
copy of each such document as of the Closing Date, each of which is valid and in
full force and effect as of the Closing Date.

(c) As of the Closing Date, each of Holdings and the other Transaction Obligors
has no Subsidiaries other than those specifically disclosed on Schedule 3.01(c),
and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned in the amounts
specified on Schedule 3.01(c) free and clear of all Liens other than Liens
permitted under Section 6.02. As of the Closing Date, all of the outstanding
Equity Interests in the Domestic Borrowers and the Bermuda Borrower have been
validly issued, are fully paid and non-assessable and are indirectly owned by
Holdings free and clear of all Liens other than Liens permitted under
Section 6.02. As of the Closing Date, all of the outstanding Equity Interests in
Genpact India Investments, Symphony Marketing Solutions, Mauritius, Genpact
India Holdings and Genpact China Investments have been validly issued and are
owned by the entities listed on Schedule 3.01(c) as the owners thereof, in each
case free and clear of all Liens other than Liens created under the Loan
Documents.

SECTION 3.02. Authorization; No Conflicts; Enforceability.

(a) The execution, delivery and performance by each Transaction Obligor of each
Loan Document to which such Person is or is to be a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (except Liens created under the Loan Documents) under,
or require any payment to be made under (A) any material Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (iii) violate any Law.

(b) This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Transaction
Obligor that is party thereto. This Agreement constitutes, and each other Loan
Document when so executed and delivered will constitute, a legal, valid and
binding obligation of such Transaction Obligor, enforceable against each
Transaction Obligor that is party thereto in accordance with its terms.

 

72



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Transaction Obligor of this Agreement or any other Loan Document or
for the consummation of the Transactions, (b) the grant by any Transaction
Obligor of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by any Finance
Party of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except, in each case, for
(i) the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect or as
otherwise provided in the applicable Collateral Document and
(ii) authorizations, approvals, actions, notices and filings, the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.04. Financial Statements; Financial Condition; No Material Adverse
Change.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of Holdings and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein. The unaudited financial statements delivered
pursuant to Section 4.01(m) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present in all material respects the financial
condition and results of operations of the entities to which they relate as of
the dates and for the periods covered thereby, subject to the absence of
footnotes and to normal year-end audit adjustments, except as otherwise
expressly noted therein.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Properties; Liens.

(a) Each of the Transaction Parties and each of their respective Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its
material real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and except where the failure to have such title or interest could not reasonably
be expected to have a Material Adverse Effect. There are no Liens on any of the
real or personal properties of the Borrowers or any Subsidiary except for Liens
permitted by Section 6.02.

(b) Each of the Transaction Parties and each of their Subsidiaries owns, or is
licensed or possesses the right to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to the operation of the
business of the Transaction Parties and their Subsidiaries, taken as a whole,
and, to the knowledge of Holdings and the Borrowers, the use thereof by the
Transaction Parties and their Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.06. Insurance. The properties of Holdings and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Holdings or the applicable Restricted
Subsidiary operates.

SECTION 3.07. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings and the
Borrowers, threatened against Holdings or any of its Restricted Subsidiaries as
to which there is a reasonable possibility of an adverse determination that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters).

 

73



--------------------------------------------------------------------------------

To the knowledge of Holdings and the Borrowers there are no labor controversies
pending against or threatened against Holdings or any of its Restricted
Subsidiaries which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Holdings nor any of its
Restricted Subsidiaries (i) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any Environmental
Permit, (ii) has become subject to any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or
(iv) has knowledge of any Release or threat of Release of any Hazardous
Materials at any property currently or formerly owned or operated by Holdings or
any of its Restricted Subsidiaries which could reasonably be expected to give
rise to any Environmental Liability.

SECTION 3.08. Compliance with Laws and Agreements. Each of the Transaction
Parties and their Subsidiaries is in compliance with all Laws of any
Governmental Authority applicable to it or its property and all Contractual
Obligations (excluding agreements governing Indebtedness) binding upon it or its
property, except where (i) the failure to do so is being contested in good faith
by appropriate proceedings diligently conducted or (ii) the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.09. Investment Company Status. None of the Borrowers nor any other
Loan Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.

SECTION 3.10. Taxes. Each of Holdings, the Borrowers and their respective
Restricted Subsidiaries has filed all Tax returns and reports required to have
been filed (taking into account valid extensions) and has paid or caused to be
paid all Taxes (including any Taxes payable in the capacity of a withholding
agent) required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings (if such contest effectively
suspends collection and enforcement of the contested obligation) and for which
the Loan Parties or Restricted Subsidiary, as applicable, has set aside on its
books reserves to the extent required by GAAP or (b) to the extent that the
failure to do so could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. As of the Closing Date, there
is no current or proposed Tax audit, tax assessment, deficiency or other claim
against Holdings, any Borrower or any Restricted Subsidiary that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 3.11. Solvency. As of the Closing Date, immediately after each Credit
Event hereunder, Holdings on a consolidated basis with its Restricted
Subsidiaries, is Solvent.

SECTION 3.12. Disclosure. As of the Closing Date, neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other written information (excluding any financial projections or pro forma
financial information and information of a general economic or general industry
nature) furnished by or on behalf of Holdings to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), when
taken as a whole and when taken together with Holdings’ SEC filings at such
time, contains as of the date such statement, information, document or
certificate was so furnished any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The projections and
pro forma financial information contained in the materials referenced above have
been prepared in good faith based upon assumptions believed by management of
Holdings to be reasonable at the time made, it being recognized by the Lenders
that such financial information is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount.

SECTION 3.13. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the Board, including
Regulations T, U and X.

SECTION 3.14. Security Interests. The provisions of each Collateral Document are
effective to create legal and valid Liens on all the Collateral in respect of
which and to the extent such Collateral Document purports to

 

74



--------------------------------------------------------------------------------

create Liens in favor of the Collateral Agent, for the benefit of the Secured
Parties; and upon the proper filing of UCC financing statements and the taking
of all other actions to be taken pursuant to the terms of the Collateral
Documents, such Liens will constitute perfected and continuing Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and all third parties to the extent required by the Collateral Documents.

SECTION 3.15. PATRIOT Act and FCPA. Each of the Loan Parties and each of their
respective Subsidiaries are in compliance, in all material respects, with the
Act. No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

SECTION 3.16. OFAC. To the knowledge of Holdings, the Borrowers, any director or
officer of Holdings, the Borrowers or any Subsidiary, no Loan Party or any
Subsidiary is subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrowers will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person subject to any U.S. sanctions
administered by OFAC.

SECTION 3.17. Employee Benefit Plans.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or an application for
such a letter is currently being processed by the Internal Revenue Service with
respect thereto and, to the best knowledge of Holdings and the Borrowers,
nothing has occurred which would prevent, or result in the loss of, such
qualification. Holdings and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of Holdings and the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of applicable fiduciary responsibility rules with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Plan has any Unfunded Pension Liability; (iii) neither Holdings nor the
Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Holdings nor the Borrowers nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither Holdings nor the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

(d) With respect to each scheme or arrangement with respect to employee benefits
mandated by a Governmental Authority other than the United States (a “Foreign
Benefit Arrangement”) and with respect to each employee benefit plan maintained
or contributed to by any Loan Party or any Subsidiary of any Loan Party that is
not subject to United States Law (a “Foreign Plan”) except as could not
reasonably be expected to have a Material Adverse Effect:

(i) any employer and employee contributions required by Law or by the terms of
any Foreign Benefit Arrangement or any Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices;

 

75



--------------------------------------------------------------------------------

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

ARTICLE IV

Conditions

SECTION 4.01. Initial Credit Events. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit on the Closing Date
are subject to each of the following conditions being satisfied on or prior to
the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic mail transmission in accordance
with Section 9.01) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from each
initial Guarantor either (i) a counterpart of the Guarantee Agreement signed on
behalf of such Loan Party or (ii) written evidence reasonably satisfactory to
the Administrative Agent (which may include telecopy or electronic mail
transmission in accordance with Section 9.01 of a signed signature page of the
Guarantee Agreement) that such party has signed a counterpart of the Guarantee
Agreement, together with:

(i) a duly completed Perfection Certificate signed by Holdings;

(ii) Uniform Commercial Code financing statements and certificated securities
and/or (if applicable) other documents of title evidencing the Equity Interests
of the Borrowers and/or other Subsidiaries of Holdings that are to be included
in the Collateral under the Collateral Documents specified in Schedule 4.01(b)
(to the extent such Equity Interests are evidenced by certificates and/or such
other documents of title); and

(iii) executed counterparts of the Collateral Documents identified on Schedule
4.01(b).

(c) The Administrative Agent shall have received the executed legal opinions of
(i) Cravath, Swaine & Moore LLP, special New York counsel to the Loan Parties,
(ii) Heather D. White, Vice President and Senior Legal Counsel of Holdings and
(iii) each of the local counsel set forth on Schedule 4.01(c), concerning the
Transaction Obligors and the Loan Documents, in each case, as applicable in the
jurisdiction in which such local counsel is admitted to practice and in form and
substance reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrowers, Holdings and the other Loan Parties, the authorization of the
Transactions, to the extent applicable, and any other legal matters relating to
such Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

76



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received such incumbency certificates
and/or other certificates of Authorized Representatives of each of the
Borrowers, Holdings and each Transaction Obligor as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Authorized Representative thereof authorized to act as an Authorized
Representative in connection with this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party.

(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that substantially concurrently with the making of the
initial Loans hereunder, all Indebtedness under the Existing Credit Agreement,
except for Existing Letters of Credit under the Existing Credit Agreement, and
all other amounts payable thereunder have been paid in full, all commitments to
extend credit thereunder shall have terminated, and all Liens securing
obligations thereunder shall have been released.

(g) The Administrative Agent shall have received a certificate attesting to the
Solvency of Holdings and its Restricted Subsidiaries (taken as a whole) on the
Closing Date after giving effect to the Transactions, from a Financial Officer
of Holdings.

(h) The Administrative Agent shall have received copies of a recent Lien and
judgment search in each jurisdiction reasonably requested by the Administrative
Agent with respect to the Loan Parties.

(i) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least two Business Days prior to the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.

(j) The Administrative Agent shall have received Notes executed by the Borrowers
in favor of each Lender requesting Notes at least five Business Days prior to
the Closing Date.

(k) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of Holdings and each Borrower certifying that the conditions
specified in Sections 4.02(a) and (b) have been satisfied.

(l) Each Finance Party’s receipt of such documents and other information (as
such Finance Party may have requested through the Administrative Agent at least
five Business Days prior to the Closing Date) required under any applicable
“know your customer” and/or anti-money laundering rules and regulations,
including the Act, in connection with any of the Loan Documents or the
Facilities.

(m) The Administrative Agent shall have received as soon as available and in any
event within 45 days after the end of each fiscal quarter ending subsequent to
the fiscal year 2011 for Holdings and ending at least 45 days prior to the
Closing Date, unaudited consolidated statements of financial condition or
balance sheets and related statements of income or operations and cash flows of
Holdings for such fiscal quarter, for the period elapsed from the beginning of
the most recently completed fiscal year to the end of such fiscal quarter and
for the comparable periods of the preceding fiscal year, for Holdings. Financial
statements required to be delivered pursuant to this Section 4.01(m) shall be
deemed to have been delivered if such statements have been filed in Form 10-Q on
the SEC’s website pursuant to the EDGAR system on or prior to the Closing Date.

SECTION 4.02. Subsequent Credit Events. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (but not a conversion or continuation of
Loans), and of the Issuing Banks to issue, renew, increase or extend any Letter
of Credit, in each case, following the Closing Date is subject to the
satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers and each other Loan
Party set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects (except to the extent that any representation
and warranty that is qualified by materiality shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of

 

77



--------------------------------------------------------------------------------

such Letter of Credit, as applicable, except where any representation and
warranty is expressly made as of a specific earlier date, such representation
and warranty shall be true in all material respects as of any such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c) In the case of any incurrence of a Revolving Loan or a Swingline Loan or the
issuance, renewal or extension of any Letter of Credit, as the case may be
(other than (1) any Borrowing of Revolving Loans to reimburse an Unreimbursed
Amount or (2) if after giving effect (on a Pro Forma Basis) to such Credit
Event, the aggregate principal amount of issued and/or outstanding Revolving
Loans, Swingline Loans and/or Letters of Credit (excluding Letters of Credit
which have been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer) does not exceed
$50,000,000), the Consolidated Leverage Ratio for the most recently ended Test
Period for which financial statements have been delivered (if such ratio is
tested for such Test Period pursuant to Section 6.09), calculated without giving
effect to such Credit Event and each other Credit Event since the end of such
Test Period, is less than or equal to the ratio set forth in the covenant
contained in Section 6.09 for such Test Period.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers and each other Loan Party on the date thereof as to the matters
specified in clauses (a) and (b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been Cash
Collateralized and all L/C Disbursements shall have been reimbursed, each of
Holdings and the Borrowers covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Holdings will furnish
to the Administrative Agent (who shall promptly furnish a copy to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, commencing with the fiscal year ending December 31,
2012, the audited consolidated balance sheet of Holdings and its consolidated
Subsidiaries and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position and results of operations of Holdings and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, commencing
with the fiscal quarter ending September 30, 2012, the unaudited consolidated
balance sheet of Holdings and its consolidated Subsidiaries and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial position and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes;

 

78



--------------------------------------------------------------------------------

(c) as soon as applicable, but in any event within 180 days after the end of the
applicable fiscal year-end of Genpact India, an unconsolidated balance sheet of
Genpact India as at the end of such fiscal year, and the related unconsolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, (i) in each case, setting forth in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with Indian statutory accounting principles, and (ii) all such unconsolidated
financial statements to be audited and accompanied by a report and opinion of
independent public accountants of nationally recognized standing, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards;

(d) concurrently with any delivery of financial statements under clause (a) or,
except in the case of subclauses (i)(z)(II) and (ii) below, (b) above, (i) a
Compliance Certificate executed by a Financial Officer of Holdings
(x) certifying as to whether, to the knowledge of such Financial Officer after
reasonable inquiry, a Default has occurred and is continuing and, if so,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto; (y) in the case of any such certificate delivered for any
fiscal period ending on or after December 31, 2012, setting forth reasonably
detailed calculations demonstrating compliance with Section 6.09 and (z) setting
forth a reasonably detailed calculation of (I) the Consolidated Leverage Ratio
as of the last day of the period covered by such financial statements and (II)
Excess Cash Flow for the applicable Excess Cash Flow Period; and (ii) a
Perfection Certificate Supplement or a certificate of a Responsible Officer of
Holdings stating that there has been no change in the information set forth in
the last Perfection Certificate or Perfection Certificate Supplement, as the
case may be, most recently delivered to the Administrative Agent;

(e) as soon as available and in any event within 30 days after the end of each
fiscal quarter, a certificate signed by a Responsible Officer of Holdings (a
“Subsidiary Report”) (i) identifying all Subsidiaries formed or acquired in such
fiscal quarter and all other Subsidiaries, which prior to such fiscal quarter
were not Guarantors, but, in each case, as of the end of such fiscal quarter are
subject to the requirements of Section 5.09(a)(i) or (ii), as applicable,
including whether each Subsidiary (that is not already a Guarantor) is a
Material Subsidiary, in detail reasonably satisfactory to the Administrative
Agent, and (ii) certifying whether the Guarantor Coverage Test set forth in
Section 5.09(b) has been complied with as of the last day of such fiscal
quarter;

(f) promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by Holdings or any
Restricted Subsidiary with the SEC; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), (b) and (f) shall be deemed to have been delivered if such
statements and information shall have been posted by Holdings on its website or
shall have been posted on IntraLinks or similar site to which all of the Lenders
have been granted access or are publicly available on the SEC’s website pursuant
to the EDGAR system.

Holdings and the Borrowers hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of Holdings or the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Holdings,
the Borrowers or their respective Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Holdings and
each Borrower hereby agrees that they will use commercially reasonable efforts
to identify that portion of the Borrower Materials that may be distributed to
the Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Holdings and the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Banks and the
Lenders to

 

79



--------------------------------------------------------------------------------

treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to
Holdings, the Borrowers or their respective securities for purposes of United
States Federal and state securities Laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, Holdings and the Borrowers
shall be under no obligation to mark any Borrower Materials “PUBLIC.”

SECTION 5.02. Notice of Material Events. The Borrowers will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt written
notice after any Responsible Officer of Holdings or the Borrowers obtains
knowledge of the following:

(a) the occurrence of any continuing Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings or any of
its Restricted Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(e) the occurrence of any Asset Sale or Casualty Event for which the Borrowers
are required to make a mandatory prepayment pursuant to Section 2.09(b)(ii).

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer or other executive officer of Holdings
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Holdings will, and will cause each
of its Restricted Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, licenses, permits, privileges and franchises material to the
conduct of its business, except, in the case of the preceding clause (ii), to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.10.

SECTION 5.04. Payment of Obligations. Holdings will, and will cause each of its
Restricted Subsidiaries to, pay or otherwise satisfy its obligations (other than
Indebtedness), including Taxes (whether or not shown on a Tax return), before
the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted (if such contest effectively suspends
collection and enforcement of the obligation (or Tax) in question) and (ii) the
Loan Party or Subsidiary has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) the failure to make payment could
not reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. Holdings will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, except if
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies or through self-insurance, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations where Holdings, such
Borrower or the applicable Subsidiary operates.

 

80



--------------------------------------------------------------------------------

SECTION 5.06. Inspection Rights.

(a) Holdings will, and will cause each of its Restricted Subsidiaries to, permit
any representatives designated by the Administrative Agent (at their sole cost
and expense except during the occurrence and continuance of an Event of Default)
or, during the continuance of an Event of Default, any Lender, upon reasonable
prior notice to Holdings, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its senior officers and use commercially reasonable efforts
to make its independent accountants available to discuss the affairs, finances
and condition of Holdings and its Restricted Subsidiaries, all at such
reasonable times and as often as reasonably requested and in all cases subject
to applicable Law and the terms of applicable confidentiality agreements;
provided that (i) the Lenders will conduct such requests for visits and
inspections through the Administrative Agent and (ii) unless an Event of Default
has occurred and is continuing, such visits and inspections can occur no more
frequently than once per year. The Administrative Agent and the Lenders shall
give Holdings the opportunity to participate in any discussions with the
independent accountants of Holdings or any of its Subsidiaries.

(b) The Borrowers will, at the request of the Administrative Agent, hold at
least one meeting per fiscal year (at a mutually agreeable location, venue and
time or, at the option of the Borrowers, by conference call, the reasonable
costs of such venue or call to be paid by Borrowers) with all Lenders who choose
to attend such meeting, at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of Holdings and its
Restricted Subsidiaries and the budgets presented for the current fiscal year of
Holdings.

SECTION 5.07. Compliance with Laws; Compliance with Agreements. Holdings will,
and will cause each of its Restricted Subsidiaries to, (a) comply in all
material respects with all Laws of any Governmental Authority applicable to it
or its Property (including Environmental Laws) and (b) perform in all material
respects its material Contractual Obligations (other than in respect of
Indebtedness) to which it is a party, in each case except where the (i) failure
to do so is being contested in good faith by appropriate proceedings diligently
conducted or (ii) failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The Borrowers will (a) use
all of the proceeds of the initial Loans funded on the Closing Date for the
purposes of (i) the payment of the Dividend, (ii) repayment of the Indebtedness
under the Existing Credit Agreement on the Closing Date and (iii) payment of
related fees and expenses in connection therewith, and (b) all other Credit
Events (including Letters of Credit which may be issued on the Closing Date for
general corporate purposes and to replace or provide credit support for any
Existing Letters of Credit (including by “grandfathering” such Existing Letters
of Credit into the Revolving Credit Facility)) to finance the working capital
needs and other general corporate purposes of GII, Holdings and their respective
Subsidiaries, and in each case (whether under clause (a) or (b)) not in
contravention of any Law or of any Loan Document. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the regulations of the Board, including Regulations T, U
and X. The Borrowers will use all of the proceeds of the Domestic Term B-1 Loans
funded on the Amendment No. 1 Effective Date pursuant to Section 2.01(c) to
refinance the Term Loans outstanding immediately prior to Amendment No. 1
Effective Date and pay all related fees and expenses.

SECTION 5.09. Covenant to Guarantee Obligations and Give Security.

(a) Each of Holdings and each Borrower shall, at the Borrowers’ expense:

(i) unless, in any case, (x) such action would give rise to material adverse tax
consequences for a Loan Party or the Group, (y) such action would be unlawful in
the jurisdiction in which such action is to be taken or (z) the Administrative
Agent determines in its reasonable discretion that the cost thereof is excessive
relative to the benefits to the Secured Parties that would be afforded thereby
in light of the operations and condition (financial and otherwise) of Holdings,
the Borrowers and their respective Restricted Subsidiaries (collectively the
“Agreed Limitations”):

(A) within 120 days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) after the end of each fiscal
quarter, cause each wholly-owned Restricted Subsidiary formed or acquired (by
any member of the Group) in such fiscal quarter and each other

 

81



--------------------------------------------------------------------------------

Restricted Subsidiary, which prior to such fiscal quarter was not a Guarantor
(due to the application of the Agreed Limitations but in respect of which the
Agreed Limitations no longer apply), to duly execute and deliver to the
Administrative Agent or Collateral Agent, as applicable, a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, pursuant to which such Restricted Subsidiary shall guarantee all of the
Obligations from time to time owed to the Secured Parties; provided that this
Section 5.09(a)(i)(A) shall not apply to any Foreign Subsidiary; provided,
further, that any Restricted Subsidiary that would be required to comply with
the requirements of this Section 5.09(a)(i)(A) which is unable by Law to comply
shall not be in breach of this Section 5.09(a)(i)(A) unless such compliance is
so permitted;

(B) within 120 days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) after the end of each fiscal
quarter, to duly execute and deliver, and cause each of the Guarantors and any
Restricted Subsidiary required to become a Guarantor pursuant to
Section 5.09(a)(i)(A), to duly execute and deliver, to the Collateral Agent such
documents necessary to grant to the Collateral Agent, for the benefit of the
Secured Parties, a valid and perfected Lien on (x) (1) all of the Equity
Interests of each such new Guarantor and all Equity Interests held by it in any
other Eligible Subsidiary, (2) the Maximum Disregarded Entity Pledge Percentage
of the Equity Interests held by it in any Relevant Disregarded Entity, in each
case, together with all proceeds thereof and (y) all of the intercompany
indebtedness owing to it by any other member of the Group, and all proceeds
thereof (in each case, to the extent not already subject to valid and perfected
Liens in favor of the Collateral Agent for the benefit of the Secured Parties
under the Collateral Documents), including such supplements to Collateral
Documents and other security and pledge agreements, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (including
delivery of certificates and/or other documents of title with respect to any
Equity Interest of each such new Guarantor and all Equity Interests of each such
Eligible Subsidiary that is subject to any such Lien) securing payment of all
the Obligations under the Transaction Documents. For the purposes hereof,
“Eligible Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary; and

(C) if, in respect of any twelve-month period ending on the last day of any
fiscal quarter, the aggregate revenues of Domestic Subsidiaries (that are not
Guarantors) shall be greater than $25,000,000, then, within 45 days (or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion) of delivery of the financial statements required pursuant to
Sections 5.01(a) and (b) for any period ending on the last day of such fiscal
quarter, cause one or more of such Domestic Subsidiaries to duly execute and
deliver to the Administrative Agent or Collateral Agent, as applicable, a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, pursuant to which such Domestic Subsidiaries shall
guarantee all of the Obligations from time to time owed to the Secured Parties,
so that (after giving effect to such guaranty or guaranty supplement) the
aggregate revenues of Domestic Subsidiaries (that are not Guarantors) in respect
of such twelve-month period do not exceed $25,000,000; and

(ii) within 45 days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) of delivery of the financial
statements required pursuant to Section 5.01(a) and (b), cause (x) all of the
Equity Interests held or owned by any member of the Group in any Borrower or any
Guarantor (other than Holdings) that have not been previously made subject to
valid and perfected liens in favor of the Collateral Agent for the benefit of
the Secured Parties, together with all proceeds thereof, to be made subject to a
valid and perfected Lien in favor of the Collateral Agent for the benefit of the
Secured Parties securing payment of all of the Obligations and (y) all of the
indebtedness owing by any Loan Party to any member of the Group that has not
been previously subordinated to the Obligations to be subordinated to all of the
Obligations, and in each case cause each applicable member of the Group to duly
execute and deliver, to the Collateral Agent, such documents necessary to grant
such Lien and/or such subordination, including Collateral Documents, and other
security, pledge and subordination agreements and other instruments, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all certificates and/or other
documents of title with respect to any Equity Interest in and of each such
Guarantor that is subject to any such Lien).

 

82



--------------------------------------------------------------------------------

All calculations to be made pursuant to this Section 5.09(a) shall be determined
on the basis of the financial information most recently delivered to the
Administrative Agent, the Lenders and the Issuing Banks pursuant to
Section 5.01(a) or (b) (and to the extent such financial statements for the
Person and/or assets so acquired are not available, such compliance shall be
determined on the basis of financial information and support therefor reasonably
acceptable to the Administrative Agent in its reasonable judgment).

(b) Within 45 days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) after delivery of the financial
statements required pursuant to Sections 5.01(a) and (b), each of Holdings and
the Borrowers shall (i) ensure that, in respect of each twelve-month period
ending on the last day of each fiscal quarter of Holdings, the aggregate
Standalone EBITDA of each of the Borrowers and the Guarantors for such period
shall together account for (without double-counting) at least 70% of
Consolidated EBITDA for such period (the “Guarantor Coverage Test”); provided
that the Standalone EBITDA of each Indian/PRC Subsidiary of each Indian/PRC
Holdco (which is attributable to the percentage ownership interest (direct or
indirect) of such Indian/PRC Holdco in such Indian/PRC Subsidiary) shall be
counted as Standalone EBITDA of such Indian/PRC Holdco for the purposes of
determining compliance with the Guarantor Coverage Test and (ii) cause
Restricted Subsidiaries to execute a guaranty or guaranty supplement, in form
and substance reasonably satisfactory to the Administrative Agent, as guarantee
for all of the Obligations from time to time owed to the Secured Parties, to the
extent required to ensure compliance with clause (i).

SECTION 5.10. Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, Holdings and each Borrower will, and will cause each other
Loan Party to, (a) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens and/or subordination
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party is or is to be a
party.

SECTION 5.11. Books and Records. Holdings and each Borrower will, and will cause
each of its Restricted Subsidiaries to, (a) maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP (and,
in the case of any Restricted Subsidiary not organized in the United States,
with local statutory accounting rules and generally accepted accounting
principles) shall be made of all financial transactions and matters involving
the assets and business of Holdings, such Borrower or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Holdings, such
Borrower or such Subsidiary, as the case may be.

SECTION 5.12. Maintenance of Ratings. Holdings will use commercially reasonable
efforts to maintain a corporate family and/or corporate credit rating, as
applicable, and ratings in respect of the Facilities provided pursuant to this
Agreement, in each case, from each of S&P and Moody’s.

SECTION 5.13. Post-Closing Obligations. On or prior to the date that is 30 days
after the Closing Date (or such later time as the Administrative Agent may
agree), the Administrative Agent shall have received the documents specified on
Schedule 5.13, each of which shall be originals or telecopies (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Transaction Obligor (or, in the case of any
legal opinion specified therein, issued by legal counsel specified therein), if
applicable, and each in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 5.14. Designation of Subsidiaries. The Board of Directors of Holdings
may at any time after the Closing Date designate any Restricted Subsidiary
(other than the Borrowers but including any existing Restricted Subsidiary and
any newly acquired or newly formed Subsidiary) as an Unrestricted Subsidiary or
any Unrestricted

 

83



--------------------------------------------------------------------------------

Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, Holdings
and the Restricted Subsidiaries shall be in compliance,the Consolidated Leverage
Ratio, calculated on a Pro Forma Basis, with the covenant set forth in
Section 6.09shall not exceed 2.25:1.00 as of the last day of the most recent
Test Period (it being understood that if no Test Period cited in Section 6.09
has passed, the covenant in Section 6.09 for the first Test Period cited in such
Section 6.09 shall be satisfied as of the last four quarters ended and, as a
condition precedent to the effectiveness of any such designation, Holdings shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliancecalculation), (iii) such
designation complies with Section 6.05, (iv) no Subsidiary may be designated as
an Unrestricted Subsidiary if the Subsidiary to be so designated (directly, or
indirectly through its Subsidiaries) owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on any property of, Holdings or any Restricted
Subsidiary and (v) neither Holdings nor any Restricted Subsidiary shall at any
time be directly or indirectly liable for any Indebtedness that provides that
the holder thereof may (with the passage of time or notice or both) declare a
default thereunder or cause the payment thereof to be accelerated or payable
prior to its stated maturity upon the occurrence of a default with respect to
any Indebtedness, Lien or other obligation of any Unrestricted Subsidiary
(including any right to take enforcement action against such Unrestricted
Subsidiary). The designation of any Subsidiary as an Unrestricted Subsidiary
after the Closing Date shall constitute an Investment by Holdings therein at the
date of designation in an amount equal to the fair market value as determined in
good faith by Holdings of Holdings’ or its Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by Holdings or any Restricted
Subsidiary in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value as determined in good faith by Holdings at
the date of such designation of Holdings’ or its Restricted Subsidiary’s (as
applicable) Investment in such Subsidiary.

SECTION 5.15. Maintenance of Listings. In the case of Holdings, exercise
commercially reasonable efforts to cause its common stock to remain listed on
the New York Stock Exchange.

ARTICLE VI

Negative Covenants

From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated or been Cash
Collateralized and all L/C Disbursements shall have been reimbursed, each of
Holdings and the Borrowers covenant and agree with the Lenders that:

SECTION 6.01. Indebtedness. Holdings will not create, incur, assume or permit to
exist, and will not permit any Restricted Subsidiary to create, incur, assume or
permit to exist, any Indebtedness, except:

(a) Indebtedness in respect of Swap Agreements designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred in the
ordinary course of business and not for speculative purposes;

(b) Indebtedness owed to a Loan Party or any Restricted Subsidiary; provided
that such Indebtedness in excess of $5,000,000 shall (i) constitute Collateral
under the relevant Collateral Document if and to the extent required under
Section 5.09, (ii) be otherwise permitted under the provisions of Section 6.05
and (iii) if owing by a Loan Party, be subordinated to the Obligations on terms
reasonably acceptable to the Collateral Agent (including restrictions on any
payment or repayment at any time during the continuance of an Event of Default);

(c) Indebtedness under the Loan Documents;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 6.01 and
any Permitted Refinancing Indebtedness in respect thereof;

 

84



--------------------------------------------------------------------------------

(e) Guarantees by Holdings or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Holdings or any Restricted
Subsidiary, provided that in the case of any Guarantee in respect of
Indebtedness that is subordinated, such Guarantee must also be subordinated on
equivalent terms;

(f) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations or for the acquisition of fixed or capital assets (and whether
incurred prior to or within 270 days of such acquisition) within the limitations
set forth in Section 6.02(d); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $30,000,000
(in the aggregate for Holdings and all Restricted Subsidiaries), subject to the
penultimate paragraph of this Section 6.01;

(g) Indebtedness assumed in connection with or resulting from an acquisition,
merger, amalgamation or consolidation permitted under Section 6.05; provided
that (i) such Indebtedness was not created or incurred in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and
(ii) the aggregate principal amount of such Indebtedness outstanding at any time
shall not exceed $20,000,000 (in the aggregate for Holdings and all Restricted
Subsidiaries), subject to the penultimate paragraph of this Section 6.01;

(h) Indebtedness in respect of Capital Lease Obligations incurred in connection
with any Disposition permitted pursuant to Section 6.10(f) so long as the
aggregate net present value of all obligations under such Capital Lease
Obligations (excluding any amount attributable to interest or maintenance
expense) does not exceed the amount of the Net Cash Proceeds realized from such
Disposition;

(i) Indebtedness of Holdings or any of its Restricted Subsidiaries in respect of
any overdraft, working capital or similar credit facility established by
Holdings or such Restricted Subsidiary in the jurisdiction in which Holdings or
such Restricted Subsidiary conducts its business; provided that (i) the
aggregate principal amount of such Indebtedness outstanding at any time shall
not exceed $100,000,000 (in the aggregate for Holdings and all Restricted
Subsidiaries), subject to the penultimate paragraph of this Section 6.01, and
(ii) such Indebtedness shall be unsecured but may be (x) supported by a Letter
of Credit issued by an Issuing Bank pursuant to Section 2.05 or (y) secured by a
cash deposit by a Restricted Subsidiary of Holdings in the jurisdiction of its
organization;

(j) Indebtedness of Holdings or any Restricted Subsidiary in an aggregate
principal amount not to exceed $35,000,000 at any time outstanding (in aggregate
for Holdings and all Restricted Subsidiaries), subject to the penultimate
paragraph of this Section 6.01;

(k) Indebtedness of Holdings or any Restricted Subsidiary, provided that no
scheduled principal payment or any mandatory prepayment, redemption or similar
obligations under such Indebtedness may fall due at any time earlier than 91
days following the Latest Maturity Date other than customary change of control,
asset sale, casualty or condemnation and other customary exceptions; provided,
further, that immediately before and immediately after giving pro forma effect
to such incurrence, (i) no Default shall have occurred and be continuing,
(ii) the Consolidated Leverage Ratio would be at least 0.25x lower than the
Consolidated Leverage Ratio that would be required for compliance with the
covenant in Section 6.09shall not exceed 2.25:1.00 as of the last day of the
most recent Test Period for which such covenant is tested by reference to
financial statements delivered under Section 5.01 (i.e., if the required
Consolidated Leverage Ratio under Section 6.09 for such Test Period is
2.25:1.00, the Consolidated Leverage Ratio shall not exceed 2.00:1.00),5.01,
subject to the penultimate paragraph of this Section 6.01, and any Permitted
Refinancing Indebtedness in respect thereof;

(l) Indebtedness constituted by any counter-indemnity obligation to any bank or
financial institution in respect of any appeal bond issued by such bank or
financial institution on the account of any member of the Group in connection
with any appellate proceedings in which a member of the Group is a party;

(m) Permitted Unsecured Refinancing Debt issued, incurred or otherwise obtained
in exchange for or to refinance Term Loans and/or Revolving Loans, and Revolving
Commitments so long as the requirements of Section 2.09(b)(vii) are complied
with, and any Permitted Refinancing Indebtedness in respect thereof;

 

85



--------------------------------------------------------------------------------

(n) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt issued, incurred or otherwise obtained in exchange for or to
refinance Term Loans and/or Revolving Loans and Revolving Commitments so long as
the requirements of Section 2.09(b)(vii) are complied with, and any Permitted
Refinancing Indebtedness in respect thereof;

(o) Indebtedness in respect of bid, performance, surety, stay, customs, appeal
or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligations, in each
case, not in connection with Indebtedness for borrowed money;

(p) Indebtedness consisting of bona fide purchase price adjustments, earn-outs,
indemnification obligations, obligations under deferred compensation or similar
arrangements and similar items incurred in connection with acquisitions and
Dispositions not prohibited by Section 6.05 or 6.10;

(q) Indebtedness consisting of obligations to make payments to current or former
officers, directors, employees and consultants, their respective estates,
spouses or former spouses with respect to the cancellation, purchase or
redemption, or to finance the cancellation, purchase or redemption, of Equity
Interests of Holdings, the Borrowers or the Restricted Subsidiaries permitted by
Section 6.04;

(r) Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections, cash management services
and similar arrangements in each case in connection with deposit accounts;

(s) Indebtedness consisting of (x) the financing of insurance premiums with the
providers of such insurance or their affiliates or (y) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;

(t) Indebtedness supported by a Letter of Credit, to the extent that the
principal amount does not exceed the face amount of such Letter of Credit;

(u) Indebtedness in respect of judgments, decrees, attachments or awards not
constituting an Event of Default under clause (k) of Article VII;

(v) Indebtedness in the form of reimbursements owed to officers, directors,
consultants and employees;

(w) Indebtedness of Foreign Subsidiaries incurred on or after the Closing Date
in an aggregate principal amount not to exceed $50,000,000 at any time
outstanding, subject to the penultimate paragraph of this Section 6.01; and

(x)(x) obligations in respect of letters of credit, letters of support,
guarantees or similar obligations issued, made or incurred for the benefit of
Holdings or any Restricted Subsidiary in an aggregate principal amount not to
exceed $20,000,000 at any one time outstanding (in the aggregate for Holdings
and all Restricted Subsidiaries), subject to the penultimate paragraph of this
Section 6.01.6.01; and

(y) India Reorganization Bridge Loans.

Notwithstanding anything to the contrary herein, the aggregate principal amount
of Indebtedness permitted to be incurred by Restricted Subsidiaries that are not
Loan Parties pursuant to clauses (f), (g), (i), (j), (k), (w) and (x) to this
Section 6.01 shall not, at the time any such Indebtedness is incurred, exceed
the greater of (x) $75,000,000 and (y) an amount equal to 20% of Consolidated
EBITDA of Holdings as of the last day of the most recent Test Period for which
financial statements have been delivered under Section 5.01(a) or (b).

 

86



--------------------------------------------------------------------------------

Each category of Indebtedness (other than Indebtedness under the Loan Documents
which shall at all times be deemed to be outstanding pursuant to clause (c)) set
forth above shall be deemed to be cumulative and for purposes of determining
compliance with this Section 6.01, in the event that an item of Indebtedness (or
any portion thereof) at any time meets the criteria of more than one of the
categories described above, Holdings, in its sole discretion, may classify or
reclassify (or later divide, classify or reclassify) such item of Indebtedness
(or any portion thereof) and shall only be required to include the amount and
type of such Indebtedness in one of the above clauses.

SECTION 6.02. Liens. Holdings will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) Liens pursuant to any Loan Document;

(c) Liens existing on the Closing Date and listed on Schedule 6.02 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed and (ii) the amount secured or benefited thereby is not
increased;

(d) Liens securing Indebtedness permitted under Section 6.01(f); provided that
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness or, if applicable, subject to such Capital Lease
Obligations, Synthetic Lease Obligations or purchase money obligations;

(e) Liens existing on property at the time of its acquisition or existing on the
property of any Person that becomes a Restricted Subsidiary after the Closing
Date (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary, if such Equity Interests are required to be pledged to
secure the Obligations); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary and (ii) such Lien does not extend to or cover any other assets or
property other than those originally of the Person so acquired;

(f) Liens on assets Disposed of pursuant to Section 6.10(f) securing
Indebtedness permitted under Section 6.01(h);

(g) Liens on cash deposits securing Indebtedness permitted under
Section 6.01(i)(ii);

(h) Liens on the Collateral securing Permitted First Priority Refinancing Debt
and Permitted Second Priority Refinancing Debt;

(i) other Liens securing Indebtedness or other obligations in an aggregate
principal amount (for any and all such Liens) not to exceed $10,000,000 at any
time outstanding (in the aggregate for Holdings and all Restricted
Subsidiaries);

(j) rights of setoff and similar arrangements and Liens in respect of Cash
Management Obligations and in favor of depository and securities intermediaries
to secure obligations owed in respect of card obligations or any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds and fees and similar
amounts related to bank accounts or securities accounts (including Liens
securing letters of credit, bank guarantees or similar instruments supporting
any of the foregoing);

(k) Liens on the Collateral securing Indebtedness of Holdings or any Restricted
Subsidiary incurred pursuant to Section 6.01(w) or Section 6.01(x); provided
that a Senior Representative on behalf of the holders of such Indebtedness shall
have become party to the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable;

 

87



--------------------------------------------------------------------------------

(l) Liens (i) on “earnest money” or similar deposits or other cash advances in
connection with acquisitions permitted by Section 6.05 or (ii) consisting of an
agreement to Dispose of any Property in a Disposition permitted under
Section 6.10, including customary rights and restrictions contained in such
agreements;

(m) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Group or (ii) secure any Indebtedness;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(o) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;

(q) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;

(r) rights of setoff relating to purchase orders and other agreements entered
into with customers of Holdings or any Restricted Subsidiary in the ordinary
course of business;

(s) ground leases in respect of real property on which facilities owned or
leased by Holdings or any of its Restricted Subsidiaries are located and other
Liens affecting the interest of any landlord (and any underlying landlord) of
any real property leased by Holdings or any Restricted Subsidiary;

(t) any restriction or encumbrance with respect to the pledge or transfer of the
Equity Interests of a joint venture;

(u) Liens on any Property of (i) any Loan Party in favor of any other Loan Party
and (ii) any Subsidiary that is not a Loan Party in favor of Holdings or any
Restricted Subsidiary;

(v) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by Holdings or any of
its Restricted Subsidiaries in the ordinary course of business;

(w) Liens, pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers;

(x) Liens securing insurance premiums financing arrangements; provided that such
Liens secure only the applicable unpaid insurance premiums and attach only to
the proceeds of the applicable insurance policy; and

(y) any purchase option or similar right on securities held by the Borrower or
any of its Subsidiaries in any joint venture which option or similar right is
granted to a third party who holds securities in such joint venture; and

(z) Liens on the India Reorganization Bridge Loans Proceeds to secure the
obligations in respect of the India Reorganization Bridge Loans .

 

88



--------------------------------------------------------------------------------

provided that, none of the Liens under any of clauses (c) through (l) of this
Section 6.02 (other than those under clauses (h) and (k) thereof) shall affect
(x) any Collateral or (y) any asset of any Indian/PRC Holdco (including any
Equity Interest held or owned by any Indian/PRC Holdco in any Indian/PRC
Subsidiary (other than, in the case of clause (y), Liens on any asset of any
Indian/PRC Holdco that becomes an Indian/PRC Holdco solely as a result of the
India Reorganization Transactions that do not secure Indebtedness for borrowed
money and are created, incurred, assumed or suffered to exist, as applicable, in
the ordinary course of business consistent with past practice of Holdings and
its Restricted Subsidiaries)).

SECTION 6.03. Fundamental Changes. Holdings will not, and will not permit any
Restricted Subsidiary to, amalgamate, merge into or consolidate with any other
Person, or permit any other Person to amalgamate, merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing:

(a) any Subsidiary (that is not a Borrower or an Indian/PRC Holdco) may
amalgamate, merge or consolidate with (i) Holdings or a Borrower, provided that
Holdings or a Borrower, as the case may be, shall be the continuing or surviving
Person, or (ii) any one or more other Restricted Subsidiaries (that is not a
Borrower or an Indian/PRC Holdco); provided that in the cases of each of clauses
(i) and (ii), if such Subsidiary is an Unrestricted Subsidiary, any Indebtedness
or Lien granted on the assets of such Subsidiary is permitted by Section 6.01 or
6.02;

(b) (i) GII or Headstrong may be consolidated with or amalgamated or merged into
any other existing Domestic Borrower or any Restricted Subsidiary organized
under the Laws of the United States or any State thereof; provided that
simultaneously with such transaction, (x) the Person formed by such
consolidation or into which such Borrower is amalgamated or merged shall
expressly assume all obligations of such Borrower under the Loan Documents and
(y) the Person formed by such consolidation or into which such Borrower is
amalgamated or merged shall take all actions as may be required to preserve the
enforceability of the Loan Documents and validity and perfection of the Liens of
the Collateral Documents; and (ii) the Bermuda Borrower may be consolidated with
or merged into any Restricted Subsidiary organized or formed under the Laws of
Bermuda; provided that simultaneously with such transaction, (x) the Person
formed by such consolidation or into which the Bermuda Borrower is amalgamated
or merged shall expressly assume all obligations of the Bermuda Borrower under
the Loan Documents and (y) the Person formed by such consolidation or into which
the Bermuda Borrower is amalgamated or merged shall take all actions as may be
required to preserve the enforceability of the Loan Documents and validity and
perfection of the Liens of the Collateral Documents;

(c) any Restricted Subsidiary, other than an Indian/PRC Holdco, may consummate a
merger, amalgamation or consolidation solely in order to effect an Investment
permitted under Section 6.05;

(d) any Loan Party or any Restricted Subsidiary may consummate a merger,
amalgamation, dissolution, liquidation or consolidation (in each case) of the
entity that is being disposed of pursuant to a Disposition pursuant to
Section 6.10 (other than Section 6.10(e)), solely to effect such Disposition;
and

(e) any Subsidiary may liquidate or dissolve if Holdings determines in good
faith that such liquidation or dissolution is in its best interests and not
materially adverse to the Lenders and, if such Subsidiary is a Loan Party, such
Loan Party’s assets and property are transferred to another Loan Party; and

(f) in connection with the India Reorganization Transactions, (i) any Indian/PRC
Subsidiary may amalgamate, merge or consolidate with any other Indian/PRC
Subsidiary and (ii) any Indian/PRC Holdco may amalgamate, merge or consolidate
with any other Indian/PRC Holdco;

provided, however, that in each case, immediately after giving effect thereto
(A) in the case of any such merger, amalgamation or consolidation to which
Holdings or a Borrower is a party, Holdings or a Borrower, as the case may

 

89



--------------------------------------------------------------------------------

be, is the surviving corporation and (B) in the case of any such merger,
amalgamation or consolidation (other than under clause (d) above) to which any
Loan Party (other than Holdings or a Borrower) is a party, a Loan Party is the
surviving corporation and (C) each asset that is subject to any Lien under any
Collateral Document prior to any such merger, amalgamation, consolidation,
dissolution, liquidation or Disposition shall remain subject to valid and
perfected Liens under the Collateral Documents after such merger, amalgamation,
consolidation, reorganization or Disposition (except, in the case of clause
(b) or (c) only, where such asset is disposed of to a Person other than a Loan
Party pursuant to a Disposition permitted under Section 6.10 or an Investment
permitted under Section 6.05).

SECTION 6.04. Restricted Payments. Holdings will not, and will not permit any
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) any Subsidiary may make Restricted Payments or issue any Equity Interests,
in each case to Holdings, any Borrower, or any Restricted Subsidiary of Holdings
and any Restricted Subsidiary of Holdings may accept capital contributions from
Holdings and any other Restricted Subsidiaries of Holdings or any other owner of
the Equity Interests in the Restricted Subsidiary accepting such capital
contributions;

(b) Holdings and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in additional shares of Qualified
Equity Interests of such Person (pro rata to the holders of such Qualified
Equity Interests);

(c) Holdings and each Restricted Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests of it (which
issuance is otherwise permitted under this Section 6.04);

(d) Holdings may make other Restricted Payments not otherwise permitted by this
Section 6.04 in an aggregate amount not exceeding the sum of (i) so long as no
Event of Default under clause (a), (b), (h) or (i) of Article VII shall have
occurred and be continuing, $100,000,000, plus (ii) so long as no Event of
Default shall have occurred and be continuing, an amount equal to the Available
Amount Basket at such timeadditional amounts if the Consolidated Leverage Ratio
is less than or equal to 2.00 to 1.00 on a Pro Forma Basis as of the end of the
most recent Test Period for which financial statements have been delivered
pursuant to Section 5.01(a) or (b);

(e) Holdings may issue Equity Interests;

(f) any Restricted Payment constituted by any transaction permitted under
Section 6.03 or 6.10 shall be permitted;

(g) Holdings may (i) repurchase its Equity Interests upon the exercise of stock
options, stock appreciation rights, restricted stock, restricted stock units,
performance share units or other stock-based awards under any stock option plan,
incentive plan, compensation plan or other benefit plan (relating to such Equity
Interests) granted to and held by any of its present, future or former
employees, directors, officers or consultants of Holdings or any of its
Restricted Subsidiaries (or any Affiliates, spouses, former spouses, other
immediate family members, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) if such Equity Interests represent a
portion of the exercise price of such stock options, stock appreciation rights,
restricted stock, restricted stock units, performance share units or other
stock-based awards, (ii) make cash payments (that are insignificant in amounts)
in lieu of the issuance of fractional shares representing insignificant
interests in Holdings in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for Equity Interests in
Holdings (the issuance of which is permitted under this Agreement) or
(iii) repurchase, retire or otherwise acquire for value its Equity Interests
(including any restricted stock or restricted stock units) held by any of the
present, future or former employees, directors, officers or consultants (or any
Affiliates, spouses, former spouses, other immediate family members, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of Holdings or any of its Restricted Subsidiaries pursuant to any
employee, management or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, director,
officer or consultant of Holdings or any Restricted Subsidiary;

 

90



--------------------------------------------------------------------------------

(h) Holdings may make Restricted Payments consisting of Equity Interests in any
Unrestricted Subsidiary;

(i) Holdings may pay the Dividend;

(j) Holdings may cancel or terminate any warrants, options, stock appreciation
rights, restricted stock, restricted stock units, performance share units, other
stock-based awards or any other rights to acquire Qualified Equity Interests in
exchange for cash or the issuance of any other warrants, options, stock
appreciation rights, restricted stock, restricted stock units, performance share
units, other stock-based awards or rights to acquire Qualified Equity Interests;
and

(k) Holdings may make any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of such declaration such Restricted Payment
would have complied with another provision of this Section 6.04; provided that
the making of such Restricted Payment will reduce capacity for Restricted
Payments pursuant to such other provision when so made.

SECTION 6.05. Investments. Holdings will not, and will not allow any of its
Restricted Subsidiaries to, make or hold any Investments, except:

(a) Investments held by Holdings and its Restricted Subsidiaries in the form of
Cash Equivalents;

(b) advances to officers, directors, employees and consultants of Holdings and
its Restricted Subsidiaries for travel and entertainment in the ordinary course
of business and up to $15,000,000 at any time outstanding (in the aggregate for
Holdings and all Restricted Subsidiaries) for relocation and other analogous
ordinary business purposes;

(c) (i) Investments by Holdings and its Restricted Subsidiaries in Holdings or
any of its Subsidiaries outstanding on the Closing Date, (ii) additional
Investments by Holdings and its Restricted Subsidiaries in Loan Parties,
(iii) additional Investments by Restricted Subsidiaries of Holdings that are not
Loan Parties in other Restricted Subsidiaries that are not Loan Parties and
(iv) so long as no Default has occurred and is continuing or would result from
such Investment, additional Investments by the Loan Parties in Restricted
Subsidiaries that are not Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments (including debt obligations and
Equity Interests) received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business or received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(e) (i) Guarantees permitted by Section 6.01 and (ii) Guarantees by Holdings or
any of its Restricted Subsidiaries of obligations that do not constitute
Indebtedness entered into in the ordinary course of business;

(f) Investments existing on the Closing Date and set forth on Schedule 6.05(f),
provided that the amount thereof is not increased after the Closing Date (except
as expressly set forth in Schedule 6.05(f) or permitted under any other clause
of this Section 6.05);

(g) Investments by Holdings and any Restricted Subsidiary constituted by Swap
Agreements permitted under Section 6.01(a);

(h) Permitted Acquisitions;

 

91



--------------------------------------------------------------------------------

(i) Investments received in connection with any Disposition permitted under
Section 6.10 (other than a Disposition pursuant to Section 6.10(e));

(j) any Investment held by a Restricted Subsidiary acquired pursuant to clause
(h) at the time acquired, provided that such Investment is not made in
contemplation of such acquisition and the amount of such Investment is not
increased after the date of such acquisition (except as permitted under any
other clause of this Section 6.05);

(k) other Investments not otherwise permitted by this Section 6.05 in the
aggregate not exceeding the sum of (x) $100,000,000 plus (y) an amount equal to
the Available Amount Basket at such time additional amounts if the Consolidated
Leverage Ratio is less than or equal to 2.00 to 1.00 on a Pro Forma Basis as of
the end of the most recent Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b)(in the aggregate for Holdings and
all Restricted Subsidiaries);

(l) Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(m) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(n) Investments in the ordinary course of business consisting of the licensing
or contribution of intellectual property pursuant to development, marketing or
manufacturing agreements or arrangements or similar agreements or arrangements
with other Persons;

(o) advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;

(p) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings; and

(q) Holdings and its Restricted Subsidiaries may purchase inventory and other
Property to be used or sold in the ordinary course of business and make capital
expenditures; and

(r) Investments in connection with the India Reorganization Transactions.

Each category of Investments set forth above shall be deemed to be cumulative
and for purposes of determining compliance with this Section 6.05, in the event
that an Investment (or any portion thereof) at any time meets the criteria of
more than one of the categories described above, Holdings, in its sole
discretion, may classify or reclassify (or later divide, classify or
re-classify) such Investment (or any portion thereof) and shall only be required
to include the amount and type of such Investments in one of the above clauses.

SECTION 6.06. Prepayments of Indebtedness. Holdings will not, and will not
permit any of its Restricted Subsidiaries to, prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted) any Subordinated Indebtedness or make any payment in
violation of any subordination terms of any Indebtedness, except:

(a) prepayment of any Indebtedness permitted under Section 6.01(b) (subject to
the terms of any subordination applicable thereto);

(b) any refinancing, renewal or extension of any Subordinated Indebtedness with
any Permitted Refinancing Indebtedness;

(c) conversions of any such Subordinated Indebtedness to Equity Interests of
Holdings, the Borrowers or any other Restricted Subsidiary; and

(d) other prepayments, redemptions, purchases, defeasances or other
satisfactions prior to the scheduled maturity of any Subordinated Indebtedness
not otherwise permitted under this Section 6.06 in an aggregate amount not to
exceed (i) $100,000,000, plus (ii) so long as no Event of Default shall have
occurred and is continuing or would result therefrom, an amount equal to the
Available Amount Basket at such timeadditional amounts if the Consolidated
Leverage Ratio is less than or equal to 2.00 to 1.00 on a Pro Forma Basis as of
the end of the most recent Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b).

 

92



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates. Holdings will not, and will not
permit any Restricted Subsidiary to, enter into any transaction of any kind with
any Affiliate of Holdings involving aggregate consideration in excess of
$2,000,000 (an “Affiliate Transaction”), whether or not in the ordinary course
of business, unless:

(1) such transaction is on terms and conditions no less favorable in any
material respect to Holdings or such Restricted Subsidiary than would be
obtainable by Holdings or such Restricted Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate;

(2) a Responsible Officer of Holdings delivers an officer’s certificate
certifying that such Affiliate Transaction satisfies the criteria in clause
(1) above; and

(3) in the event such Affiliate Transaction involves an aggregate consideration
in excess of $10,000,000, the terms of such transaction have been approved by a
majority of the members of the Board of Directors of Holdings and by a majority
of the members of such Board of Directors (if any) having no personal stake in
such transaction (and such majority or majorities, as the case may be,
determines that such Affiliate Transaction satisfies the criteria in clause
(1) above).

Notwithstanding the foregoing, the following Affiliate Transactions shall be
permitted:

(a) transactions by and among members of the Group;

(b) the payment of customary compensation and benefits and reimbursements of
out-of-pocket costs to, and the provision of indemnity on behalf of, directors,
officers, consultants and employees of Holdings or any Restricted Subsidiary and
employment, incentive, benefit, consulting and severance arrangements entered
into in the ordinary course of business with officers, directors, consultants
and employees of Holdings or its Restricted Subsidiaries; provided that during
any period that Holdings is a public company regulated by, and required to file
regular periodic reports with, the SEC, any compensation paid to any director or
executive officer of Holdings or any Restricted Subsidiary which has been
specifically approved by the Board of Directors of Holdings (or by any committee
of the Board of Directors of Holdings responsible for such approval) during such
period will be deemed to be reasonable for purposes of this clause (b);

(c) Restricted Payments permitted under Section 6.04;

(d) the issuance of Qualified Equity Interests of Holdings and the granting of
registration or other customary rights in connection therewith;

(e) transactions with joint ventures that are Affiliates solely as a result of
Holdings’ or a Restricted Subsidiary’s Control over such joint venture;

(f) transactions with landlords, customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business; and

(g) loans and advances to officers, directors, consultants and employees in the
ordinary course of business; and

(h) the India Reorganization Transactions.

 

93



--------------------------------------------------------------------------------

SECTION 6.08. Restrictive Agreements. Holdings will not permit any Restricted
Subsidiary (other than the Borrowers or any Guarantor) to enter into or permit
to exist any Contractual Obligation (other than this Agreement, any other Loan
Document or any documentation evidencing any Credit Agreement Refinancing
Indebtedness) that restricts the ability of (a) any Restricted Subsidiary to
make Restricted Payments to any Borrower or any Guarantor or to otherwise
transfer property to or invest in any Borrower or any Guarantor or (b) any
Borrower or any Guarantor to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided that the foregoing
shall not apply to (i) (x) Contractual Obligations which exist on the Closing
Date and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions described in clause (a) or (b) above that are
contained in such Contractual Obligation, (ii) Contractual Obligations that are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary
becomes a Restricted Subsidiary, so long as such Contractual Obligations were
not entered into in contemplation of such Person becoming a Restricted
Subsidiary, (iii) Contractual Obligations in agreements evidencing Indebtedness
of a Restricted Subsidiary which is not a Loan Party, (iv) restrictions that
arise in connection with any Disposition permitted by Section 6.10,
(v) restrictions that are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 6.05, (vi) Contractual Obligations in agreements evidencing Indebtedness
incurred pursuant to Section 6.01(j), 6.01(k), 6.01(m) or, 6.01(n) or 6,01(y),
to the extent the restrictions in such Contractual Obligations are not, in the
good faith determination of Holdings, more restrictive, taken as a whole, than
the restrictions contained in this Agreement, (vii) customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto,
(viii) Contractual Obligations in agreements evidencing secured Indebtedness
permitted pursuant to Section 6.01(f) to the extent that the restrictions in
such Contractual Obligations apply only to the property or assets securing such
Indebtedness, (ix) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest, (x) customary provisions restricting
assignment or transfer of any agreement entered into in the ordinary course of
business, (xi) restrictions imposed by applicable Law, (xii) customary
restrictions and conditions contained in documents relating to any Lien, so long
as (x) such Lien is a permitted by Section 6.02 and such restrictions relate
only to the specific asset subject to such Lien and (y) such restrictions are
not created for the purpose of avoiding the restrictions imposed by this
Section 6.08, (xiii) restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (xiv) any
negative pledge in favor of any Borrower under the Genpact Sub-Contracts or
(xv) Contractual Obligations or restrictions which are amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xiv) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancing are, in the good faith determination of Holdings, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.09. Financial Covenant. Holdings will not permit the Consolidated
Leverage Ratio as of the last day of any Test Period ending after the Closing
Date (commencing with the Test Period ending December 31, 2012) to exceed the
ratio set forth below opposite the Test Period during which such last day
occurs:2.50:1.00; provided that the provisions of this Section 6.09 shall not be
applicable to any such Test Period if on the last day of such Test Period the
aggregate principal amount of Revolving Loans, Swingline Loans and/or Letters of
Credit (excluding Letters of Credit which have been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank) that are issued and/or outstanding is less than or equal to
$50,000,000.

 

Date of Fiscal Quarter End

  

Consolidated Leverage Ratio

December 31, 2012 – September 30, 2014

   2.50 to 1.00

December 31, 2014 and thereafter

   2.25 to 1.00

The provisions of this Section 6.09 are for the benefit of the Revolving Lenders
having Revolving Credit Exposure only and the Required Revolving Lenders may
amend, waive or otherwise modify this Section 6.09 or the defined terms used
solely for purposes of this Section 6.09 or waive any Default resulting from a
failure to perform or observe this Section 6.09 without the consent of any
Lenders other than the Required Revolving Lenders and otherwise in accordance
with the provisions of Section 9.02.

 

94



--------------------------------------------------------------------------------

SECTION 6.10. Dispositions. Holdings will not, and will not permit any
Restricted Subsidiary to, make any Disposition, except:

(a) Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business, and Dispositions of
property no longer used or useful in the conduct of the business of Holdings,
any Borrower or any of their respective Subsidiaries in the ordinary course of
business;

(b) Dispositions (including non-exclusive licenses) of inventory and immaterial
assets, in each case in the ordinary course of business;

(c) Dispositions of Property to the extent that (i) such Property is exchanged
for credit against the purchase price of similar replacement Property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement Property;

(d) Dispositions of Property by any member of the Group to any other member of
the Group; provided that, if such Disposition constitutes an Investment, such
Investment is permitted under Section 6.05;

(e) Dispositions permitted by Section 6.03 (other than Section 6.03(d)) or
Section 6.04 (other than Section 6.04(f)) and Dispositions constituted by the
making of any Investment permitted by Section 6.05;

(f) Dispositions by Holdings and its Restricted Subsidiaries pursuant to
sale-leaseback transactions, provided that the aggregate fair market value of
all property so Disposed of shall not exceed $50,000,000 (in aggregate for
Holdings and all Restricted Subsidiaries) from and after the Closing Date;

(g) Dispositions of overdue accounts receivable solely in connection with the
collection or compromise thereof;

(h) Dispositions pursuant to operating leases, subleases, licenses or
sublicenses, in each case entered into in the ordinary course of business and
which do not materially interfere with the business of Holdings and its
Restricted Subsidiaries;

(i) Dispositions of Property to the extent subject to Casualty Events;

(j) Dispositions of cash and Cash Equivalents;

(k) Dispositions of any Equity Interests in Unrestricted Subsidiaries;

(l) Dispositions of other Property by Holdings and its Restricted Subsidiaries
with an aggregate fair market value (as determined in good faith by Holdings)
for all such Dispositions in any fiscal year not to exceed 7.5% of the
Consolidated Total Assets of Holdings and its Restricted Subsidiaries as at the
last day of the immediately preceding fiscal year, with unused amounts from any
fiscal year being available for additional Dispositions in the next succeeding
fiscal year only (it being understood that any Disposition in any fiscal year
pursuant to this clause (l) shall be deemed first to have utilized any amount
carried forward from any prior year before being applied to the 7.5% limitation
referred to above for such fiscal year);

(m) Dispositions of Investments in, and issuances of any Equity Interests in,
joint ventures to the extent required by, or made pursuant to buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and

(n) any Restricted Subsidiary may liquidate or dissolve if Holdings determines
in good faith that such liquidation or dissolution is in its best interests and
not materially adverse to the Lenders and, if such Subsidiary is a Loan Party,
such Loan Party’s assets and property are transferred to another Loan Party;

 

95



--------------------------------------------------------------------------------

provided, however, that (A) any Disposition pursuant to Section 6.10(f) and
Section 6.10(l) shall be for the fair market value of such Property at the time
of such Disposition in the good faith determination of Holdings, (B) nothing
contained in this Section 6.10 shall prohibit the disposition of mortgage loans
in the ordinary course of business by Genpact Mortgage Services, Inc. or any
successor entity thereof upon the acquisition of Genpact Mortgage Services, Inc.
and (C) other than as permitted under Section 6.10(d), none of the assets
subject to any such Disposition shall consist of any Equity Interest in GII or
any interest therein or (except in the case of any sale of all (but not part) of
the Equity Interests in any Restricted Subsidiary of Holdings that is a
Guarantor and the requirements of Section 5.09(b) continue to be complied with
after such sale) any Equity Interest in any such Restricted Subsidiary or any
interest therein.

SECTION 6.11. Changes in Nature of Business. Holdings will not, and will not
permit any Restricted Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by Holdings and
its Restricted Subsidiaries on the Closing Date or any similar, ancillary,
complementary or related lines of business or, if otherwise, lines of business
that, in the good faith judgment of Holdings’ Board of Directors, are consistent
with Holdings’ strategic vision as determined from time to time by Holdings’
Board of Directors.

SECTION 6.12. Use of Proceeds. Holdings will not, and will not permit any
Restricted Subsidiary to, use the proceeds of any Credit Event, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

SECTION 6.13. Amendments of Organizational Documents. Holdings will not, and
will not permit any Loan Party or any Restricted Subsidiary to, amend any
Organization Documents of any Loan Party or of any Restricted Subsidiary (the
Equity Interests of which are subject to any Lien under any Collateral Document)
in any manner adverse in any material respect to the interests of the Lenders.

SECTION 6.14. Accounting Changes. Holdings will not, and will not permit any
Restricted Subsidiary to, make any change in fiscal year; provided that, any
Subsidiary of Holdings acquired or created after the Closing Date shall be
permitted to change its fiscal year to the extent that such change is made to
conform such Subsidiary’s fiscal year to Holdings’ fiscal year, if different.

SECTION 6.15. Holding Companies. Notwithstanding anything to the contrary
contained in this Article VI or in any other Loan Documents, Holdings will not,
and will not permit any Restricted Subsidiary to, with respect to any Indian/PRC
Holdco (a) dispose of, or create, incur, assume or suffer to exist any Lien
upon, any stock or other Equity Interests in any Indian/PRC Subsidiary, any
Indian/PRC Holdco or any other Restricted Subsidiary held by it, or enter into
any agreement for such Disposition or Lien, except (i) pursuant to the
Collateral Documents or as otherwise permitted by Section 6.02 (other than
Section 6.02(c) and (i)) and (ii) any Disposition of Equity Interests in any of
its Restricted Subsidiaries that is permitted under Section 6.03 or 6.10; or
(b) (i) operate other than as a passive holding company of the Equity Interests
owned by it, conduct, transact or otherwise engage in, commit to conduct,
transact or otherwise engage in, or hold itself out as conducting, transacting
or otherwise engaging in, any business or operations other than any business or
operations incidental to its existing and permitted activities or (ii) own any
property or asset with a fair market value in excess of $20,000,000, other than
any Equity Interest in any Indian/PRC Subsidiary or any other Indian/PRC Holdco
or (in the case of Genpact India Holdings, Genpact Mauritius - Jaipur SEZ,
Genpact Mauritius – Bhuvaneshware SEZ and Genpact Mauritius Services) any
Excluded Subsidiary, or cash and Cash Equivalents or (iii) create, incur, assume
or suffer to exist any Indebtedness or other obligation or liability in an
aggregate principal amount not to exceed $20,000,000 at any one time outstanding
other than (A) the Obligations under the Loan Documents, (B) solely with respect
to Genpact India Investments, any obligation or liability arising under Indian
law solely by virtue of its being the shareholder or other owner of Equity
Interests of Genpact India and (C) administrative expenses incurred in the
ordinary course of its acting as a passive holding company as set forth in
clause (b) and any liabilities (not constituting Indebtedness) incidental to the
activities of such Indian/PRC Holdco permitted hereunder; provided that each
Indian/PRC Holdco may receive capital contributions, make Investments in
Indian/PRC Subsidiaries directly held by it and make Restricted Payments to the
extent otherwise permitted in this Article VI. Each of Holdings and the
Borrowers shall ensure that all Equity Interests in each Indian/PRC Subsidiary
(falling within clause (a) of the definition thereof) (other than an Excluded
Subsidiary) shall be directly owned by an Indian/PRC Holdco (that is a
Guarantor) unless held by another Loan Party; provided that, solely with respect
to an Indian/PRC Holdco that becomes an Indian/PRC Holdco solely as a result of
the India Reorganization

 

96



--------------------------------------------------------------------------------

Transactions, (i) the limitations in clause (a) above shall not apply to any
Liens created, incurred, assumed or suffered to exist by such Indian/PRC Holdco
that (x) do not secure any Indebtedness for borrowed money and (y) are created,
incurred, assumed or suffered to exist, as applicable. in the ordinary course of
business and consistent with the past practice of Holdings and its Restricted
Subsidiaries, and (ii) the limitations in clauses (b)(i) and (b)(ii) above shall
not apply to such Indian/PRC Holdco.

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrowers or any Restricted Subsidiary in or in connection with
this Agreement or any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document required to be delivered in connection with this Agreement or
any other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) Holdings or the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03(i) (solely with
respect to Holdings, the Borrowers and any Indian/PRC Holdco) or Article VI;
provided that a Default as a result of a breach of Section 6.09 (a “Financial
Covenant Event of Default”) shall not constitute an Event of Default with
respect to any Term Loans unless and until the Revolving Lenders have declared
all amounts outstanding under the Revolving Credit Facility to be immediately
due and payable and all outstanding Revolving Commitments to be immediately
terminated, in each case in accordance with this Agreement and such declaration
has not been rescinded on or before such date (the “Term Loan Standstill
Period”);

(e) (i) any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent or the Required
Lenders to Holdings or (ii) the Borrowers shall fail to observe the agreements
set forth in Section 3(b) of the L/C Letter Agreement, and such failure shall
continue unremedied for a period of thirty (30) days after written notice
thereof from the Existing L/C Issuer to the Borrowers and the Administrative
Agent;

(f) Holdings, any Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than Indebtedness hereunder), when and as
the same shall become due and payable, or if a grace period shall be applicable
to such payment under the agreement or instrument under which such Indebtedness
was created, beyond such applicable grace period;

(g) Holdings, any Borrower or any Restricted Subsidiary shall default in the
performance of any obligation in respect of any Material Indebtedness (other
than Indebtedness hereunder) or any “change of control” (or equivalent term)
shall occur with respect to any Material Indebtedness, in each case, that
results in such Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or

 

97



--------------------------------------------------------------------------------

without the giving of notice but after giving effect to any applicable grace
period) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than solely in Qualified Equity
Interests); provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or as a result of a casualty
event affecting such property or assets;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, any Borrower or any Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, any Borrower or any Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) Holdings, any Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of any proceeding or petition described in clause (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, any Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

(j) Holdings, any Borrower or any Restricted Subsidiary shall become generally
unable, admit in writing its inability generally or fail generally to pay its
debts as they become due;

(k) one or more final, non-appealable judgments for the payment of money in an
aggregate amount in excess of $50,000,000 (to the extent due and payable and not
covered by insurance as to which the relevant insurance company has not denied
coverage) shall be rendered against Holdings, any Borrower or any Restricted
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of sixty (60) consecutive days during which execution
shall not be paid, bonded or effectively stayed;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien or security interest on
any assets of Holdings, any Borrower or any Restricted Subsidiary under Sections
436(f) or 430(k) of the Code or under Section 4068 of ERISA;

(m) a Change in Control shall occur;

(n) any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted in writing by any Transaction Obligor not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Collateral Document, in each case, with respect to Collateral having
a fair market value in excess of $30,000,000, except (i) as a result of the
release of a Loan Party or the sale, transfer or other disposition of the
applicable Collateral (including as a result of the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary) in a transaction permitted under the
Loan Documents or (ii) as a result of any action of the Administrative Agent,
Collateral Agent or any Lender or the failure of the Administrative Agent,
Collateral Agent, or any Lender to take any action within its control;

(o) any material provision of any Collateral Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.10) or as a result of acts or omissions by the Administrative
Agent or any Lender or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Collateral Document; or any
Loan Party denies in writing that it has any or further liability or obligation
under any Collateral

 

98



--------------------------------------------------------------------------------

Document (other than as a result of repayment in full of the Obligations and
termination of the Commitments), or purports in writing to revoke or rescind any
Collateral Document, in each case, with respect to Collateral purported to be
covered by the Collateral Documents which has a fair market value in excess of
$30,000,000; or

(p) any Guarantee purported to be created under the Guarantee Agreement shall
cease, for any reason, to be in full force and effect or any Loan Party or any
Affiliate of a Loan Party shall so assert other than as a result of the sale or
transfer of such Loan Party (including the designation as an Unrestricted
Subsidiary) or as a result of any other transaction permitted hereunder or
thereunder;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, if a Financial Covenant Event of Default
occurs and is continuing and prior to the expiration of the Term Loan Standstill
Period, at the request of the Required Revolving Lenders under the Revolving
Credit Facility only, and in such case only with respect to the Revolving
Commitments, Swing Line Loans, and any Letters of Credit (excluding Letters of
Credit which have been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank)) shall, by notice to the
Borrowers, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers and (iii) require that the
applicable Borrowers Cash Collateralize the L/C Exposure (in an amount equal to
103% of the then Outstanding Amount of all L/C Exposure); and in case of any
event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints MSSF
to act on its behalf as the Administrative Agent and authorizes MSSF to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto. Each of the
Lenders and the Issuing Banks hereby irrevocably appoints MSSF as its Collateral
Agent and authorizes MSSF to take such actions on its behalf and to exercise
such powers as are delegated to the Collateral Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Administrative Agent, the Collateral Agent, the Lenders and the
Issuing Banks, and neither Holdings nor the Borrowers shall have any rights as a
third party beneficiary of any of such provisions, except as expressly set forth
in subparagraph (f) below.

(b) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Holdings, the Borrowers or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

99



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law; and (c) except as expressly set forth herein and in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Holdings or any of its Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided herein) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default thereof is given to the Administrative Agent by
Holdings, a Borrower, a Lender or an Issuing Bank, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

(d) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(e) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of this Article VIII shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities provided for herein as well as activities as
Administrative Agent.

(f) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers and (unless an Event of Default under clause
(a) or (b), (h) or (i) of Article VII shall have occurred and be continuing)
with the consent of the Borrowers (which consent of the Borrowers shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring

 

100



--------------------------------------------------------------------------------

Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Banks under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article VIII and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent. Any resignation by MSSF as Administrative
Agent pursuant to this section shall also constitute its resignation as Issuing
Bank and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit. If the
Person serving as Administrative Agent is a Defaulting Lender pursuant to clause
(d) of the definition of Defaulting Lender, the Required Lenders may, to the
extent permitted by applicable Law, by notice in writing to the Borrowers and
such Person, remove such Person as Administrative Agent, and the Borrowers in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Borrowers shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been appointed by the
Borrowers or the Required Lenders, as applicable, and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with notice on the Removal Effective
Date.

(g) Each Lender and each Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(h) To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.15,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the

 

101



--------------------------------------------------------------------------------

exemption from, or reduction of withholding Tax ineffective), whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this clause (h). The agreements in
this clause (h) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, a “Lender”
shall, for purposes of this clause (h), include any Swingline Lender and any
Issuing Bank.

(i) The Lenders irrevocably agree:

(i) that any Lien on any Property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (A) upon termination of
the Commitments and payment in full of all Obligations (in each case, other than
(x) obligations under Secured Hedge Agreements, (y) Cash Management Obligations
and (z) contingent reimbursement and indemnification obligations, in each case
not yet accrued and payable) and the expiration or termination or Cash
Collateralization of all Letters of Credit (or the making of other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank in
their sole discretion), (B) at the time the Property subject to such Lien is
Disposed or to be Disposed as part of or in connection with any Disposition
permitted hereunder or under any other Loan Document to any Person (other than
any Disposition to another Loan Party), (C) subject to Section 9.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such greater number of Lenders as may be required pursuant
to Section 9.02) or (D) if the Property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee under the Guarantee Agreement pursuant to clause (iii) below;

(ii) (A) to release or subordinate any Lien on any Property (other than the
Equity Interests of the Borrowers and any Indian/PRC Holdco) granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(d) and (B) that the
Administrative Agent is authorized (but not required) to release or subordinate
any Lien on any Property (other than the Equity Interests of the Borrowers and
any Indian/PRC Holdco) granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such Property that is permitted by
any other clause of Section 6.02; and

(iii) that any Transaction Obligor (other than the Borrowers) shall be
automatically released from its applicable obligations under the Guarantee
Agreement, the US Pledge Agreement and each other Loan Document if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder; and

(iv) subject to Section 5.09(b), that any Subsidiary that is at any time an
Indian/PRC Holdco may, at the request of Holdings, be released from its
applicable obligations under the Guarantee Agreement, the US Pledge Agreement
and each other Loan Document if such Person ceases to be an Indian/PRC Holdco as
a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Transaction Obligor from its applicable obligations under the Guarantee
Agreement, the US Pledge Agreement and each other Loan Document pursuant to this
subsection (i). In each case as specified in this subsection (i), the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Transaction Obligor such documents as such Transaction Obligor may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guarantee Agreement, in each case in accordance with the
terms of the Loan Documents and this subsection (i).

 

102



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, none of the “arrangers,” “book
running managers,” “syndication agent” or “documentation agent” listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Holdings, the Borrowers, the Administrative Agent, any Issuing Bank or
the Swingline Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to Article
II if such Lender or such Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, Holdings or the
Borrowers may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by them; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD

 

103



--------------------------------------------------------------------------------

PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, any other Agent or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to Holdings, the
Borrowers, any Lender, any Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Holdings’, the Borrowers’, the Administrative Agent’s
or any Arranger’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Holdings, the Borrowers, any Lender, any Issuing Bank or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrowers, the Administrative
Agent, the Issuing Banks and the Swingline Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the Issuing Banks and the
Swingline Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, each Issuing Bank and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Borrowing Requests and
Swingline Loan Notices) purportedly given by or on behalf of Holdings or the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Holdings or the Borrowers unless due to such Person’s gross negligence or
willful misconduct. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrowers therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as otherwise set forth in this Agreement or in any other Loan
Document (with respect to such Loan Document), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by Holdings, the Borrowers and the Required Lenders or by Holdings, the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that, no such agreement shall (i) increase the Commitment of any Lender
without the written consent of each Lender directly affected thereby, it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default or mandatory prepayment shall not constitute an
increase of any Commitment of any Lender, (ii) reduce the principal amount of
any Loan or L/C Disbursement or reduce the rate of

 

104



--------------------------------------------------------------------------------

interest or premium thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby; provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrowers to pay interest at the Default Rate, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or L/C Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Term Loans shall not constitute a postponement
of any date scheduled for the payment of principal or interest, (iv) change
Section 2.16(b), (c) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender directly
affected thereby, (v) change any of the provisions of this Section 9.02, the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender, (vi) except in connection with a transaction
permitted under this Agreement, release all or substantially all of the
Guarantors from their obligations under the Guarantee Agreement, without the
written consent of each Lender or (vii) except in connection with a transaction
permitted under this Agreement, release all or substantially all of the
Collateral from the Lien of the Collateral Documents, without the written
consent of each Lender; provided that (1) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the relevant Issuing Bank or the Swingline Lender,
as the case may be and (2) the Administrative Agent, Holdings and the applicable
Borrowers may, with the consent of each of the foregoing but without the consent
of any other Person, amend, modify or supplement this Agreement and any other
Loan Document to cure any ambiguity, typographical or technical error, defect or
inconsistency; provided, further, that any waiver, amendment or modification of
this Agreement that (x) by its terms affects only the rights or duties under
this Agreement of Lenders holding Loans or Commitments of a particular Class
(but not the Lenders holding Loans or Commitments of any other Class) or (y) by
its terms adversely affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) may be effected by an agreement or
agreements in writing entered into by Holdings, the applicable Borrowers and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section 9.02 if such Class of Lenders
were the only Class of Lenders hereunder at the time. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (it being understood that
any Commitments, Loans or the Revolving Credit Exposure held or deemed held by
any Defaulting Lender shall be excluded in determining whether all Lenders, the
Required Lenders, the Required Revolving Lenders or the Required Class Lenders
or any other requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to this
Section 9.02); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender and (ii) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender).

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, Holdings and the applicable Borrowers (i) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving Credit
Exposures and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Notwithstanding the foregoing, guarantees, collateral documents, security
documents, the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement and any other intercreditor agreement entered into pursuant to the
terms hereof, and related documents executed in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent or Collateral
Agent, as applicable, and may be amended, modified, terminated or waived, and
consent to any departure therefrom may be given, without the consent of any
Lender if such amendment, modification, waiver or consent is given in order to
(x) comply with local Law or (y) cause such guarantee, collateral document,
security document or related document to be consistent with this Agreement and
the other Loan Documents. The applicable Borrowers and the Administrative Agent
may, without the consent of any other Lender, effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of Holdings and the Administrative Agent to effect the provisions of
Sections 2.18, 2.19, and 2.20.

 

105



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Arrangers and the Administrative Agent
and their respective Affiliates (and, if necessary, one local counsel in each
applicable jurisdiction and regulatory counsel), in connection with the
syndication of the Facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the relevant
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender (limited to the reasonable and documented
fees, charges and disbursements of a single counsel for the Administrative Agent
and the Lenders, which counsel shall be selected by the Administrative Agent
(and, if the Administrative Agent reasonably deems it necessary, one local
counsel in each applicable jurisdiction, regulatory counsel and one additional
counsel for the affected parties in the event of a conflict of interest)), in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrowers shall indemnify the Administrative Agent, the Arrangers, the
Syndication Agent, the Documentation Agent, each Issuing Bank and each Lender
(including the Swingline Lender), and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and documented out-of-pocket expenses, including the
reasonable and documented fees, charges and disbursements of a single counsel
for the Indemnitees selected by the Administrative Agent (and, if the
Administrative Agent reasonably deems it necessary, one local counsel in each
applicable jurisdiction and one additional counsel for each similarly situated
group of affected Indemnitees in the event of an actual or perceived conflict of
interest), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent and its Related Parties, only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrowers or any of
their Subsidiaries, or any Environmental Liability related in any way to a
Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether brought by a Borrower, any other
Loan Party, their respective equityholders or any third party; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Affiliates, officers, directors, employees or Controlling Persons or
(y) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Loan Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent, an Issuing Bank, the Swingline Lender or
any Related Party of any of the foregoing under clause (a) or (b) of this
Section 9.03, each Lender severally agrees to pay to the Administrative Agent,
the relevant Issuing Bank, the Swingline Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent, Issuing Bank or Swingline Lender
in connection with such capacity.

 

106



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable Law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto and
any Indemnitee on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
this clause (d) shall in no way limit the Borrowers’ indemnification obligations
set forth in clauses (a) and (b) of this Section 9.03.

(e) All amounts due under this Section 9.03 shall be payable not later than 60
days after written demand therefor; provided, however, that an Indemnitee shall
promptly refund any amount received under this Section 9.03 to the extent that
there is a final judicial or arbitral determination that such Indemnitee was not
entitled to indemnification rights with respect to such payment pursuant to the
express terms of this Section 9.03.

SECTION 9.04. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, other than as expressly
contemplated herein, no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this
Section 9.04, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 9.04 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section 9.04 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 9.04 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Disbursements and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments of any Class and the Loans at the time owing to it of any
Class or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 9.04, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of Term Loans of any Class unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the applicable Borrowers otherwise consent (each such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

107



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans. Any assignment of Term
Loans shall be made ratably as between the Domestic Term Loans and the Bermuda
Term Loans and any assignment of Revolving Loans shall be made ratably as
between the Domestic Revolving Loans and the Bermuda Revolving Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 9.04 and, in
addition:

(A) the consent of the applicable Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Article VII(a), (b), (h), (i) or (j) has occurred and is continuing at the
time of such assignment,(2) such assignment is an assignment of a Term Loan of
any Class to a Lender, an Affiliate of a Lender or an Approved Fund, (3) such
assignment is an assignment of a Revolving Loan of any Class or a Revolving
Commitment by any Lender to an Affiliate of such Lender or (4) such assignment
is an assignment of Domestic Term B-1 Loans in connection with the primary
syndication of the Domestic Term B-1 Loans; provided that the applicable
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Commitment or (2) a Term Loan of any Class to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Lender and each Issuing Bank (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (x) that only one such fee shall be payable in the event of simultaneous
assignments to or from two or more Approved Funds and (y) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Holdings, any Borrower or any of Holdings’ Affiliates or Subsidiaries,
(B) any Defaulting Lender or its subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this subclause (B) or (C) a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 9.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the applicable Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 9.04.

 

108



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and interest thereon of the Loans and L/C
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Eligible Assignee, the
Eligible Assignee’s completed Administrative Questionnaire (unless the Eligible
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(iv) of this Section and any written consent to
such assignment required by paragraph (b)(iii) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. The entries in the Register shall
be conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers and the
Administrative Agent and its Affiliates and, as to the entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrowers or any
of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Disbursements and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Holdings, the
Borrowers, the Administrative Agent, the Lenders and the Issuing Banks shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 9.02(b)(i) that affects such Participant. Subject to
subsection (e) of this Section 9.04, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations of such sections and Section 2.17) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section 9.04. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Sections 2.16 and 2.17 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts and interest thereon of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary in connection with a Tax audit or other proceeding to establish
that any loans are in registered form for U.S. federal income tax purposes. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the Participant for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant except to the extent that the Participant’s right to a
greater payment results from a Change in Law after the Participant becomes a
Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

 

109



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Event, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile, pdf or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of a
Borrower against any of and all the Obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured or are owed to a branch or office of
such Finance Party different from the branch or office holding such deposit or
obligated on such indebtedness, provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over by such Defaulting Lender immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.22 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Finance Parties, and
(y) such Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each of the Finance Parties and their respective Affiliates under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) that any Finance Party or any of its respective Affiliates may
have. Each of the Finance Parties agrees to notify the applicable Borrower and
(if such Finance Party is not the Administrative Agent) the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

110



--------------------------------------------------------------------------------

(b) To the extent that any payment by or on behalf of the Borrowers is made to
the Administrative Agent, any Issuing Bank or any Lender, or the Administrative
Agent, any Issuing Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (i) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred and (ii) each Lender and each Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the Issuing Banks under clause
(ii) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
construed in accordance with and governed by the Laws of the State of New York
(without regard to the conflict of law principles thereof to the extent that the
application of the Laws of another jurisdiction would be required thereby).

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by Law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. To the extent that Holdings or any Borrower
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, each of Holdings and each Borrower hereby irrevocably
waives such immunity in respect of its obligations under this Agreement and each
of the other Loan Documents and, without limiting the generality of the
foregoing, agrees that the waivers set forth herein shall have the fullest scope
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act. Nothing in
this Agreement or in any other Loan Document shall affect any right that any
Finance Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or Holdings or
its properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section 9.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by Law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO

 

111



--------------------------------------------------------------------------------

A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11. Headings. Article and section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential or shall be under a professional obligation to keep such
Information confidential, in each case, on terms at least as restrictive as
those set forth in this Section 9.12), (b) to the extent requested or required
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; provided that to the extent
practicable and permitted by Law and except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, the Borrowers have
been notified prior to such disclosure so that the Borrowers may seek, at the
Borrowers’ sole expense, a protective order or other appropriate remedy, (d) to
any other party hereto, (e) to the extent reasonably necessary in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 9.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.18 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Borrower and its obligations,
(g) with the consent of the Borrowers or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 9.12 or (y) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than Holdings or the Borrowers. For purposes of this
Section 9.12, “Information” means all information received from or on behalf of
Holdings or the Borrowers or any Subsidiary relating to Holdings, any Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by Holdings, any
Borrower or any Subsidiary. Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledges
that (a) the Information may include material non-public information concerning
Holdings, the Borrowers or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers and each other Loan Party, which information includes
the name and address of the Borrowers and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and each other Loan Party in

 

112



--------------------------------------------------------------------------------

accordance with the Act. The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable Law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.14 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.15. No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), Holdings,
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Collateral Agent, the Arrangers, the Syndication Agent and the Documentation
Agent are arm’s-length commercial transactions between Holdings, the Borrowers,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Arrangers, the Syndication Agent
and the Documentation Agent, on the other hand, (B) Holdings, each of the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and
(C) Holdings, each Borrower and each other Loan Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Collateral Agent, each Arranger, the Syndication Agent, the
Documentation Agent, each Issuing Bank and each Lender (including the Swingline
Lender) is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Holdings, any Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Documentation Agent nor any Arranger, Issuing Bank or Lender
(including the Swingline Lender) has any obligation to Holdings, any Borrower,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Collateral Agent, the Arrangers, the Syndication Agent, the Documentation Agent,
the Issuing Banks, the Lenders (including the Swingline Lender) and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Holdings, the Borrowers, the other
Loan Parties and their respective Affiliates, and neither the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Documentation Agent, nor
any Arranger, Issuing Bank or Lender (including the Swingline Lender) has any
obligation to disclose any of such interests to Holdings, any Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by Law, Holdings, each of the Borrowers and the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent, the Arrangers, the Syndication
Agent, the Documentation Agent, the Issuing Banks and the Lenders (including the
Swingline Lender) with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.16. Agent for Service of Process. Each of Holdings and each Borrower
hereby agrees that service of process in any action or proceeding brought in any
New York State court or Federal court may be made upon Heather White at her
offices at Genpact International, Inc., 105 Madison Avenue, 2nd Floor, New York,
NY 10016 (the “Process Agent”), and each of Holdings and each Borrower hereby
irrevocably appoints the Process Agent its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.

 

113



--------------------------------------------------------------------------------

SECTION 9.17. Judgment Currency. The obligation of any Loan Party party hereto
in respect of any sum due from it in any currency (the “Primary Currency”) to
any Finance Party under this Agreement or any other Loan Document shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Finance Party of any
sum adjudged to be so due in other currency, such Finance Party may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Finance Party in the
applicable Primary Currency, each Loan Party party hereto agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify, within three
Business Days of demand, any such Finance Party against such loss, and if the
amount of the applicable Primary Currency so purchased by such Finance Party
exceeds such sum due to such Finance Party in the applicable Primary Currency,
such Finance Party agrees to remit to such Loan Party the excess. To the fullest
extent permitted by Law, each Loan Party party hereto waives any right it may
have in any jurisdiction to pay any amount under the Loan Documents in a
currency other than Dollars.

SECTION 9.18. Intercreditor Agreement Governs. Each Lender and Agent (a) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of the First Lien Intercreditor Agreement, the Second Lien
Intercreditor Agreement and any other intercreditor agreement entered into
pursuant to the terms hereof, (b) hereby authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into each intercreditor
agreement and any other intercreditor agreement entered into pursuant to the
terms hereof and to subject the Liens securing the Obligations to the provisions
thereof and (c) hereby authorizes and instructs the Administrative Agent and the
Collateral Agent to enter into any intercreditor agreement that includes, or to
amend any then existing intercreditor agreement to provide for, the terms
described in the definition of the terms “Permitted First Priority Refinancing
Debt” or “Permitted Second Priority Refinancing Debt” or the Collateral Agent,
as applicable or as otherwise provided for by the terms of this Agreement;
provided that in each case, such intercreditor agreement is substantially
consistent with the terms set forth on Exhibit H or I annexed hereto, as
applicable, or otherwise not materially less favorable (taken as a whole) to the
Lenders.

[Signature Pages Follow]

 

114



--------------------------------------------------------------------------------

EXHIBIT B

On file with the Administrative Agent.

 

-115-